Exhibit 10.30

PBSJ EMPLOYEE PROFIT SHARING AND

STOCK OWNERSHIP PLAN AND TRUST AGREEMENT



--------------------------------------------------------------------------------

PBSJ EMPLOYEE PROFIT SHARING AND

STOCK OWNERSHIP PLAN AND TRUST AGREEMENT

TABLE OF CONTENTS

 

ARTICLE I

  DEFINITIONS    1

ARTICLE II

  ADMINISTRATION    16

    2.1

  POWERS AND RESPONSIBILITIES OF THE EMPLOYER    16

    2.2

  DESIGNATION OF ADMINISTRATIVE AUTHORITY    17

    2.3

  ALLOCATION AND DELEGATION OF RESPONSIBILITIES    17

    2.4

  POWERS AND DUTIES OF THE ADMINISTRATOR    17

    2.5

  RECORDS AND REPORTS    19

    2.6

  APPOINTMENT OF ADVISERS    19

    2.7

  PAYMENT OF EXPENSES    19

    2.8

  CLAIMS PROCEDURE    19

    2.9

  CLAIMS REVIEW PROCEDURE    20

ARTICLE III

  ELIGIBILITY    20

    3.1

  CONDITIONS OF ELIGIBILITY    20

    3.2

  EFFECTIVE DATE OF PARTICIPATION    21

    3.3

  DETERMINATION OF ELIGIBILITY    21

    3.4

  TERMINATION OF ELIGIBILITY    21

    3.5

  OMISSION OF ELIGIBLE EMPLOYEE    21

    3.6

  INCLUSION OF INELIGIBLE EMPLOYEE    22

    3.7

  REHIRED EMPLOYEES AND BREAKS IN SERVICE    22

    3.8

  ELECTION NOT TO PARTICIPATE    23

ARTICLE IV

  CONTRIBUTION AND ALLOCATION    23

    4.1

  FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION    23

    4.2

  PARTICIPANT’S SALARY REDUCTION ELECTION    24

    4.3

  TIME OF PAYMENT OF EMPLOYER CONTRIBUTION    28

    4.4

  ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS    28

    4.5

  ACTUAL DEFERRAL PERCENTAGE TESTS    34

    4.6

  ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS    38

    4.7

  ACTUAL CONTRIBUTION PERCENTAGE TESTS    42

    4.8

  ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS    46

    4.9

  MAXIMUM ANNUAL ADDITIONS    49

    4.10

  ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS    51

    4.11

  PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS    53

 

ii



--------------------------------------------------------------------------------

    4.12

  ROLLOVERS FROM OTHER PLANS    54

    4.13

  DIRECTED INVESTMENT ACCOUNT    55

    4.14

  QUALIFIED MILITARY SERVICE    56

    4.15

  SPECIAL LIMITATION FOR COMMONWEALTH OF PUERTO RICO    56

ARTICLE V

  FUNDING AND INVESTMENT POLICY    56

    5.1

  INVESTMENT POLICY    56

    5.2

  APPLICATION OF CASH    57

    5.3

  LOANS TO THE TRUST    57

ARTICLE VI

  VALUATIONS    58

    6.1

  VALUATION OF THE TRUST FUND    58

    6.2

  METHOD OF VALUATION    59

ARTICLE VII

  DETERMINATION AND DISTRIBUTION OF BENEFITS    59

    7.1

  DETERMINATION OF BENEFITS UPON RETIREMENT    59

    7.2

  DETERMINATION OF BENEFITS UPON DEATH    59

    7.3.

  DETERMINATION OF BENEFITS IN EVENT OF DISABILITY    61

    7.4

  DETERMINATION OF BENEFITS UPON TERMINATION    61

    7.5

  DISTRIBUTION OF BENEFITS    63

    7.6

  HOW PLAN BENEFIT WILL BE DISTRIBUTED    68

    7.7

  DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY    69

    7.8

  LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN    69

    7.9

  RIGHT OF FIRST REFUSALS    70

    7.10

  STOCK CERTIFICATE LEGEND    71

    7.11

  PUT OPTION    71

    7.12

  NONTERMINABLE PROTECTIONS AND RIGHTS    73

    7.13

  PRE-RETIREMENT DISTRIBUTION    73

    7.14

  QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION    73

ARTICLE VIII

  TRUSTEE    74

    8.1

  BASIC RESPONSIBILITIES OF THE TRUSTEE    74

    8.2

  INVESTMENT POWERS AND DUTIES OF THE TRUSTEE    74

    8.3

  OTHER POWERS OF THE TRUSTEE    75

    8.4

  LOANS TO PARTICIPANTS    77

    8.5

  VOTING COMPANY STOCK    79

    8.6

  DUTIES OF THE TRUSTEE REGARDING PAYMENTS    79

    8.7

  TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES    79

    8.8

  ANNUAL REPORT OF THE TRUSTEE    79

 

iii



--------------------------------------------------------------------------------

    8.9

  AUDIT    80

    8.10

  RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE    81

    8.11

  TRANSFER OF INTEREST    81

    8.12

  TRUSTEE INDEMNIFICATION    82

    8.13

  DIRECT ROLLOVER    82

ARTICLE IX

  AMENDMENT, TERMINATION AND MERGERS    83

    9.1

  AMENDMENT    83

    9.2

  TERMINATION    84

    9.3

  MERGER, CONSOLIDATION OR TRANSFER OF ASSETS    84

ARTICLE X

  TOP HEAVY    85

    10.1

  TOP HEAVY PLAN REQUIREMENTS    85

    10.2

  DETERMINATION OF TOP HEAVY STATUS    85

ARTICLE XI

  MISCELLANEOUS    88

    11.1

  PARTICIPANT’S RIGHTS    88

    11.2

  ALIENATION    88

    11.3

  CONSTRUCTION OF PLAN    89

    11.4

  GENDER AND NUMBER    89

    11.5

  LEGAL ACTION    89

    11.6

  PROHIBITION AGAINST DIVERSION OF FUNDS    89

    11.7

  EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE    90

    11.8

  INSURER’S PROTECTIVE CLAUSE    90

    11.9

  RECEIPT AND RELEASE FOR PAYMENTS    90

    11.10

  ACTION BY THE EMPLOYER    90

    11.11

  NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY    90

    11.12

  HEADINGS    91

    11.13

  APPROVAL BY INTERNAL REVENUE SERVICE    91

    11.14

  UNIFORMITY    92

    11.15

  SECURITIES AND EXCHANGE COMMISSION APPROVAL    92

ARTICLE XII

  PARTICIPATING EMPLOYERS    92

    12.1

  ADOPTION BY OTHER EMPLOYERS    92

    12.2

  REQUIREMENTS OF PARTICIPATING EMPLOYERS    92

    12.3

  DESIGNATION OF AGENT    92

    12.4

  EMPLOYEE TRANSFERS    93

    12.5

  PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES    93

    12.6

  AMENDMENT    93

    12.7

  DISCONTINUANCE OF PARTICIPATION    93

    12.8

  ADMINISTRATOR’S AUTHORITY    94

 

iv



--------------------------------------------------------------------------------

PBSJ EMPLOYEE PROFIT SHARING AND

STOCK OWNERSHIP PLAN AND TRUST AGREEMENT

THIS AGREEMENT, hereby made and entered into this      day of
                    , 200   by and between Post, Buckley, Schuh & Jernigan, Inc.
(herein referred to as the “Employer”) and Michael E. Dozzi, Mark A. Ramseur,
Sara Maples, Wayne J. Overman, Reynaldo A. Cortez, Charles D. Nostra, Donald R.
Vogt, Wade C. Kelly, Sharon M. Phillips, Charles R. Redding, III and Barry J.
Schulz (herein referred to as the “Trustees”).

WITNESSETH:

WHEREAS, the Employer heretofore established this plan effective January 1,
1985, (hereinafter called the “Effective Date”) as a profit sharing plan, and as
employee stock ownership plan , effective October 1, 1994 in recognition of the
contribution made to its successful operation by its employees and for the
exclusive benefit of its eligible employees; and

WHEREAS, this plan known as PBSJ Employee Profit Sharing and Stock Ownership
Plan and Trust Agreement (hereafter referred to as the “Plan”) was previously
amended and restated effective January 1, 1997; and

WHEREAS, the Employer has adopted the following amendments to the PBSJ Employee
Profit Sharing And Stock Ownership Plan and Trust: Amendment No. 1 on
September 18, 2002; Amendment No. 2 on March 25, 2003; Amendment No. 3 on
March 30, 2004; Amendment No. 4 on May 25, 2004; Amendment No. 5 on January 19,
2004; Amendment No. 6 on January 26, 2005; Amendment No. 7 on March 29, 2005;
and the Mandatory Distribution Amendment on March 28, 2005.

WHEREAS, under the terms of the Plan, the Employer has the ability to amend the
Plan, provided the Trustee joins in such amendment if the provisions of the Plan
affecting the Trustee are amended; and

WHEREAS, contributions to the Plan will be made by the Employer and such
contributions made to the trust will be invested primarily in the capital stock
of the Employer;

NOW, THEREFORE, effective January 1, 2007, except as otherwise provided, the
Employer and the Trustee in accordance with the provisions of the Plan
pertaining to amendments thereof, hereby amend the Plan in its entirety and
restate the Plan to provide as follows:

ARTICLE I

DEFINITIONS

1.1 “Act” means the Employee Retirement Income Security Act of 1974, as it may
be amended from time to time.

 

1



--------------------------------------------------------------------------------

1.2 “Administrator” means the Employer unless another person or entity has been
designated by the Employer pursuant to Section 2.2 to administer the Plan on
behalf of the Employer.

1.3 “Affiliated Employer” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Employer;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Employer; and any other entity required to be aggregated with the Employer
pursuant to Regulations under Code Section 414(o).

1.4 “Aggregate Account” means, with respect to each Participant, the value of
all accounts maintained on behalf of a Participant, whether attributable to
Employer or Employee contributions, subject to the provisions of Section 10.2.

1.5 “Anniversary Date” means the last day of the Plan Year.

1.6 “Beneficiary” means the person (or entity) to whom the share of a deceased
Participant’s total account is payable, subject to the restrictions of Sections
7.2 and 7.5. For purposes of Sections 7.5(f) and 7.5(g), “designated
Beneficiary” is the person designated under Code Section 401(a)(9) and
Regulation 1.401(a)(9)-4.

1.7 “Catch-Up Contribution” means Deferred Compensation made by a Catch-Up
Eligible Participant that exceeds, during any taxable year of such Participant:

(a) a statutory limit on Deferred Compensation or “annual additions” provided in
Code Sections 401(a)(30), 402(h), 403(b), 408, 415(c), or 457(b)(2) (without
regard to Code Section 457(b)(3), as applicable; or

(b) a Plan limit on Deferred Compensation which is not a limit provided in
(a) above.

1.8 “Catch-Up Eligible Participant” means an Employee who:

(a) is eligible to defer Compensation pursuant to Section 4.2; and

(b) will attain age 50 or higher before the end of the Employee’s taxable year.

1.9 “Code” means the Internal Revenue Code of 1986, as amended or replaced from
time to time.

1.10 “Company Stock” means common stock issued by the Employer (or by a
corporation which is a member of the controlled group of corporations of which
the Employer is a member) which is readily tradeable on an established
securities market. If there is no common stock which meets the foregoing
requirement, the term “Company Stock” means common stock issued by the Employer
(or by a corporation which is a member of the same controlled group) having a
combination of voting power and dividend rights

 

2



--------------------------------------------------------------------------------

equal to or in excess of: (A) that class of common stock of the Employer (or of
any other such corporation) having the greatest voting power, and (B) that class
of common stock of the Employer (or of any other such corporation) having the
greatest dividend rights. Noncallable preferred stock shall be deemed to be
“Company Stock” if such stock is convertible at any time into stock which
constitutes “Company Stock” hereunder and if such conversion is at a conversion
price which (as of the date of the acquisition by the Trust) is reasonable. For
purposes of the preceding sentence, pursuant to Regulations, preferred stock
shall be treated as noncallable if after the call there will be a reasonable
opportunity for a conversion which meets the requirements of the preceding
sentence.

1.11 “Company Stock Account” means the account of a Participant which is
credited with the shares of Company Stock purchased and paid for by the Trust
Fund or contributed to the Trust Fund.

A separate accounting shall be maintained with respect to that portion of the
Company Stock Account attributable to Elective Contributions and Non-Elective
Contributions.

1.12 “Compensation” means the total amount paid by the Employer to the Employee
in the course of Employer’s trade or business and

(a) excluding (even if includible in gross income) reimbursements or other
expense allowances, fringe benefits (cash or noncash), moving expenses, deferred
compensation, and welfare benefits.

(b) excluding overtime.

(c) excluding commissions.

(d) excluding bonuses.

(e) excluding Compensation in excess of $150,000 or such larger amount as the
Commissioner of Internal Revenue may prescribe.

(f) including amounts which are contributed by the Employer pursuant to a salary
reduction agreement and which are not includible in the gross income of the
Participant under Code Sections 125, 132(0(4), 402(e)(3), 402(h)(l)(B), 403(b)
or 457(b), and Employee contributions described in Code Section 414(h)(2) that
are treated as Employer contributions For purposes of Code Section 125, amounts
under Code Section 125 include any amounts not available to a Participant in
cash in lieu of group health coverage because the Participant is unable to
certify that the Participant has other health coverage. An amount will be
treated as an amount under Code Section 125 only if the Employer does not
request or collect information regarding the Participant’s other health coverage
as part of the enrollment process for the health plan.

 

3



--------------------------------------------------------------------------------

For a Participant’s initial year of participation, Compensation shall be
recognized as of such Employee’s effective date of participation pursuant to
Section 3.2.

If any class of Employees is excluded from the Plan, then Compensation for any
Employee who becomes eligible or ceases to be eligible to participate during a
Plan Year shall only include Compensation while the Employee is an Eligible
Employee.

For purposes of this Section, if the Plan is a plan described in Code
Section 413(c) or 414(f) (a plan maintained by more than one Employer), the
limitation applies separately with respect to the Compensation of any
Participant from each Employer maintaining the Plan.

1.13 “Contract” or “Policy” means any life insurance policy, retirement income
policy or annuity policy (group or individual) issued pursuant to the terms of
the Plan. In the event of any conflict between the terms of this Plan and the
terms of any contract purchased hereunder, the Plan provisions shall control.

1.14 “Current Obligations” means Trust obligations arising from extension of
credit to the Trust and payable in cash within (1) year from the date an
Employer contribution is due.

1.15 “Deferred Compensation” with respect to any Participant means the amount of
the Participant’s total Compensation which has been contributed to the Plan in
accordance with the Participant’s deferral election pursuant to Section 4.2
excluding any such amounts distributed as excess “annual additions” pursuant to
Section 4.10. Deferred Compensation (including Catch-Up Contributions) shall not
exceed “415 Compensation.”

1.16 “Distribution Calendar Year” means a calendar year for which a minimum
distribution pursuant to Sections 7.5(f) and 7.5(g) is required. For
distributions beginning before the Participant’s death, the first Distribution
Calendar Year is the calendar year immediately preceding the calendar year which
contains the Participant’s required beginning date under Section 7.5(f). For
distributions beginning after the Participant’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 7.5(g)(2). The required minimum distribution for the Participant’s
first Distribution Calendar Year will be made on or before the Participant’s
required beginning date. The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Participant’s required beginning date
occurs, will be made on or before December 31st of that Distribution Calendar
Year.

1.17 “Early Retirement Date.” This Plan does not provide for a retirement date
prior to Normal Retirement Date.

1.18 “Elective Contribution” means the Employer contributions to the Plan of
Deferred Compensation excluding any such amounts distributed as excess “annual
additions” pursuant to Section 4.10. In addition, the Employer matching
contribution made pursuant to Section 4.1(b) which is used to satisfy the
“Actual Deferral Percentage” tests and any Employer Qualified Non-Elective
Contribution made pursuant to Section 4.1(c) and Section 4.6(b) which is used to
satisfy the “Actual Deferral Percentage” tests shall

 

4



--------------------------------------------------------------------------------

be considered an Elective Contribution for purposes of the Plan. Any
contributions deemed to be Elective Contributions (whether or not used to
satisfy the “Actual Deferral Percentage” (“ADP”) tests or the “Actual
Contribution Percentage” (“ACP”) tests) shall be subject to the requirements of
Sections 4.2(b) and 4.2(c) and shall further be required to satisfy the
nondiscrimination requirements of Regulation 1.401(k)-1(b)(5) and Regulation
1.401(m)-1(b)(5), the provisions of which are specifically incorporated herein
by reference.

1.19 “Eligible Employee” means any Employee.

Employees who are Leased Employees within the meaning of Code Sections 414(n)(2)
and 414(o)(2) shall not be eligible to participate in this Plan.

Employees who are non-resident aliens who receive no earned income from sources
within the United States shall not be eligible to participate in this Plan.

Employees whose employment is governed by the terms of a collective bargaining
agreement between Employee representatives (within the meaning of Code
Section 7701(a)(46)) and the Employer under which retirement benefits were the
subject of good faith bargaining between the parties will not be eligible to
participate in this Plan unless such agreement expressly provides for coverage
in this Plan.

Employees of Affiliated Employers shall not be eligible to participate in this
Plan unless such Affiliated Employers have specifically adopted this Plan in
writing. Effective for Plan Years beginning on or after January 1, 2007, PBS&J
Caribe Engineering, C.S.P. shall not be a participating Affiliated Employer and
none of its Employees shall be eligible to participate or receive a contribution
on or after such date.

Individuals classified by the Employer as independent contractors or employees
otherwise excludable from the Plan who are subsequently determined by the
Internal Revenue Service or by other binding determination that such an
individual is an Employee or Lease Employee shall not be an Eligible Employee
and shall not be eligible to participate in this Plan.

1.20 “Employee” means any person who is employed by the Employer or Affiliated
Employer, and excludes any person who is employed as an independent contractor.
Employee shall include Leased Employees within the meaning of Code Sections
414(n)(2) and 414(o)(2) unless such Leased Employees are covered by a plan
described in Code Section 414(n)(5) and such Leased Employees do not constitute
more than 20% of the recipient’s non-highly compensated work force.

1.21 “Employer” means Post, Buckley, Schuh & Jernigan, Inc. and, after
January 1, 2007, means The PBSJ Corporation and any successor which shall
maintain this Plan; and any predecessor which has maintained this Plan. The
Employer is a corporation with principal offices in the State of Florida. In
addition, where appropriate, the term Employer shall include any Participating
Employer (as defined in Section 12.1) which shall adopt this Plan.

 

5



--------------------------------------------------------------------------------

1.22 “Excess Aggregate Contributions” means, with respect to any Plan Year, the
excess of the aggregate amount of the Employer matching contributions made
pursuant to Section 4.1(b) and any qualified non-elective contributions or
elective deferrals taken into account pursuant to Section 4.7(c) on behalf of
Highly Compensated Participants for such Plan Year, over the maximum amount of
such contributions permitted under the limitations of Section 4.7(a) (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Participants in order of the actual contribution ratios beginning with the
highest of such ratios). Such determination shall be made after first taking
into account corrections of any Excess Deferred Compensation pursuant to
Section 4.2 and taking into account any adjustments of any Excess Contributions
pursuant to Section 4.6.

1.23 “Excess Contributions” means, with respect to a Plan Year, the excess of
Elective Contributions used to satisfy the “Actual Deferral Percentage” tests
made on behalf of Highly Compensated Participants for the Plan Year over the
maximum amount of such contributions permitted under Section 4.5(a) (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Participants in order of the actual deferral ratios beginning with the highest
of such ratios). Excess Contributions shall be treated as an “annual addition”
pursuant to Section 4.9(b).

1.24 “Excess Deferred Compensation” means, with respect to any taxable year of a
Participant, the excess of the aggregate amount of such Participant’s Deferred
Compensation and the elective deferrals pursuant to Section 4.2(e) actually made
on behalf of such Participant for such taxable year, over the dollar limitation
provided for in Code Section 402(g), which is incorporated herein by reference.
Excess Deferred Compensation shall be treated as an “annual addition” pursuant
to Section 4.9(b) when contributed to the Plan unless distributed to the
affected Participant not later than the first April 15th following the close of
the Participant’s taxable year. Additionally, for purposes of Sections 10.2 and
4.4(i), Excess Deferred Compensation shall continue to be treated as Employer
contributions even if distributed pursuant to Section 4.2(e). However, Excess
Deferred Compensation of Non-Highly Compensated Participants is not taken into
account for purposes of Section 4.5(a) to the extent such Excess Deferred
Compensation occurs pursuant to Section 4.2(d).

1.25 “ESOP” means an employee stock ownership plan that meets the requirements
of Code Section 4975(e)(7) and Regulation 54.4975-11.

1.26 “Exempt Loan” means a loan made to the Plan by a disqualified person or a
loan to the Plan which is guaranteed by a disqualified person and which
satisfies the requirements of Section 2550.408b-3 of the Department of Labor
Regulations, Section 54.4975-7(b) of the Treasury Regulations and Section 5.3
hereof.

1.27 “Fiduciary” means any person who (a) exercises any discretionary authority
or discretionary control respecting management of the Plan or exercises any
authority or control respecting management or disposition of its assets,
(b) renders investment advice for a fee or other compensation, direct or
indirect, with respect to any monies or other property of the Plan or has any
authority or responsibility to do so, or (c) has any discretionary authority or
discretionary responsibility in the administration of the Plan.

 

6



--------------------------------------------------------------------------------

1.28 “Fiscal Year” means the Employer’s accounting year of 12 months commencing
on October 1 of each year and ending the following September 30.

1.29 “Forfeiture” means that portion of a Participant’s Account that is not
Vested, and occurs on the earlier of:

(a) the distribution of the entire Vested portion of the Participant’s Account
of a Former Participant who has severed employment with the Employer, or

(b) the last day of the Plan Year in which a Former Participant who has severed
employment with the Employer incurs five (5) consecutive 1-Year Breaks in
Service.

Regardless of the preceding provisions, if a Former Participant is eligible to
share in the allocation of Employer contributions or Forfeitures in the year in
which the Forfeiture would otherwise occur, then the Forfeiture will not occur
until the end of the first Plan Year for which the Former Participant is not
eligible to share in the allocation of Employer contributions or Forfeitures.
Furthermore, the term “Forfeiture” shall also include amounts deemed to be
Forfeitures pursuant to any other provision of this Plan.

1.30 “Former Participant” means a person who has been a Participant, but who has
ceased to be a Participant for any reason.

1.31 “414(s) Compensation” means any definition of compensation that satisfies
the nondiscrimination requirements of Code Section 414(s) and the Regulations
thereunder. The period for determining 414(s) Compensation must be either the
Plan Year or the calendar year ending with or within the Plan Year. An Employer
may further limit the period taken into account to that part of the Plan Year or
calendar year in which an Employee was a Participant in the component of the
Plan being tested. The period used to determine 414(s) Compensation must be
applied uniformly to all Participants for the Plan Year.

1.32 “Highly Compensated Employee” or “HCE” means an Employee described in Code
Section 414(q) and the Regulations thereunder, and generally means any Employee
who:

(a) was a “five percent owner” as defined in Section 1.36(b) at any time during
the “determination year” or the “look-back year”; or

(b) for the “look-back year” had “415 Compensation” from the Employer in excess
of $80,000 and were in the Top Paid Group of Employees for the Plan Year. The
$80,000 amount is adjusted at the same time and in the same manner as under Code
Section 415(d), except that the base period is the calendar quarter ending
September 30, 1996.

 

7



--------------------------------------------------------------------------------

The “determination year” means the Plan Year for which testing is being
performed, and the “look back year” means the immediately preceding twelve
(12) month period.

A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
“determination year,” in accordance with Regulation 1.414(q)-1T, A-4 and IRS
Notice 97-45 (or any superseding guidance).

In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 911(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. Additionally, all Affiliated Employers shall be taken into account as
a single employer and Leased Employees within the meaning of Code Sections
414(n)(2) and 414(o)(2) shall be considered Employees unless such Leased
Employees are covered by a plan described in Code Section 414(n)(5) and are not
covered in any qualified plan maintained by the Employer. The exclusion of
Leased Employees for this purpose shall be applied on a uniform and consistent
basis for all of the Employer’s retirement plans. Highly Compensated Former
Employees shall be treated as Highly Compensated Employees without regard to
whether they performed services during the “determination year.”

1.33 “Highly Compensated Participant” means any Highly Compensated Employee who
is eligible to participate in the component of the Plan being tested.

1.34 “Hour of Service” means, for purposes of vesting and benefit accrual,
(1) each hour for which an Employee is directly or indirectly compensated or
entitled to compensation by the Employer for the performance of duties (these
hours will be credited to the Employee for the computation period in which the
duties are performed); (2) each hour for which an Employee is directly or
indirectly compensated or entitled to compensation by the Employer (irrespective
of whether the employment relationship has terminated) for reasons other than
performance of duties (such as vacation, holidays, sickness, jury duty,
disability, lay-off, military duty or leave of absence) during the applicable
computation period (these hours will be calculated and credited pursuant to
Department of Labor regulation 2530.200b-2 which is incorporated herein by
reference); (3) each hour for which back pay is awarded or agreed to by the
Employer without regard to mitigation of damages (these hours will be credited
to the Employee for the computation period or periods to which the award or
agreement pertains rather than the computation period in which the award,
agreement or payment is made). The same Hours of Service shall not be credited
both under (1) or (2), as the case may be, and under (3).

Hours of Service will be based on actual hours for Employees for whom actual
hours are recorded or maintained and will be based on the weekly equivalency
method (45 hours per week) for Employees for whom actual hours are not
determinable or recorded.

 

8



--------------------------------------------------------------------------------

Notwithstanding (2) above, (i) no more than 501 Hours of Service are required to
be credited to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period); (ii) an hour for which an Employee is directly or
indirectly paid, or entitled to payment, on account of a period during which no
duties are performed is not required to be credited to the Employee if such
payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker’s compensation, or unemployment compensation or
disability insurance laws; and (iii) Hours of Service are not required to be
credited for a payment which solely reimburses an Employee for medical or
medically related expenses incurred by the Employee.

For purposes of (2) above, a payment shall be deemed to be made by or due from
the Employer regardless of whether such payment is made by or due from the
Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular Employees or are on behalf of a group of
Employees in the aggregate.

For purposes of this Section, Hours of Service will be credited for employment
with other Affiliated Employers. The provisions of Department of Labor
regulations 2530.200b-2(b) and (c) are incorporated herein by reference.

1.35 “Income” means the income or losses allocable to Excess Deferred
Compensation, Excess Contributions or Excess Aggregate Contributions which
amount shall be allocated in the same manner as income or losses are allocated
pursuant to Section 4.4(d).

1.36 “Investment Manager” means an entity that (a) has the power to manage,
acquire, or dispose of Plan assets and (b) acknowledges nonfiduciary
responsibility to the Plan in writing. Such entity must be a person, firm, or
corporation registered as an investment adviser under the Investment Advisers
Act of 1940, a bank, or an insurance company.

1.37 “Key Employee” means an Employee as defined in Code Section 416(i) and the
Regulations thereunder. Generally, any Employee or former Employee (as well as
each of the Employee’s or former Employee’s Beneficiaries) is considered a Key
Employee if the Employee’s or former Employee’s, at any time during the Plan
Year that contains the “determination date,” has been included in one of the
following categories:

(a) an officer of the Employer (as that term is defined within the meaning of
the Regulations under Code Section 416) having annual “415 Compensation” greater
than $130,000 adjusted at the same time and in the same manner as under Code
Section 415(d).

(b) a “five percent owner” of the Employer. “Five percent owner” means any
person who owns (or is considered as owning within the meaning of Code
Section 318) more than five percent (5%) of the outstanding stock of the
Employer or stock possessing

 

9



--------------------------------------------------------------------------------

more than five percent (5%) of the total combined voting power of all stock of
the Employer or, in the case of an unincorporated business, any person who owns
more than five percent (5%) of the capital or profits interest in the Employer.
In determining percentage ownership hereunder, employers that would otherwise be
aggregated under Code Sections 414(b), (c), (m) and (o) shall be treated as
separate employers.

(c) a “one percent owner” of the Employer having an annual “415 Compensation”
from the Employer of more than $150,000. “One percent owner” means any person
who owns (or is considered as owning within the meaning of Code Section 318)
more than one percent (1%) of the outstanding stock of the Employer or stock
possessing more than one percent (1%) of the total combined voting power of all
stock of the Employer or, in the case of an unincorporated business, any person
who owns more than one percent (1%) of the capital or profits interest in the
Employer. In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
treated as separate employers. However, in determining whether an individual has
“415 Compensation” of more than $150,000, “415 Compensation” from each employer
required to be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
taken into account.

For purposes of this Section, the determination of “415 Compensation” shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections 125, 132(0(4), 402(e)(3), 402(h)(1)(B),
403(b) or 457(b), and Employee contributions described in Code Section 414(h)(2)
that are treated as Employer contributions.

1.38 “Late Retirement Date” means the Anniversary Date coinciding with or next
following a Participant’s actual Retirement Date after having reached Normal
Retirement Date.

1.39 “Leased Employee” means any person (other than an Employee of the recipient
Employer) who pursuant to an agreement between the recipient Employer and any
other person or entity (“leasing organization”) has performed services for the
recipient (or for the recipient and related persons determined in accordance
with Code Section 414(n)(6)) on a substantially full time basis for a period of
at least one year, and such services are performed under primary direction or
control by the recipient Employer. Contributions or benefits provided a Leased
Employee by the leasing organization which are attributable to services
performed for the recipient Employer shall be treated as provided by the
recipient Employer. Furthermore, Compensation for a Leased Employee shall only
include Compensation from the leasing organization that is attributable to
services performed for the recipient Employer. A Leased Employee shall not be
considered an Employee of the recipient Employer:

(a) if such employee is covered by a money purchase pension plan providing:

(1) a nonintegrated employer contribution rate of at least 10% of compensation,
as defined in Code Section 415(c)(3);

 

10



--------------------------------------------------------------------------------

(2) immediate participation;

(3) full and immediate vesting; and

(b) if Leased Employees do not constitute more than 20% of the recipient
Employer’s nonhighly compensated work force.

1.40 “Life Expectancy” computed, for purposes of Sections 7.5(0 and 7.5(g),
using the Single Life Table in Regulation 1.401(a)(9)-9.

1.41 “Non-Elective Contribution” means the Employer contributions to the Plan
excluding, however, contributions made pursuant to the Participant’s deferral
election provided for in Section 4.2 and any Qualified Non-Elective Contribution
used in the “Actual Deferral Percentage” tests.

1.42 “Non-Highly Compensated Participant” means any Participant who is not a
Highly Compensated Employee. However, for purposes of Section 4.5 and
Section 4.7, if the prior year testing method is used, a Non-Highly Compensated
Participant shall be determined using the definition of Highly Compensated
Employee in effect for the preceding Plan Year.

1.43 “Non-Key Employee” means any Employee or former Employee (and such
Employee’s or former Employee’s Beneficiaries) who is not a Key Employee.

1.44 “Normal Retirement Age” means the Participant’s 65 birthday. A Participant
shall become fully Vested in the Participant’s Account upon attaining Normal
Retirement Age.

1.45 “Normal Retirement Date” means the Anniversary Date nearest the
Participant’s Normal Retirement Age.

1.46 “1-Year Break in Service” means, for purposes of vesting, the applicable
computation period during which an Employee has not completed more than 500
Hours of Service with the Employer. Further, solely for the purpose of
determining whether a Participant has incurred a 1-Year Break in Service, Hours
of Service shall be recognized for “authorized leaves of absence” and “maternity
and paternity leaves of absence.” Years of Service and 1-Year Breaks in Service
shall be measured on the same computation period.

“Authorized leave of absence” means an unpaid, temporary cessation from active
employment with the Employer pursuant to an established nondiscriminatory
policy, whether occasioned by illness, military service, or any other reason.

A “maternity or paternity leave of absence” means an absence from work for any
period by reason of the Employee’s pregnancy, birth of the Employee’s child,
placement of a child with the Employee in connection with the adoption of such
child, or any absence for the purpose of caring for such child for a period
immediately following such birth or placement. For this purpose, Hours of
Service shall be credited for the computation period in which the absence from
work begins, only if credit therefore is necessary to

 

11



--------------------------------------------------------------------------------

prevent the Employee from incurring a 1-Year Break in Service, or, in any other
case, in the immediately following computation period. The Hours of Service
credited for a “maternity or paternity leave of absence” shall be those which
would normally have been credited but for such absence, or, in any case in which
the Administrator is unable to determine such hours normally credited, eight
(8) Hours of Service per day. The total Hours of Service required to be credited
for a “maternity or paternity leave of absence” shall not exceed the number of
Hours of Service needed to prevent the Employee from incurring a 1-Year Break in
Service.

1.47 “Other Investments Account” means the account of a Participant which is
credited with such Participant’s share of the net gain (or loss) of the Plan,
Forfeitures and Employer contributions in other than Company Stock and which is
debited with payments made to pay for Company Stock.

A separate accounting shall be maintained with respect to that portion of the
Other Investments Account attributable to Elective Contributions and
Non-Elective Contributions.

1.48 “Participant” means any Eligible Employee who participates in the Plan and
has not for any reason become ineligible to participate further in the Plan.

1.49 “Participant’s Account” means the account established and maintained by the
Administrator for each Participant with respect to such Participant’s total
interest in the Plan and Trust resulting from the Employer Non-Elective
Contributions.

A separate accounting shall be maintained with respect to that portion of the
Participant’s Account attributable to Employer matching contributions made
pursuant to Section 4.1(b), Employer discretionary contributions made pursuant
to Section 4.1(d) and any Employer Qualified Non-Elective Contributions.

1.50 “Participant’s Account Balance” means the account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or Forfeitures allocated to the account balance
as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.

1.51 “Participant’s Combined Account” means the total aggregate amount of each
Participant’s Elective Account and Participant’s Account.

1.52 “Participant’s Elective Account” means the account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan and Trust resulting from the Employer
Elective Contributions used to satisfy the “Actual Deferral Percentage” tests. A
separate accounting shall be maintained with respect to that portion of the
Participant’s

 

12



--------------------------------------------------------------------------------

Elective Account attributable to such Elective Contributions pursuant to
Section 4.2 (including a separate accounting for Catch-Up Contributions) and any
Employer Qualified Non-Elective Contributions.

For Plan Year beginning on or after January 1, 2007, the Participant’s Elective
Account shall be comprised of Pre-Tax Elective Deferrals and Roth Elective
Deferrals.

“Pre-Tax Elective Deferrals” means a Participant’s Elective Deferrals, made
pursuant to a salary reduction election designating such deferrals as pre-tax,
which are not includable in the Participant’s gross income at the time deferred.

“Roth Elective Deferrals” means a Participant’s Roth Elective Deferrals, made
pursuant to a salary reduction election, designating such deferrals as Roth
Elective Deferrals includable in the Participant’s income at the time the
Participant would have received that amount in cash if the Participant had not
made a salary reduction election. Roth contributions are not considered employee
contributions for nay purpose under the plan.

Pre-Tax Elective Deferrals and Roth Elective Deferrals are designated
irrevocably by the Participant at the time of the salary reduction election as
either a Pre-Tax Elective Deferral or Roth Elective Deferral. Pre-Tax Elective
Deferrals and Roth Elective Deferrals are each subject to a separate accounting
that shall be maintained with respect to that portion of the Participant’s
Elective Account attributable to such Pre-Tax Elective Deferrals or Roth
Elective Deferrals pursuant to Section 4.2 (including a separate accounting for
Catch-Up Contributions) and any gains or losses attributed to each and any
Employer Qualified Non-Elective Contributions.

1.53 “Participant’s Rollover Account” means the account established and
maintained by the Administrator for each Participant with respect to such
Participant’s interest in the Plan resulting from amounts transferred from
another plan or “conduit” Individual Retirement Account in accordance with
Section 4.12.

A separate accounting shall be maintained with respect to that portion of the
Participant’s Rollover Account attributable to after-tax Employee contributions.

1.54 “Participant’s Transfer Account” means the account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from amounts transferred to
this Plan from a direct plan-to-plan transfer and/or with respect to such
Participant’s interest in the Plan resulting from amounts transferred from
another qualified plan or “conduit” Individual Retirement Account in accordance
with Section 4.11.

1.55 “Plan” means this instrument, including all amendments thereto.

1.56 “Plan Year” means the Plan’s accounting year of twelve (12) months
commencing on January 1 of each year and ending the following December 31.

 

13



--------------------------------------------------------------------------------

1.57 “Qualified Non-Elective Contribution” means any Employer contributions made
pursuant to Section 4.1(c) and Section 4.6(b) and Section 4.8(f). Such
contributions shall be considered an Elective Contribution for the purposes of
the Plan and may be used to satisfy the “Actual Deferral Percentage” tests or
the “Actual Contribution Percentage” tests.

1.58 “Regulation” means the Income Tax Regulations as promulgated by the
Secretary of the Treasury or a delegate of the Secretary of the Treasury, and as
amended from time to time.

1.59 “Retired Participant” means a person who has been a Participant, but who
has become entitled to retirement benefits under the Plan.

1.60 “Retirement Date” means the date as of which a Participant retires for
reasons other than Total and Permanent Disability, whether such retirement
occurs on a Participant’s Normal Retirement Date or Late Retirement Date (see
Section 7.1).

1.61 “Terminated Participant” means a person who has been a Participant, but
whose employment has been terminated other than by death, Total and Permanent
Disability or retirement.

1.62 “Top Heavy Plan” means a plan described in Section 10.2(a).

1.63 “Top Heavy Plan Year” means a Plan Year during which the Plan is a Top
Heavy Plan.

1.64 “Top-Paid Group” means the top 20 percent of Employees who performed
services for the Employer during the applicable year, ranked according to the
amount of “415 Compensation” received from the Employer during such year. All
Affiliated Employers shall be taken into account as a single employer, and
Leased Employees within the meaning of Code Sections 414(n)(2) and 414(o)(2)
shall be considered Employees unless such Leased Employees are covered by a plan
described in Code Section 414(n)(5) and are not covered in any qualified plan
maintained by the Employer. Employees who are non-resident aliens and who
received no earned income (within the meaning of Code Section 911(d)(2)) from
the Employer constituting United States source income within the meaning of Code
Section 861(a)(3) shall not be treated as Employees. Furthermore, for the
purpose of determining the number of active Employees in any year, the following
additional Employees shall also be excluded, however, such Employees shall still
be considered for the purpose of identifying the particular Employees in the
Top-Paid Group:

(a) Employees with less than six (6) months of service;

(b) Employees who normally work less than 17 1/2 hours per week;

(c) Employees who normally work less than six (6) months during a year; and

(d) Employees who have not yet attained age twenty-one (21).

 

14



--------------------------------------------------------------------------------

In addition, if 90 percent or more of the Employees of the Employer are covered
under agreements the Secretary of Labor finds to be collective bargaining
agreements between Employee representatives and the Employer, and the Plan
covers only Employees who are not covered under such agreements, then Employees
covered by such agreements shall be excluded from both the total number of
active Employees as well as from the identification of particular Employees in
the Top-Paid Group.

The foregoing exclusions set forth in this Section shall be applied on a uniform
and consistent basis for all purposes for which the Code Section 414(q)
definition is applicable.

1.65 “Total and Permanent Disability” means a physical or mental condition of a
Participant resulting from bodily injury, disease, or mental disorder which
renders such Participant incapable of continuing usual and customary employment
with the Employer. The disability of a Participant shall be determined by a
licensed physician chosen by the Administrator. The determination shall be
applied uniformly to all Participants.

1.66 “Trustees” means the persons or entities named as trustees herein or in any
separate trust forming a part of this Plan, and any successors. From time to
time Trustees shall be collectively referred to as “Trustee”.

1.67 “Trust Fund” means the assets of the Plan and Trust as the same shall exist
from time to time.

1.68 “Unallocated Company Stock Suspense Account” means an account containing
Company Stock acquired with the proceeds of an Exempt Loan and which has not
been released from such account and allocated to the Participants’ Company Stock
Accounts.

1.69 “Valuation Date” means the Anniversary Date and may include any other date
or dates deemed necessary or appropriate by the Administrator for the valuation
of the Participant’s accounts during the Plan Year, which may include any day
that the Trustee, any transfer agent appointed by the Trustee or the Employer or
any stock exchange used by such agent, are open for business.

1.70 “Vested” means the no forfeitable portion of any account maintained on
behalf of a Participant.

1.71 “Year of Service” means the computation period of twelve (12) consecutive
months, herein set forth, during which an Employee has at least 1,000 Hours of
Service.

For vesting purposes, the computation periods shall be the Plan Year, including
periods prior to the Effective Date of the Plan.

The computation period shall be the Plan Year if not otherwise set forth herein.

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for any short Plan Year, the determination of
whether an Employee has completed a Year of Service shall be made in accordance
with Department of Labor regulation 2530.203-2(c). However, in determining
whether an Employee has completed a Year of Service for benefit accrual purposes
in the short Plan Year, the number of the Hours of Service required shall be
proportionately reduced based on the number of full months in the short Plan
Year.

All Years of Service with any employer listed in Exhibit A shall be recognized
for all purposes under the Plan. Years of Service with any Affiliated Employer
shall be recognized for all purposes under the Plan.

ARTICLE II

ADMINISTRATION

2.1 POWERS AND RESPONSIBILITIES OF THE EMPLOYER

(a) In addition to the general powers and responsibilities otherwise provided
for in this Plan, the Employer shall be empowered to appoint and remove the
Trustee and the Administrator from time to time as it deems necessary for the
proper administration of the Plan to ensure that the Plan is being operated for
the exclusive benefit of the Participants and their Beneficiaries in accordance
with the terms of the Plan, the Code, and the Act. The Employer may appoint
counsel, specialists, advisers, agents (including any nonfiduciary agent) and
other persons as the Employer deems necessary or desirable in connection with
the exercise of its fiduciary duties under this Plan. The Employer may
compensate such agents or advisers from the assets of the Plan as fiduciary
expenses (but not including any business (settlor) expenses of the Employer), to
the extent not paid by the Employer.

(b) The Employer may, by written agreement or designation, appoint at its option
an Investment Manager (qualified under the Investment Company Act of 1940 as
amended), investment adviser, or other agent to provide direction to the Trustee
with respect to any or all of the Plan assets. Such appointment shall be given
by the Employer in writing in a form acceptable to the Trustee and shall
specifically identify the Plan assets with respect to which the Investment
Manager or other agent shall have authority to direct the investment.

(c) The Employer shall establish a “funding policy and method,” i.e., it shall
determine whether the Plan has a short run need for liquidity (e.g., to pay
benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so. The Employer or its delegate shall communicate such needs and goals to
the Trustee, who shall coordinate such Plan needs with its investment policy.
The communication of such a “funding policy and method” shall not, however,
constitute a directive to the Trustee as to the investment of the Trust Funds.
Such “funding policy and method” shall be consistent with the objectives of this
Plan and with the requirements of Title I of the Act.

 

16



--------------------------------------------------------------------------------

(d) The Employer shall periodically review the performance of any Fiduciary or
other person to whom duties have been delegated or allocated by it under the
provisions of this Plan or pursuant to procedures established hereunder. This
requirement may be satisfied by formal periodic review by the Employer or by a
qualified person specifically designated by the Employer, through day-to-day
conduct and evaluation, or through other appropriate ways.

(e) The Employer will furnish Plan Fiduciaries and Participants with notices and
information statements when voting rights must be exercised pursuant to
Section 8.5.

2.2 DESIGNATION OF ADMINISTRATIVE AUTHORITY

The Employer shall be the Administrator. The Employer may appoint any person,
including, but not limited to, the Employees of the Employer, to perform the
duties of the Administrator. Upon the resignation or removal of any individual
performing the duties of the Administrator, the Employer may designate a
successor.

2.3 ALLOCATION AND DELEGATION OF RESPONSIBILITIES

If more than one person is appointed as Administrator, the responsibilities of
each Administrator may be specified by the Employer and accepted in writing by
each Administrator. In the event that no such delegation is made by the
Employer, the Administrators may allocate the responsibilities among themselves,
in which event the Administrators shall notify the Employer and the Trustee in
writing of such action and specify the responsibilities of each Administrator.
The Trustee thereafter shall accept and rely upon any documents executed by the
appropriate Administrator until such time as the Employer or the Administrators
file with the Trustee a written revocation of such designation.

2.4 POWERS AND DUTIES OF THE ADMINISTRATOR

The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms and shall have the power and discretion to construe
the terms of the Plan and to determine all questions arising in connection with
the administration, interpretation, and application of the Plan. Any such
determination by the Administrator shall be conclusive and binding upon all
persons. The Administrator may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan; provided, however, that any procedure, discretionary act, interpretation
or construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied and shall be consistent with the intent that the
Plan shall continue to be deemed a qualified plan under the terms of Code
Section 401(a), and shall comply with the terms of the Act and all regulations
issued pursuant thereto. The Administrator shall have all powers necessary or
appropriate to accomplish the Administrator’s duties under the Plan.

 

17



--------------------------------------------------------------------------------

The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:

(a) the discretion to determine all questions relating to the eligibility of
Employees to participate or remain a Participant hereunder and to receive
benefits under the Plan;

(b) to compute, certify, and direct the Trustee with respect to the amount and
the kind of benefits to which any Participant shall be entitled hereunder;

(c) to authorize and direct the Trustee with respect to all nondiscretionary or
otherwise directed disbursements from the Trust;

(d) to maintain all necessary records for the administration of the Plan;

(e) to interpret the provisions of the Plan and to make and publish such rules
for regulation of the Plan as are consistent with the terms hereof;

(f) to determine the size and type of any Contract to be purchased from any
insurer, and to designate the insurer from which such Contract shall be
purchased;

(g) to compute and certify to the Employer and to the Trustee from time to time
the sums of money necessary or desirable to be contributed to the Plan;

(h) to consult with the Employer and the Trustee regarding the short and
long-term liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion in a manner designed to accomplish specific objectives;

(i) to prepare and implement a procedure to notify Eligible Employees that they
may elect to have a portion of their Compensation deferred or paid to them in
cash;

(j) to establish and communicate to Participants a procedure for allowing each
Participant to direct the Trustee as to the distribution of such Participant’s
Company Stock Account pursuant to Section 4.13;

(k) to establish and communicate to Participants a procedure and method to
insure that each Participant will vote Company Stock allocated to such
Participant’s Company Stock Account pursuant to Section 8.5;

(1) to determine the validity of, and take appropriate action with respect to,
any qualified domestic relations order received by it; and

(m) to assist any Participant regarding the Participant’s rights, benefits, or
elections available under the Plan.

 

18



--------------------------------------------------------------------------------

2.5 RECORDS AND REPORTS

The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.

2.6 APPOINTMENT OF ADVISERS

The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including fiduciary agents) and
other persons as the Administrator or the Trustee deems necessary or desirable
in connection with the administration of this Plan, including but not limited to
agents and advisers to assist with the administration and management of the
Plan, and thereby to provide, among such other duties as the Administrator may
appoint, assistance with maintaining Plan records and the providing of
investment information to the Plan’s investment fiduciaries.

2.7 PAYMENT OF EXPENSES

All expenses of administration may be paid out of the Trust Fund unless paid by
the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any Named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, and other specialists and their agents, the costs of any bonds
required pursuant to Act Section 412, and other costs of administering the Plan.
Until paid, the expenses shall constitute a liability of the Trust Fund.

The Employer may pay some Plan administration expenses with its own assets
rather than using Plan assets. To the extent the Employer does not pay Plan
expenses with its own assets, the Plan generally will pay the expenses of Plan
Administration and will assess the expenses paid against each Participant’s
Account prorata based on the value of each Participant’s Account Balance.

However, the Plan may assess to an individual Participant’s Account Balance
certain expenses incurred by or attributable to such individual Participant, for
example, but not limited to, loan processing fees. The Employer, from time to
time, may change the manner in which the Plan allocates expenses or the type of
expenses the Plan will assess against an individual Participant’s Account.

2.8 CLAIMS PROCEDURE

Claims for benefits under the Plan may be filed in writing with the
Administrator. Written or electronic notice of the disposition of a claim shall
be furnished to the claimant within 90 days (45 days if the claim involves
disability benefits) after the application is filed, or such period as is
required by applicable law or Department of Labor regulation. In the event the
claim is denied, the reasons

 

19



--------------------------------------------------------------------------------

for the denial shall be specifically set forth in the notice in language
calculated to be understood by the claimant, pertinent provisions of the Plan
shall be cited, and, where appropriate, an explanation as to how the claimant
can perfect the claim will be provided. In addition, the claimant shall be
furnished with an explanation of the Plan’s claims review procedure.

2.9 CLAIMS REVIEW PROCEDURE

Any Employee, former Employee, or Beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 2.8 shall be
entitled to request the Administrator to give further consideration to a claim
by filing with the Administrator a written request for a hearing. Such request,
together with a written statement of the reasons why the claimant believes the
claim should be allowed, shall be filed with the Administrator no later than 60
days (180 days if the denied benefit involves disability benefits) after receipt
of the written or electronic notification provided for in Section 2.8. The
Administrator shall then conduct a hearing within the next 60 days (45 days if
the claim involves disability benefits), at which the claimant may be
represented by an attorney or any other representative of such claimant’s
choosing and expense and at which the claimant shall have an opportunity to
submit written and oral evidence and arguments in support of the claim. At the
hearing the claimant or the claimant’s representative shall have an opportunity
to review all documents in the possession of the Administrator which are
pertinent to the claim at issue and its disallowance. Either the claimant or the
Administrator may cause a court reporter to attend the hearing and record the
proceedings. In such event, a complete written transcript of the proceedings
shall be furnished to both parties by the court reporter. The full expense of
any such court reporter and such transcripts shall be borne by the party causing
the court reporter to attend the hearing. A final decision as to the allowance
of the claim shall be made by the Administrator within 60 days (45 days if the
claim involves disability benefits) of receipt of the appeal (unless there has
been an extension of 60 days (45 days if the claim involves disability benefits)
due to special circumstances, provided the delay and the special circumstances
occasioning it are communicated to the claimant within the 60 day period (45 day
period if the claim involves disability benefits). Such communication shall be
written in a manner calculated to be understood by the claimant and shall
include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based.

ARTICLE III

ELIGIBILITY

3.1 CONDITIONS OF ELIGIBILITY

Any Eligible Employee shall be eligible to participate hereunder on the date of
such Employee’s employment with the Employer. However, any Employee who was a
Participant in the Plan prior to the effective date of this amendment and
restatement shall continue to participate in the Plan.

 

20



--------------------------------------------------------------------------------

3.2 EFFECTIVE DATE OF PARTICIPATION

An Eligible Employee shall become a Participant effective as of the date on
which he satisfies the eligibility requirements of Section 3.1.

If an Employee, who has satisfied the Plan’s eligibility requirements and would
otherwise have become a Participant, shall go from a classification of a
noneligible Employee to an Eligible Employee, such Employee shall become a
Participant on the date such Employee becomes an Eligible Employee or, if later,
the date that the Employee would have otherwise entered the Plan had the
Employee always been an Eligible Employee.

If an Employee, who has satisfied the Plan’s eligibility requirements and would
otherwise become a Participant, shall go from a classification of an Eligible
Employee to a noneligible class of Employees, such Employee shall become a
Participant in the Plan on the date such Employee again becomes an Eligible
Employee, or, if later, the date that the Employee would have otherwise entered
the Plan had the Employee always been an Eligible Employee. However, if such
Employee incurs a 1-Year Break in Service, eligibility will be determined under
the Break in Service rules set forth in Section 3.7.

3.3 DETERMINATION OF ELIGIBILITY

The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.9.

3.4 TERMINATION OF ELIGIBILITY

In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in the Plan for each Year of Service completed while a noneligible
Employee, until such time as the Participant’s Account shall be forfeited or
distributed pursuant to the terms of the Plan. Additionally, the Former
Participant’s interest in the Plan shall continue to share in the earnings of
the Trust Fund.

3.5 OMISSION OF ELIGIBLE EMPLOYEE

If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by the Employer for the year has been made and allocated,
then the Employer shall make a subsequent contribution, if necessary after the
application of Section 4.4(f), so that the omitted Employee receives a total
amount which the Employee would have received (including both Employer
contributions and earnings thereon) had the Employee not been omitted. Such
contribution shall be made regardless of whether it is deductible in whole or in
part in any taxable year under applicable provisions of the Code.

 

21



--------------------------------------------------------------------------------

3.6 INCLUSION OF INELIGIBLE EMPLOYEE

If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such inclusion
is not made until after a contribution for the year has been made and allocated,
the Employer shall be entitled to recover the contribution made with respect to
the ineligible person provided the error is discovered within twelve (12) months
of the date on which it was made. Otherwise, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made. Notwithstanding the forgoing, any Deferred
Compensation made by an ineligible person shall be distributed to the person
(along with any earnings attributable to such Deferred Compensation).

3.7 REHIRED EMPLOYEES AND BREAKS IN SERVICE

(a) If any Participant becomes a Former Participant due to severance from
employment with the Employer and is reemployed by the Employer before a 1-Year
Break in Service occurs, the Former Participant shall become a Participant as of
the reemployment date.

(b) After a Former Participant who has severed employment with the Employer
incurs five (5) consecutive 1-Year Breaks in Service, the Vested portion of said
Former Participant’s Account attributable to pre-break service shall not be
increased as a result of post-break service. In such case, separate accounts
will be maintained as follows:

(1) one account for nonforfeitable benefits attributable to pre-break service;
and

(2) one account representing the Participant’s Employer derived account balance
in the Plan attributable to post-break service.

(c) If any Participant becomes a Former Participant due to severance of
employment with the Employer and is reemployed by the Employer before five
(5) consecutive 1-Year Breaks in Service, and such Former Participant had
received a distribution of the entire Vested interest prior to reemployment,
then the forfeited account shall be reinstated only if the Former Participant
repays the full amount which had been distributed. Such repayment must be made
before the earlier of five (5) years after the first date on which the
Participant is subsequently reemployed by the Employer or the close of the first
period of five (5) consecutive 1-Year Breaks in Service commencing after the
distribution. If a distribution occurs for any reason other than a severance of
employment, the time for repayment may not end earlier than five (5) years after
the date of distribution. In the event the Former Participant does repay the
full amount distributed, the undistributed forfeited portion of the
Participant’s Account must be restored in full, unadjusted by any gains or
losses occurring subsequent to the Valuation Date preceding the distribution.
The source for such reinstatement may be Forfeitures occurring during the Plan
Year. If such source is insufficient, then the Employer will contribute an
amount which is sufficient to

 

22



--------------------------------------------------------------------------------

restore any such forfeited Accounts provided, however, that if a discretionary
contribution is made for such year pursuant to Section 4.1(d), such contribution
shall first be applied to restore any such Accounts and the remainder shall be
allocated in accordance with Section 4.4.

3.8 ELECTION NOT TO PARTICIPATE

An Employee may, subject to the approval of the Employer, elect voluntarily not
to participate in the Plan. The election not to participate must be communicated
to the Employer, in writing, within a reasonable period of time before the
beginning of a Plan Year.

ARTICLE IV

CONTRIBUTION AND ALLOCATION

4.1 FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION. For each Plan Year, the
Employer shall contribute to the Plan:

(a) The amount of the total salary reduction elections of all Participants made
pursuant to Section 4.2, which amount shall be deemed an Employer Elective
Contribution.

(b) On behalf of each Participant who is eligible to share in matching
contributions for the Plan Year, a discretionary matching contribution equal to
a uniform percentage of each such Participant’s Deferred Compensation (less
Catch-Up Contributions made pursuant to Section 4.2(a)), the exact percentage,
if any, to be determined each year by the Employer, which amount, if any, shall
be deemed an Employer Non-Elective Contribution plus any uniform discretionary
percentage of each such Participant’s Deferred Compensation, the exact
percentage, if any, to be determined each year by the Employer, which amount,
shall be deemed an Employer Non-Elective Contribution.

(c) On behalf of each Non-Highly Compensated Participant who is eligible to
share in the Qualified Non-Elective Contribution for the Plan Year, a
discretionary Qualified Non-Elective Contribution equal to a uniform percentage
of each eligible individual’s Compensation, the exact percentage, if any, to be
determined each year by the Employer. Any Employer Qualified Non-Elective
Contribution shall be deemed an Employer Elective Contribution.

(d) A discretionary amount, which amount, if any, shall be deemed an Employer
Non-Elective Contribution.

(e) Additionally, to the extent necessary, the Employer shall contribute to the
Plan the amount necessary to provide the top heavy minimum contribution. All
contributions by the Employer shall be made in cash or in such property as is
acceptable to the Trustee.

 

23



--------------------------------------------------------------------------------

4.2 PARTICIPANT’S SALARY REDUCTION ELECTION

(a) Each Participant may elect to defer the amount no less than 2% of the
Compensation, which would have been received in the Plan Year, but for the
deferral election, but no greater than the maximum amount allowed under Code
Section 402(g). A deferral election (or modification of an earlier election) may
not be made with respect to Compensation which is currently available on or
before the date the Participant executed such election. In addition, except for
occasional, bona fide administrative considerations, contributions made pursuant
to such an election cannot precede the earlier of (1) the performance of
services relating to the contribution and (2) when the Compensation that is
subject to the election would be currently available to the Employee in the
absence of an election to defer. For purposes of this Section, Compensation
shall be determined on an annual basis prior to any reductions made pursuant to
Code Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), 403(b), 414(v) or 457(b),
and Employee contributions described in Code Section 414(h)(2) that are treated
as Employer contributions.

Notwithstanding the above, with respect to an Eligible Employee who becomes a
Participant on or after January 1, 2007; such individual may elect a salary
deferral (either pre-tax or Roth) amount or zero upon such date. Failure to make
any affirmative election within thirty (30) days from the date of hire will
result in auto enrollment for such Eligible Employee as soon as administratively
feasible; such a Participant’s Compensation shall automatically be reduced by
2%, which amount shall be deemed to be the Participant’s salary reduction
election, unless the Participant makes a contrary election to defer a portion of
Compensation greater then % or elects to receive cash in lieu of making salary
deferral contributions. An Eligible Employee has an effective opportunity to
elect to receive an amount in cash if the Eligible Employee receives notice of
the availability of the election and the Eligible Employee has a reasonable
period to make the election before the date on which the cash is currently
available. The deemed salary reduction election described in this paragraph
shall be considered a pre-tax elective contribution and not Roth Elective
Deferral.

Notwithstanding the above, each Catch-Up Eligible Participant shall be eligible
to make Catch-Up Contributions during the Plan Year in accordance with, and
subject to the limitations of, Code Section 414(v). Such Catch-Up Contributions
shall not be taken into account for purposes of Code Sections 402(g) and 415(c).
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Section 401(k)(3), 416 or 410(b), as
applicable, by reason of the making of such Catch-Up Contributions.

Notwithstanding the above, for Plan Years beginning on or after January 1, 2007,
the Plan will accept Roth Elective Deferrals made on behalf of a Participant. A
Participant’s Roth Elective Deferral will be allocated to the Participant’s
Elective Account as a Roth Elective Deferral Account. Unless specifically stated
otherwise, Roth Elective Deferrals will be treated as salary reduction elections
for all purposes under the Plan and will be separately accounted for in the
Participant’s Elective Account attributable to such Roth Elective Deferrals.

 

24



--------------------------------------------------------------------------------

The amount by which Compensation is reduced shall be that Participant’s Deferred
Compensation and be treated as an Employer Elective Contribution and allocated
to that Participant’s Elective Account.

(b) The balance in each Participant’s Elective Account shall be fully Vested at
all times and, except as otherwise provided herein, shall not be subject to
Forfeiture for any reason. The Plan shall disregard Elective Contributions in
applying the vesting provisions of the Plan to other contributions or benefits
under Code Section 411(a)(2). However, the Plan shall otherwise take Elective
Contributions into account in determining the Participant’s Vested benefits
under the Plan. Thus, for example, the Plan shall take Elective Contributions
into account in determining whether a Participant has a nonforfeitable right to
contributions under the Plan for purposes of forfeitures, and for applying
provisions permitting the repayment of distributions to have forfeited amounts
restored, and the provisions of Code Sections 410(a)(5)(D)(iii) and
411(a)(6)(D)(iii) permitting a plan to disregard certain service completed prior
to breaks-in-service (sometimes referred to as “the rule of parity”).

(c) Notwithstanding anything in the Plan to the contrary, amounts held in the
Participant’s Elective Account may not be distributable (including any offset of
loans) earlier than:

(1) a Participant’s severance from employment;

(2) a Participant’s Total and Permanent Disability;

(3) death;

(4) a Participant’s attainment of age 59 1/2;

(5) the termination of the Plan without the existence at the time of Plan
termination of another defined contribution plan or the establishment of a
successor defined contribution plan by the Employer or an Affiliated Employer
within the period ending twelve months after distribution of all assets from the
Plan maintained by the Employer. For this purpose, a defined contribution plan
does not include an employee stock ownership plan (as defined in Code
Section 4975(e)(7) or 409), a simplified employee pension plan (as defined in
Code Section 408(k)), or a simple individual retirement account plan (as defined
in Code Section 408(p));

(6) the date of disposition by the Employer to an entity that is not an
Affiliated Employer of substantially all of the assets (within the meaning of
Code Section 409(d)(2)) used in a trade or business of such corporation if such
corporation continues to maintain this Plan after the disposition with respect
to a Participant who continues employment with the corporation acquiring such
assets; or

(7) the date of disposition by the Employer or an Affiliated Employer who
maintains the Plan of its interest in a subsidiary (within the meaning of Code
Section 409(d)(3)) to an entity which is not an Affiliated Employer but only
with respect to a Participant who continues employment with such subsidiary.

 

25



--------------------------------------------------------------------------------

(d) For each Plan Year, a Participant’s Deferred Compensation made under this
Plan and all other plans, contracts or arrangements of the Employer maintaining
this Plan shall not exceed, during any taxable year of the Participant, the
limitation imposed by Code Section 402(g), as in effect at the beginning of such
taxable year. If such dollar limitation is exceeded, a Participant will be
deemed to have notified the Administrator of such excess amount which shall be
distributed in a manner consistent with Section 4.2(e). The dollar limitation
shall be adjusted annually pursuant to the method provided in Code
Section 415(d) in accordance with Regulations.

(e) If a Participant’s Deferred Compensation under this Plan together with any
elective deferrals (as defined in Regulations 1.402(g)-1(b) and
1.414(v)-1(g)(2)) under another qualified cash or deferred arrangement (as
described in Code Section 401(k)), a simplified employee pension (as described
in Code Section 408(k)(6)), a simple individual retirement account plan (as
described in Code Section 408(p)), a salary reduction arrangement (within the
meaning of Code Section 3121(a)(5)(D)), a deferred compensation plan under Code
Section 457(b), or a trust described in Code Section 501(e)(18) cumulatively
exceed the limitation imposed by Code Section 402(g) (as adjusted annually in
accordance with the method provided in Code Section 415(d) pursuant to
Regulations) for such Participant’s taxable year, the Participant may, not later
than March 1st following the close of the Participant’s taxable year, notify the
Administrator in writing of such excess and request that the Participant’s
Deferred Compensation under this Plan be reduced by an amount specified by the
Participant. In such event, the Administrator may direct the Trustee to
distribute such excess amount (and any Income allocable to such excess amount)
to the Participant not later than the first April 15th following the close of
the Participant’s taxable year. Any distribution of less than the entire amount
of Excess Deferred Compensation and Income shall be treated as a pro rata
distribution of Excess Deferred Compensation and Income. The amount distributed
shall not exceed the Participant’s Deferred Compensation under the Plan for the
taxable year (and any Income allocable to such excess amount). Any distribution
on or before the last day of the Participant’s taxable year must satisfy each of
the following conditions:

(1) the distribution must be made after the date on which the Plan received the
Excess Deferred Compensation;

(2) the Participant shall designate the distribution as Excess Deferred
Compensation; and

(3) the Plan must designate the distribution as a distribution of Excess
Deferred Compensation.

Notwithstanding the above, for Plan Years beginning on or after January 1, 2007,
For any Plan Year in which a Participant may make and does elect to make both
Roth Elective Deferrals and Pre-Tax Elective Deferrals, the Administrator
operationally may implement an ordering rule procedure for the distribution of
Excess Deferrals (Code Section 402(g)). The Plan has designated that Roth
Elective Deferrals are distributed first, to the extent such type of Elective
Deferrals was made for the year.

 

26



--------------------------------------------------------------------------------

Matching contributions which relate to Excess Deferred Compensation which is
distributed pursuant to this Section 4.2(e) shall be treated as a Forfeiture.

(f) Notwithstanding Section 4.2(e) above, a Participant’s Excess Deferred
Compensation shall be reduced, but not below zero, by any distribution of Excess
Contributions pursuant to Section 4.6(a) for the Plan Year beginning with or
within the taxable year of the Participant.

(g) At Normal Retirement Date, or such other date when the Participant shall be
entitled to receive benefits, the fair market value of the Participant’s
Elective Account shall be used to provide additional benefits to the Participant
or the Participant’s Beneficiary.

(h) Employer Elective Contributions made pursuant to this Section may be
segregated into a separate account for each Participant in a federally insured
savings account, certificate of deposit in a bank or savings and loan
association, money market certificate, or other short-term debt security
acceptable to the Trustee until such time as the allocations pursuant to
Section 4.4 have been made.

(i) The Employer and the Administrator shall implement the salary reduction
elections provided for herein in accordance with the following:

(1) A Participant must make an initial salary deferral election within a
reasonable time, not to exceed thirty (30) days, after entering the Plan
pursuant to Section 3.2. If the Participant fails to make an initial salary
deferral election within such time, then such Participant may thereafter make an
election in accordance with the rules governing modifications. The Participant
shall make such an election by entering into a written salary reduction
agreement with the Employer and filing such agreement with the Administrator.
Such election shall initially be effective beginning with the pay period
following the acceptance of the salary reduction agreement by the Administrator,
shall not have retroactive effect and shall remain in force until revoked.

(2) A Participant may modify a prior election at any time during the Plan Year
and concurrently make a new election by filing a written notice with the
Administrator within a reasonable time before the pay period for which such
modification is to be effective. Any modification shall not have retroactive
effect and shall remain in force until revoked.

(3) A Participant may elect to prospectively revoke the Participant’s salary
reduction agreement in its entirety at any time during the Plan Year by
providing the Administrator with thirty (30) days written notice of such
revocation (or upon such shorter notice period as may be acceptable to the
Administrator). Such revocation shall become effective as of the beginning of
the first pay period coincident with or next following the expiration of the
notice period. Furthermore, the termination of the Participant’s employment, or
the cessation of participation for any reason, shall be deemed to revoke any
salary reduction agreement then in effect, effective immediately following the
close of the pay period within which such termination or cessation occurs.

 

27



--------------------------------------------------------------------------------

(j) This Section 4.2(j) will apply to contributions occurring on or after
January 1, 2007.

(1) As of January 1, 2007, the Plan will accept Roth Elective Deferrals made on
behalf of Participants. A Participant’s Roth Elective Deferrals will be
allocated to a Roth Elective Deferral Account.

(2) Unless specifically stated otherwise, Roth Elective Deferrals will be
treated as salary reduction elections for all purposes under the Plan.

(3) Contributions and withdrawals of Roth Elective Deferrals will be credited
and debited to the Roth Elective Deferral Account maintained for each
Participant.

(4) The Plan will maintain a record of the amount of Roth Elective Deferrals in
each Participant’s Roth Elective Deferral Account.

(5) Gains, losses, and other credits or charges must be separately allocated on
a reasonable and consistent basis to each Participant’s Roth Elective Deferral
Account and the Participant’s other accounts under the Plan.

(6) No contributions other than Roth Elective Deferrals and properly
attributable earnings will be credited to each Participant’s Roth Elective
Deferral Account.

4.3 TIME OF PAYMENT OF EMPLOYER CONTRIBUTION

The Employer may make its contribution to the Plan for a particular Plan Year at
such time as the Employer, in its sole discretion, determines. If the Employer
makes a contribution for a particular Plan Year after the close of that Plan
Year, the Employer will designate to the Trustee the Plan Year for which the
Employer is making its contribution.

4.4 ALLOCATION OF CONTRIBUTION, FORFEITURES AND EARNINGS

(a) The Administrator shall establish and maintain an account in the name of
each Participant to which the Administrator shall credit as of each Anniversary
Date, or other Valuation Date, all amounts allocated to each such Participant as
set forth herein.

(b) The Employer shall provide the Administrator with all information required
by the Administrator to make a proper allocation of the Employer contributions
for each Plan Year. Within a reasonable period of time after the date of receipt
by the Administrator of such information, the Administrator shall allocate such
contribution as follows:

(1) With respect to the Employer Elective Contribution made pursuant to
Section 4.1(a), to each Participant’s Elective Account in an amount equal to
each such Participant’s Deferred Compensation for the year.

 

28



--------------------------------------------------------------------------------

(2) With respect to the Employer Non-Elective Contribution made pursuant to
Section 4.1(b), to each Participant’s Account in accordance with Section 4.1(b).

Only Participants who are actively employed on the last day of the Plan Year
shall be eligible to share in the matching contribution for the year.

(3) With respect to the Employer Qualified Non-Elective Contribution made
pursuant to Section 4.1(c), to each Participant’s Elective Account when used to
satisfy the “Actual Deferral Percentage” tests or Participant’s Account in
accordance with Section 4.1(c).

Only Non-Highly Compensated Participants who have completed a Year of Service
during the Plan Year and are actively employed on the last day of the Plan Year
shall be eligible to share in the Qualified Non-Elective Contribution for the
year.

(4) With respect to the Employer Non-Elective Contribution made pursuant to
Section 4.1(d), to each Participant’s Account in the same proportion that each
such Participant’s Compensation for the year bears to the total Compensation of
all Participants for such year.

Only Participants who have completed a Year of Service during the Plan Year and
are actively employed on the last day of the Plan Year shall be eligible to
share in the discretionary contribution for the year.

(c) The Company Stock Account of each Participant shall be credited as of each
Anniversary Date with Forfeitures of Company Stock and the Participant’s
allocable share of Company Stock (including fractional shares) purchased and
paid for by the Plan or contributed in kind by the Employer. Stock dividends on
Company Stock held in the Participant’s Company Stock Account shall be credited
to the Participant’s Company Stock Account when paid to the Plan. Cash dividends
on Company Stock held in the Participant’s Company Stock Account shall, in the
sole discretion of the Administrator, either be credited to the Participant’s
Other Investments Account when paid to the Plan or be used to repay an Exempt
Loan; provided, however, that when cash dividends are used to repay an Exempt
Loan, Company Stock shall be released from the Unallocated Company Stock
Suspense Account and allocated to the Participant’s Company Stock Account
pursuant to Section 4.4(e) and, provided further, that Company Stock allocated
to the Participant’s Company Stock Account shall have a fair market value not
less than the amount of cash dividends which would have been allocated to such
Participant’s Other Investments Account for the year.

Notwithstanding the above, if the Employer elected to be an S corporation under
Code Section 1362(a) and a distribution under Code Section 1368(a) is made, then
the Administrator shall direct that such distribution on S corporation Company
Stock held in the Participant’s Company Stock Account shall, in the sole
discretion of the Administrator, either be credited to the Participant’s Other
Investment Account when paid to the Plan or be used to repay an Exempt Loan;
provided, however, that when such distribution is used to repay an Exempt Loan,
Company Stock shall be released from the Unallocated Company Stock Suspense
Account and

 

29



--------------------------------------------------------------------------------

allocated to the Participant’s Company Stock Account pursuant to Section 4.4(e)
and, provided further, that Company Stock allocated to the Participant’s Company
Stock Account shall have a fair market value not less than the amount of the
distribution that would have been allocated to such Participant’s Other
Investment Account for the year.

Company Stock acquired by the Plan with the proceeds of an Exempt Loan shall
only be allocated to each Participant’s Company Stock Account upon release from
the Unallocated Company Stock Suspense Account as provided in Section 4.4(e)
herein. Company Stock acquired with the proceeds of an Exempt Loan shall be an
asset of the Trust Fund and maintained in the Unallocated Company Stock Suspense
Account.

(d) As of each Valuation Date, before the current valuation period allocation of
Employer contributions and Forfeitures, any earnings or losses (net appreciation
or net depreciation) of the Trust Fund shall be allocated in the same proportion
that each Participant’s and Former Participant’s nonsegregated accounts (other
than each Participant’s Company Stock Account) bear to the total of all
Participants’ and Former Participants’ nonsegregated accounts (other than each
Participant’s Company Stock Account) as of such date.

Earnings or losses do not include the interest paid under any installment
contract for the purchase of Company Stock by the Trust Fund or on any loan used
by the Trust Fund to purchase Company Stock, nor does it include income received
by the Trust Fund with respect to Company Stock acquired with the proceeds of an
Exempt Loan; all income received by the Trust Fund from Company Stock acquired
with the proceeds of an Exempt Loan may, at the discretion of the Administrator,
be used to repay such loan.

Participants’ transfers from other qualified plans deposited in the general
Trust Fund shall share in any earnings and losses (net appreciation or net
depreciation) of the Trust Fund in the same manner provided above. Each
segregated account maintained on behalf of a Participant shall be credited or
charged with its separate earnings and losses.

(e) All Company Stock acquired by the Plan with the proceeds of an Exempt Loan
must be added to and maintained in the Unallocated Company Stock Suspense
Account. Such Company Stock shall be released and withdrawn from that account as
if all Company Stock in that account were encumbered. For each Plan Year during
the duration of the loan, the number of shares of Company Stock released shall
equal the number of encumbered shares held immediately before release for the
current Plan Year multiplied by a fraction, the numerator of which is the amount
of principal and interest paid for the Plan Year and the denominator of which is
the sum of the numerator plus the principal and interest to be paid for all
future Plan Years. As of each Anniversary Date, the Plan must consistently
allocate to each Participant’s Account, in the same manner as Employer
discretionary contributions pursuant to Section 4.1(d) are allocated,
non-monetary units (shares and fractional shares of Company Stock) representing
each Participant’s interest in Company Stock withdrawn from the Unallocated
Company Stock Suspense Account. However, Company Stock released from the
Unallocated Company Stock Suspense Account with cash dividends pursuant to
Section 4.4(c) shall be allocated to each

 

30



--------------------------------------------------------------------------------

Participant’s Company Stock Account in the same proportion that each such
Participant’s number of shares of Company Stock sharing in such cash dividends
bears to the total number of shares of all Participant’s Company Stock sharing
in such cash dividends. Income earned with respect to Company Stock in the
Unallocated Company Stock Suspense Account shall be used, at the discretion of
the Administrator, to repay the Exempt Loan used to purchase such Company Stock.
Company Stock released from the Unallocated Company Stock Suspense Account with
such income, and any income which is not so used, shall be allocated as of each
Anniversary Date in the same proportion that each Participant’s and Former
Participant’s nonsegregated accounts after the allocation of any earnings or
losses pursuant to Section 4.4(d) bear to the total of all Participants’ and
Former Participants’ nonsegregated accounts after the allocation of any earnings
or losses pursuant to Section 4.4(d).

Notwithstanding the above, if the Employer elected to be an S corporation under
Code Section 1362(a), Company Stock released from the Unallocated Company Stock
Suspense Account with a distribution under Code Section 1368(a) on S corporation
Company Stock pursuant to Section 4.4(c) shall be allocated to each
Participant’s Company Stock Account in the same proportion that each
Participant’s number of shares of Company Stock sharing in such distribution
bears to the total number of shares of all Participant’s Company Stock sharing
in such distribution.

(f) On or before each Anniversary Date any amounts which became Forfeitures
since the last Anniversary Date may be made available to reinstate previously
forfeited account balances of Former Participants, if any, in accordance with
Section 3.7(d), be used to satisfy any contribution that may be required
pursuant to Section 3.5 and/or 7.8, or used to pay any administrative expenses
of the Plan. The remaining Forfeitures, if any, shall be allocated to
Participants’ Accounts in the following manner:

(1) Forfeitures attributable to Employer matching contributions made pursuant to
Section 4.1(b) shall be allocated among the Participants’ Accounts in the same
proportion that each such Participant’s Compensation for the year bears to the
total Compensation of all Participants for the year.

Except, however, Participants who are not eligible to share in matching
contributions (whether or not a deferral election was made or suspended pursuant
to Section 4.2) for a Plan Year shall not share in Plan Forfeitures attributable
to Employer matching contributions for that year.

(2) Forfeitures attributable to Employer discretionary contributions made
pursuant to Section 4.1(d) shall be added to any Employer discretionary
contribution for the Plan Year in which such Forfeitures occur and allocated
among the Participants’ Accounts in the same manner as any Employer
discretionary contribution.

Provided, however, that in the event the allocation of Forfeitures provided
herein shall cause the “annual addition” (as defined in Section 4.9) to any
Participant’s Account to exceed the amount allowable by the Code, the excess
shall be reallocated in accordance with Section 4.10.

 

31



--------------------------------------------------------------------------------

(g) For any Top Heavy Plan Year, Non-Key Employees not otherwise eligible to
share in the allocation of contributions and Forfeitures as provided above,
shall receive the minimum allocation provided for in Section 4.4(i) if eligible
pursuant to the provisions of Section 4.4(k).

(h) Notwithstanding the foregoing, Participants who are not actively employed on
the last day of the Plan Year due to Retirement (Normal or Late), Total and
Permanent Disability or death shall share in the allocation of contributions and
Forfeitures for that Plan Year.

(i) Minimum Allocations Required for Top Heavy Plan Years: Notwithstanding the
foregoing, for any Top Heavy Plan Year, the sum of the Employer contributions
and Forfeitures allocated to the Participant’s Combined Account of each Non-Key
Employee shall be equal to at least three percent (3%) of such Non-Key
Employee’s “415 Compensation” (reduced by contributions and forfeitures, if any,
allocated to each Non-Key Employee in any defined contribution plan included
with this Plan in a Required Aggregation Group). However, if (1) the sum of the
Employer contributions and Forfeitures allocated to the Participant’s Combined
Account of each Key Employee for such Top Heavy Plan Year is less than three
percent (3%) of each Key Employee’s “415 Compensation” and (2) this Plan is not
required to be included in an Aggregation Group to enable a defined benefit plan
to meet the requirements of Code Section 401(a)(4) or 410, then the sum of the
Employer contributions and Forfeitures allocated to the Participant’s Combined
Account of each Non-Key Employee shall be equal to the largest percentage
allocated to the Participant’s Combined Account of any Key Employee. However, in
determining whether a Non-Key Employee has received the required minimum
allocation, such Non-Key Employee’s Deferred Compensation and matching
contributions needed to satisfy the “Actual Contribution Percentage” tests
pursuant to Section 4.5 or the “Actual Contribution Percentage” test pursuant to
Section 4.7 shall not be taken into account.

However, no such minimum allocation shall be required in this Plan for any
Non-Key Employee who participates in another defined contribution plan subject
to Code Section 412 included with this Plan in a Required Aggregation Group.

(j) For purposes of the minimum allocations set forth above, the percentage
allocated to the Participant’s Combined Account of any Key Employee shall be
equal to the ratio of the sum of the Employer contributions (excluding any
Catch-Up Contributions) and Forfeitures allocated on behalf of such Key Employee
divided by the “415 Compensation” for such Key Employee.

(k) For any Top Heavy Plan Year, the minimum allocations set forth above shall
be allocated to the Participant’s Combined Account of all Non-Key Employees who
are Participants and who are employed by the Employer on the last day of the
Plan Year, including Non-Key Employees who have (1) failed to complete a Year of
Service; and (2) declined to make mandatory contributions (if required) or, in
the case of a cash or deferred arrangement, elective contributions to the Plan.

 

32



--------------------------------------------------------------------------------

(l) For the purposes of this Section, “415 Compensation” in excess of $150,000
(or such other amount provided in the Code) shall be disregarded. Such amount
shall be adjusted for increases in the cost of living in accordance with Code
Section 401(a)(17)(B), except that the dollar increase in effect on January 1 of
any calendar year shall be effective for the Plan Year beginning with or within
such calendar year. If “415 Compensation” for any prior determination period is
taken into account in determining a Participant’s minimum benefit for the
current Plan Year, the “415 Compensation” for such determination period is
subject to the applicable annual “415 Compensation” limit in effect for that
prior period. For this purpose, in determining the minimum benefit in Plan Years
beginning on or after January 1, 1989, the annual “415 Compensation” limit in
effect for determination periods beginning before that date is $200,000 (or such
other amount as adjusted for increases in the cost of living in accordance with
Code Section 415(d) for determination periods beginning on or after January 1,
1989, and in accordance with Code Section 401(a)(17)(B) for determination
periods beginning on or after January 1, 1994). For determination periods
beginning prior to January 1, 1989, the $200,000 limit shall apply only for Top
Heavy Plan Years and shall not be adjusted. For any short Plan Year the “415
Compensation” limit shall be an amount equal to the “415 Compensation” limit for
the calendar year in which the Plan Year begins multiplied by the ratio obtained
by dividing the number of full months in the short Plan Year by twelve (12).

(m) Notwithstanding anything herein to the contrary, Participants who terminated
employment for any reason during the Plan Year shall share in the salary
reduction contributions made by the Employer for the year of termination without
regard to the Hours of Service credited.

(n) Notwithstanding anything in this Section to the contrary, all information
necessary to properly reflect a given transaction may not be available until
after the date specified herein for processing such transaction, in which case
the transaction will be reflected when such information is received and
processed. Subject to express limits that may be imposed under the Code, the
processing of any contribution, distribution or other transaction may be delayed
for any legitimate business reason (including, but not limited to, failure of
systems or computer programs, failure of the means of the transmission of data,
force majeure, the failure of a service provider to timely receive values or
prices, and the correction for errors or omissions or the errors or omissions of
any service provider). The processing date of a transaction will be binding for
all purposes of the Plan.

(o) Notwithstanding anything to the contrary, if this is a Plan that would
otherwise fail to meet the requirements of Code Section 410(b)(1)(B) and the
Regulations thereunder because Employer contributions would not be allocated to
a sufficient number or percentage of Participants for a Plan Year, then the
following rules shall apply:

(1) The group of Participants eligible to share in the Employer’s contribution
and Forfeitures for the Plan Year shall be expanded to include the minimum
number of Participants who would not otherwise be eligible as are necessary to
satisfy the applicable test specified above. The specific Participants who shall
become eligible under the terms of this paragraph shall be those who have not
separated from service prior to the last day of the Plan Year and have completed
the greatest number of Hours of Service in the Plan Year.

 

33



--------------------------------------------------------------------------------

(2) If after application of paragraph (1) above, the applicable test is still
not satisfied, then the group of Participants eligible to share in the
Employer’s contribution and Forfeitures for the Plan Year shall be further
expanded to include the minimum number of Participants who have separated from
service prior to the last day of the Plan Year as are necessary to satisfy the
applicable test. The specific Participants who shall become eligible to share
shall be those Participants who have completed the greatest number of Hours of
Service in the Plan Year before terminating employment.

(3) Nothing in this Section shall permit the reduction of a Participant’s
accrued benefit. Therefore any amounts that have previously been allocated to
Participants may not be reallocated to satisfy these requirements. In such
event, the Employer shall make an additional contribution equal to the amount
such affected Participants would have received had they been included in the
allocations, even if it exceeds the amount which would be deductible under Code
Section 404. Any adjustment to the allocations pursuant to this paragraph shall
be considered a retroactive amendment adopted by the last day of the Plan Year.

(4) Notwithstanding the foregoing, if the portion of the Plan which is not a
Code Section 401(k) or 401(m) plan would fail to satisfy Code Section 410(b) if
the coverage tests were applied by treating those Participants whose only
allocation would otherwise be provided under the top heavy formula as if they
were not currently benefiting under the Plan, then, for purposes of this
Section 4.4(o), such Participants shall be treated as not benefiting and shall
therefore be eligible to be included in the expanded class of Participants who
will share in the allocation provided under the Plan’s non top heavy formula.

4.5 ACTUAL DEFERRAL PERCENTAGE TESTS

(a) Maximum Annual Allocation: For each Plan Year, the annual allocation derived
from Employer Elective Contributions to a Highly Compensated Participant’s
Elective Account shall satisfy one of the following tests:

(1) The “Actual Deferral Percentage” for the Highly Compensated Participant
group shall not be more than the “Actual Deferral Percentage” of the Non-Highly
Compensated Participant group (for the preceding Plan Year if the prior year
testing method is used to calculate the “Actual Deferral Percentage” for the
Non-Highly Compensated Participant group) multiplied by 1.25, or

(2) The excess of the “Actual Deferral Percentage” for the Highly Compensated
Participant group over the “Actual Deferral Percentage” for the Non-Highly
Compensated Participant group (for the preceding Plan Year if the prior year
testing method is used to calculate the “Actual Deferral Percentage” for the
Non-Highly Compensated Participant group) shall not be more than two percentage
points. Additionally, the “Actual Deferral Percentage” for the Highly
Compensated Participant group shall not exceed the

 

34



--------------------------------------------------------------------------------

“Actual Deferral Percentage” for the Non-Highly Compensated Participant group
(for the preceding Plan Year if the prior year testing method is used to
calculate the “Actual Deferral Percentage” for the Non-Highly Compensated
Participant group) multiplied by 2. The provisions of Code Section 401(k)(3) and
Regulation 1.401(k)-1(b) are incorporated herein by reference.

(b) For the purposes of this Section “Actual Deferral Percentage” means, with
respect to the Highly Compensated Participant group and Non-Highly Compensated
Participant group for a Plan Year, the average of the ratios, calculated
separately for each Participant in such group, of the amount of Employer
Elective Contributions (less Catch-Up Contributions) allocated to each
Participant’s Elective Account for such Plan Year, to such Participant’s “414(s)
Compensation” for such Plan Year. The Actual Deferral Ratio (“ADR”) for each
Participant and the “Actual Deferral Percentage” for each group shall be
calculated to the nearest one-hundredth of one percent. Employer Elective
Contributions (less Catch-Up Contributions) allocated to each Non-Highly
Compensated Participant’s Elective Account shall be reduced by Excess Deferred
Compensation to the extent such excess amounts are made under this Plan or any
other plan maintained by the Employer and any matching contributions which
relate to such Excess Deferred Compensation.

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Deferral Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, the “Actual
Deferral Percentage” for the Non-Highly Compensated Participant group for the
preceding Plan Year shall be calculated pursuant to the provisions of the Plan
then in effect.

(c) For the purposes of Sections 4.5(a) and 4.6, a Highly Compensated
Participant and a Non-Highly Compensated Participant shall include any Employee
eligible to make a deferral election pursuant to Section 4.2, whether or not
such deferral election was made or suspended pursuant to Section 4.2.

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Deferral Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for purposes of
Section 4.5(a) and 4.6, a Non-Highly Compensated Participant shall include any
such Employee eligible to make a deferral election, whether or not such deferral
election was made or suspended, pursuant to the provisions of the Plan in effect
for the preceding Plan Year.

(d) For purposes of this Section and Code Sections 401(a)(4), 410(b) and 401(k),
this Plan may not be combined with any other plan.

(e) For the purpose of this Section, when calculating the “Actual Deferral
Percentage” for the Non-Highly Compensated Participant group, the current year
testing method shall be used. Any change from the current year testing method to
the prior year testing method shall be made pursuant to Internal Revenue Service
Notice 98-1, Section VII (or superseding guidance), the provisions of which are
incorporated herein by reference.

 

35



--------------------------------------------------------------------------------

(f) Notwithstanding anything in this Section to the contrary, the provisions of
this Section and Section 4.6 may be applied separately (or will be applied
separately to the extent required by Regulations) to each plan within the
meaning of Regulation 1.401(k)-1(g)(11). Furthermore, the provisions of Code
Section 401(k)(3)(F) may be used to exclude from consideration all Non-Highly
Compensated Employees who have not satisfied the minimum age and service
requirements of Code Section 10(a)(1)(A).

(g) For Plan Years beginning after December 31, 2005, the Plan adopts good faith
compliance with the final 401(k) and 401(m) Regulations and adopts the
provisions related to such final Regulations within certain subsections
contained in Sections 4.5 through 4.8 of the Plan. Targeted contribution limits
apply to Qualified Nonelective Contributions (as defined in Regulation
Section 1.401(k)-6) cannot be taken into account in determining the Actual
Deferral Percentage for a Plan Year for a Non-Highly Compensated Employee
(“NHCE”) to the extent such contributions exceed the product of that Non-Highly
Compensated Employee ‘s 414(s) Compensation and the greater of five percent
(5%) or two (2) times the Plan’s “representative contribution rate.” Any
Qualified Nonelective Contribution taken into account under an Actual
Contribution Percentage test under Regulation Section 1.401(m)-2(a)(6)
(including the determination of the representative contribution rate for
purposes of Regulation Section 1.401(m)-2(a)(6)(v)(B)), is not permitted to be
taken into account for purposes of this Section 4.5(g) (including the
determination of the “representative contribution rate” under this Section). For
purposes of this Section 4.5(g):

(1) The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible Non-Highly Compensated Employee among a group
of eligible Non-Highly Compensated Employees that consists of half of all
eligible Non-Highly Compensated Employees for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible Non-Highly Compensated
Employee who is in the group of all eligible Non-Highly Compensated Employees
for the Plan Year and who is employed by the Employer on the last day of the
Plan Year), and

(2) The “applicable contribution rate” for an eligible Non-Highly Compensated
Employee is the sum of the Qualified Matching Contributions (as defined in
Regulation Section 1.401(k)-6) taken into account in determining the Actual
Deferral Ratio for the eligible Non-Highly Compensated Employee for the Plan
Year and the Qualified Nonelective Contributions made for the eligible
Non-Highly Compensated Employee for the Plan Year, divided by the eligible
Non-Highly Compensated Employee ‘s 414(s) Compensation for the same period.

Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an Non-Highly Compensated Employee to the extent
such contributions do not exceed 10 percent (10%) of that Non-Highly Compensated
Employee ‘s 414(s) Compensation.

 

36



--------------------------------------------------------------------------------

Qualified Matching Contributions (as defined in Regulation Section 1.401(k)-6)
may only be used to calculate an Actual Deferral Percentage to the extent that
such Qualified Matching Contributions are matching contributions that are not
precluded from being taken into account under the Actual Contribution Percentage
test for the Plan Year under the rules of Regulation
Section 1.401(m)-2(a)(5)(ii) and as set forth in Section 4.7(h).

(h) Qualified Nonelective Contributions and Qualified Matching Contributions
cannot be taken into account to determine an Actual Deferral Percentage to the
extent such contributions are taken into account for purposes of satisfying any
other Actual Deferral Ratio test, any Actual Contribution Percentage test, or
the requirements of Regulation Sections 1.401(k)-3, 1.401(m)-3, or 1.401(k)-4.
Thus, matching contributions that are made pursuant to Regulation
Section 1.401(k)-3(c) cannot be taken into account under the Actual Contribution
Percentage test. Similarly, if a plan switches from the current year testing
method to the prior year testing method pursuant to Regulation
Section 1.401(k)-2(c), Qualified Nonelective Contributions that are taken into
account under the current year testing method for a year may not be taken into
account under the prior year testing method for the next year.

(i) The Actual Deferral Ratio (ADR) of any Participant who is an Highly
Compensated Employee for the Plan Year and who is eligible to have Elective
Contributions (as defined in Regulation Section 1.401(k)-6) (and Qualified
Nonelective Contributions and/or Qualified Matching Contributions, if treated as
Elective Contributions for purposes of the ADP test) allocated to such
Participant’s accounts under two (2) or more cash or deferred arrangements
described in Code Section 401(k), that are maintained by the same Employer,
shall be determined as if such Elective Contributions (and, if applicable, such
Qualified Nonelective Contributions and/or Qualified Matching Contributions)
were made under a single arrangement. If an Highly Compensated Employee
participates in two or more cash or deferred arrangements of the Employer that
have different Plan Years, then all Elective Contributions made during the Plan
Year being tested under all such cash or deferred arrangements shall be
aggregated, without regard to the plan years of the other plans. However, for
Plan Years beginning before the effective date of this Section 4.5(i), if the
plans have different Plan Years, then all such cash or deferred arrangements
ending with or within the same calendar year shall be treated as single cash or
deferred arrangement. Notwithstanding the foregoing, certain plans shall be
treated as separate if mandatorily disaggregated under the Regulations of Code
Section 401(k).

(j) Plans using different testing methods for the Actual Deferral Percentage and
Actual Contribution Percentage testing. Except as otherwise provided in this
Section, the Plan may use the current year testing method or prior year testing
method for the Actual Deferral Percentage test for a Plan Year without regard to
whether the current year testing method or prior year testing method is used for
the Actual Contribution Percentage test for that Plan Year. However, if
different testing methods are used, then the Plan cannot use:

 

  (1) The recharacterization method of Regulation Section 1.401(k)-2(b)(3) to
correct excess contributions for a Plan Year;

 

37



--------------------------------------------------------------------------------

  (2) The rules of Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective
Contributions into account under the Actual Contribution Percentage test (rather
than the Actual Deferral Percentage test); or

 

  (3) The rules of Regulation Section 1.401(k)-2(a)(6)(v) to take Qualified
Matching Contributions into account under the Actual Deferral Percentage test
(rather than the Actual Contribution Percentage test).

4.6 ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS

In the event (or if it is anticipated) that the initial allocations of the
Employer Elective Contributions made pursuant to Section 4.4 do (or might) not
satisfy one of the tests set forth in Section 4.5(a), the Administrator shall
adjust Excess Contributions pursuant to the options set forth below:

(a) On or before the fifteenth day of the third month following the end of each
Plan Year, but in no event later than the close of the following Plan Year, the
Highly Compensated Participant having the largest dollar amount of Elective
Contributions (less Catch-Up Contributions) shall have a portion of such
Participant’s Elective Contributions treated as Catch-Up Contributions and/or
distributed until the total amount of Excess Contributions has been treated as
Catch-Up Contributions and/or distributed, or until the amount of such
Participant’s remaining Elective Contributions equals the Elective Contributions
(less Catch-Up Contributions) of the Highly Compensated Participant having the
second largest dollar amount of Elective Contributions (less Catch-Up
Contributions). This process shall continue until the total amount of Excess
Contributions has been eliminated. In determining the amount of Excess
Contributions to be treated as Catch-Up Contributions and/or distributed with
respect to an affected Highly Compensated Participant as determined herein, such
amount shall be reduced pursuant to Section 4.2(e) by any Excess Deferred
Compensation previously distributed to such affected Highly Compensated
Participant for such Participant’s taxable year ending with or within such Plan
Year and any forfeited matching contributions which relate to such Excess
Deferred Compensation. Notwithstanding the above, for Plan Years beginning on or
after January 1, 2007, For any Plan Year in which a Participant may make and
does elect to make both Roth Elective Deferrals and Pre-Tax Elective Deferrals,
the Administrator operationally may implement an ordering rule procedure for the
distribution of Excess Contributions (Code Section 401(k)). The Plan has
designated that Roth Elective Deferrals are distributed first, to the extent
such type of Elective Deferrals was made for the year.

(1) With respect to the distribution of Excess Contributions pursuant to
(a) above, such distribution:

(i) may be postponed but not later than the close of the Plan Year following the
Plan Year to which they are allocable;

 

38



--------------------------------------------------------------------------------

(ii) shall be proportionately from Deferred Compensation and matching
contributions which relate to such Deferred Compensation if used in the “Actual
Deferral Percentage” text pursuant to Section 4.5

(iii) shall be adjusted for Income; and

(iv) shall be designated by the Employer as a distribution of Excess
Contributions (and Income).

(2) Any distribution of less than the entire amount of Excess Contributions
shall be treated as a pro rata distribution of Excess Contributions and Income.
Matching contributions which relate to Excess Contributions shall be forfeited
unless the related matching contribution is distributed as an Excess
Contribution pursuant to (1) above or as an Excess Aggregate Contribution
pursuant to this Article.

(3) Matching contributions which relate to Excess Contributions shall be
forfeited unless the related matching contribution is distributed as an Excess
Aggregate Contribution pursuant to Section 4.8.

(b) Notwithstanding the above, within twelve (12) months after the end of the
Plan Year, the Employer may make a special Qualified Non-Elective Contribution
in accordance with one of the following provisions which contribution shall be
allocated to the Participant’s Elective Account of each Non-Highly Compensated
Participant eligible to share in the allocation in accordance with such
provision. The Employer shall provide the Administrator with written
notification of the amount of the contribution being made and for which
provision it is being made pursuant to:

(1) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.5(a).
Such contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant’s 414(s) Compensation for the year (or prior year if the
prior year testing method is being used) bears to the total 414(s) Compensation
of all Non-Highly Compensated Participants for such year.

(2) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.5(a).
Such contribution shall be allocated to each Non-Highly Compensated Participant
electing salary reductions pursuant to Section 4.2 in the same proportion that
each such Non-Highly Compensated Participant’s Deferred Compensation (less
Catch-Up Contributions) for the year (or at the end of the prior Plan Year if
the prior year testing method is being used) bears to the total Deferred
Compensation (less Catch-Up Contributions) of all such Non-Highly Compensated
Participants for such year.

 

39



--------------------------------------------------------------------------------

(3) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.5(a).
Such contribution shall be allocated in equal amounts (per capita).

(4) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants electing salary reductions pursuant to
Section 4.2 in an amount sufficient to satisfy (or to prevent an anticipated
failure of) one of the tests set forth in Section 4.5(a). Such contribution
shall be allocated for the year (or at the end of the prior Plan Year if the
prior year testing method is used) to each Non-Highly Compensated Participant
electing salary reductions pursuant to Section 4.2 in equal amounts (per
capita).

(5) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.5(a).
Such contribution shall be allocated to the Non-Highly Compensated Participant
having the lowest 414(s) Compensation, until one of the tests set forth in
Section 4.5(a) is satisfied (or is anticipated to be satisfied), or until such
Non-Highly Compensated Participant has received the maximum “annual addition”
pursuant to Section 4.9. This process shall continue until one of the tests set
forth in Section 4.5(a) is satisfied (or is anticipated to be satisfied).

Notwithstanding the above, at the Employer’s discretion, Non-Highly Compensated
Participants who are not employed at the end of the Plan Year (or at the end of
the prior Plan Year if the prior year testing method is being used) shall not be
eligible to receive a special Qualified Non-Elective Contribution and shall be
disregarded.

Notwithstanding the above, if the testing method changes from the current year
testing method to the prior year testing method, then for purposes of preventing
the double counting of Qualified Non-Elective Contributions for the first
testing year for which the change is effective, any special Qualified
Non-Elective Contribution on behalf of Non-Highly Compensated Participants used
to satisfy the “Actual Deferral Percentage” or “Actual Contribution Percentage”
test under the current year testing method for the prior year testing year shall
be disregarded.

(c) If during a Plan Year, it is projected that the aggregate amount of Elective
Contributions to be allocated to all Highly Compensated Participants under this
Plan would cause the Plan to fail the tests set forth in Section 4.5(a), then
the Administrator may automatically reduce the deferral amount of affected
Highly Compensated Participants, beginning with the Highly Compensated
Participant who has the highest deferral ratio until it is anticipated the Plan
will pass the tests or until the actual deferral ratio equals the actual
deferral ratio of the Highly Compensated Participant having the next highest
actual deferral ratio. This process may continue until it is anticipated that
the Plan will satisfy one of the tests set forth in Section 4.5(a).
Alternatively, the Employer may specify a maximum percentage of Compensation
that may be deferred.

 

40



--------------------------------------------------------------------------------

(d) Any Excess Contributions (and Income) which are distributed on or after 2
 1/2 months after the end of the Plan Year shall be subject to the ten percent
(10%) Employer excise tax imposed by Code Section 4979.

(e) Distributions of Excess Contributions must be adjusted for income (gain or
loss), including an adjustment for income for the period between the end of the
Plan Year and the date of the distribution (the “gap period”). The Administrator
has the discretion to determine and allocate income using any of the methods set
forth below:

(1) The Administrator may use any reasonable method for computing the income
allocable to Excess Contributions, provided that the method does not violate
Code Section 401(a)(4), is used consistently for all Participants and for all
corrective distributions under the Plan for the Plan Year, and is used by the
Plan for allocating income to Participant’s accounts. A Plan will not fail to
use a reasonable method for computing the income allocable to Excess
Contributions merely because the income allocable to Excess Contributions is
determined on a date that is no more than seven (7) days before the
distribution.

(2) The Administrator may allocate income to Excess Contributions for the Plan
Year by multiplying the income for the Plan Year allocable to the Elective
Contributions and other amounts taken into account under the Actual Deferral
Percentage test (including contributions made for the Plan Year), by a fraction,
the numerator of which is the Excess Contributions for the Employee for the Plan
Year, and the denominator of which is the sum of the:

(i) Account balance attributable to Elective Contributions and other amounts
into account under the Actual Deferral Percentage test as of the beginning of
the Plan Year, and

(ii) Any additional amount of such contributions made for the Plan Year.

(3) The Administrator may use the safe harbor method in this subsection to
determine income on Excess Contributions for the gap period. Under this safe
harbor method, income on Excess Contributions for the gap period is equal to ten
percent (10%) of the income allocable to Excess Contributions for the Plan Year
that would be determined under subsection (2) above, multiplied by the number of
calendar months that have elapsed since the end of the Plan Year. For purposes
of calculating the number of calendar months that have elapsed under the safe
harbor method, a corrective distribution that is made on or before the fifteenth
(15th) day of a month is treated as made on the last day of the preceding month
and a distribution made after the fifteenth day of a month is treated as made on
the last day of the month.

(4) The Administrator may determine the income for the aggregate of the Plan
Year and the gap period, by applying the alternative method provided by
subsection (2) above to this aggregate period. This is accomplished by
(i) substituting the income for the Plan Year and the gap period, for the income
for the Plan Year, and (ii) substituting the amounts taken into account under
the Actual Deferral Percentage test for the Plan Year and the gap period, for
the amounts taken into account the Actual Deferral Percentage test for the Plan
Year in determining the fraction that is multiplied by that income.

 

41



--------------------------------------------------------------------------------

(f) If a failed Actual Deferral Percentage test is to be corrected by making an
Employer contribution, then the provisions of the Plan for the corrective
contributions shall be applied by limiting the contribution made on behalf of
any Non-Highly Compensated Employee pursuant to such provisions to an amount
that does not exceed the targeted contribution limits of Section 4.5(g), or in
the case of a corrective contribution that is a Qualified Matching Contribution,
the targeted contribution limit of Section 4.7(h).

4.7 ACTUAL CONTRIBUTION PERCENTAGE TESTS

(a) The “Actual Contribution Percentage” for the Highly Compensated Participant
group shall not exceed the greater of:

(1) 125 percent of such percentage for the Non-Highly Compensated Participant
group (for the preceding Plan Year if the prior year testing method is used to
calculate the “Actual Deferral Percentage” for the Non-Highly Compensated
Participant group); or

(2) the lesser of 200 percent of such percentage for the Non-Highly Compensated
Participant group (for the preceding Plan Year if the prior year testing method
is used to calculate the “Actual Deferral Percentage” for the Non-Highly
Compensated Participant group), or such percentage for the Non-Highly
Compensated Participant group (for the preceding Plan Year if the prior year
testing method is used to calculate the “Actual Deferral Percentage” for the
Non-Highly Compensated Participant group) plus 2 percentage points. The
provisions of Code Section 401(m) and Regulation 1.401(m)-1(b) are incorporated
herein by reference.

(b) For the purposes of this Section and Section 4.8, “Actual Contribution
Percentage” for a Plan Year means, with respect to the Highly Compensated
Participant group and Non-Highly Compensated Participant group (for the
preceding Plan Year if the prior year testing method is used to calculate the
“Actual Deferral Percentage” for the Non-Highly Compensated Participant group),
the average of the ratios (calculated separately for each Participant in each
group and rounded to the nearest one-hundredth of one percent) of:

(1) the sum of Employer matching contributions made pursuant to Section 4.1(b)
(to the extent such matching contributions are not used to satisfy the “Actual
Deferral Percentage” tests) on behalf of each such Participant for such Plan
Year; to

(2) the Participant’s “414(s) Compensation” for such Plan Year.

Notwithstanding the above, Employer matching contributions attributable to
Catch-Up Contributions are excluded from the calculation of the “Actual
Contribution Percentage.” Such matching contributions shall be treated as a
Forfeiture.

 

42



--------------------------------------------------------------------------------

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Contribution Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for purposes of
Section 4.7(a), the “Actual Contribution Percentage” for the Non-Highly
Compensated Participant group for the preceding Plan Year shall be determined
pursuant to the provisions of the Plan then in effect.

(c) For purposes of determining the “Actual Contribution Percentage,” only
Employer matching contributions contributed to the Plan prior to the end of the
succeeding Plan Year shall be considered. In addition, the Administrator may
elect to take into account, with respect to Employees eligible to have Employer
matching contributions made pursuant to Section 4.1(b) allocated to their
accounts, elective deferrals (as defined in Regulation 1.402(g)-1(b)) and
qualified non-elective contributions (as defined in Code Section 401(m)(4)(C))
contributed to any plan maintained by the Employer. Such elective deferrals and
qualified non-elective contributions shall be treated as Employer matching
contributions subject to Regulation 1.401(m)-1(b)(5) which is incorporated
herein by reference. However, the Plan Year must be the same as the plan year of
the plan to which the elective deferrals and the qualified non-elective
contributions are made.

(d) For purposes of this Section and Code Sections 401(a)(4), 410(b) and 401(m),
this Plan may not be combined with any other plan.

(e) For purposes of Sections 4.7(a) and 4.8, a Highly Compensated Participant
and Non-Highly Compensated Participant shall include any Employee eligible to
have Employer matching contributions (whether or not a deferral election was
made or suspended) allocated to the Participant’s account for the Plan Year.

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Contribution Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for the
purposes of Section 4.7(a), a Non-Highly Compensated Participant shall include
any such Employee eligible to have Employer matching contributions (whether or
not a deferral election was made or suspended) allocated to the Participant’s
account for the preceding Plan Year pursuant to the provisions of the Plan then
in effect.

(f) For the purpose of this Section, when calculating the “Actual Contribution
Percentage” for the Non-Highly Compensated Participant group, the current year
testing method shall be used. Any change from the current year testing method to
the prior year testing method shall be made pursuant to Internal Revenue Service
Notice 98-1, Section VII (or superseding guidance), the provisions of which are
incorporated herein by reference.

(g) Notwithstanding anything in this Section to the contrary, the provisions of
this Section and Section 4.8 may be applied separately (or will be applied
separately to the extent required by Regulations) to each plan within the
meaning of Regulation 1.401(k)-1(g)(11). Furthermore, the provisions of Code
Section 401(k)(3)(F) may be used to exclude from consideration all Non-Highly
Compensated Employees who have not satisfied the minimum age and service
requirements of Code Section 410(a)(1)(A).

 

43



--------------------------------------------------------------------------------

(h) A matching contribution with respect to an Elective Contribution for a Plan
Year is not taken into account under the Actual Contribution Percentage test for
an Non-Highly Compensated Employee to the extent it exceeds the greatest of:

(1) five percent (5%) of the Non-Highly Compensated Employee’s 414(s)
Compensation for the Plan Year;

(2) the Non-Highly Compensated Employee’s Elective Contributions for the Plan
Year; and

(3) the product of two (2) times the Plan’s “representative matching rate” and
the Non-Highly Compensated Employee ‘s Elective Contributions for the Plan Year.

For purposes of this Section, the Plan’s “representative matching rate” is the
lowest “matching rate” for any eligible Non-Highly Compensated Employee among a
group of Non-Highly Compensated Employees that consists of half of all eligible
Non-Highly Compensated Employees in the Plan for the Plan Year who make Elective
Contributions for the Plan Year (or, if greater, the lowest “matching rate” for
all eligible Non-Highly Compensated Employees in the Plan who are employed by
the Employer on the last day of the Plan Year and who make Elective
Contributions for the Plan Year).

For purposes of this Section, the “matching rate” for a Participant generally is
the matching contributions made for such Participant divided by the
Participant’s Elective Contributions for the Plan Year. If the matching rate is
not the same for all levels of Elective Contributions for a Participant, then
the Participant’s “matching rate” is determined assuming that an Participant’s
Elective Contributions are equal to six percent (6%) of Code Section 414(s)
Compensation.

If the Plan provides a match with respect to the sum of the Participant’s
after-tax Employee Contributions and Elective Contributions, then for the
purposes of this Section, that sum is substituted for the amount of the
Participant’s Elective Contributions in subsections (2) & (3) above and in
determining the “matching rate,” and Participants who make either after-tax
Employee Contributions or Elective Contributions are taken into account in
determining the Plan’s “representative matching rate.” Similarly, if the Plan
provides a match with respect to the Participant’s after-tax Employee
Contributions, but not Elective Contributions, then for purposes of this
subsection, the Participant’s after-tax Employee Contributions are substituted
for the amount of the Participant’s Elective Contributions in subsections (2) &
(3) above and in determining the “matching rate,” and Participants who make
after-tax Employee Contributions are taken into account in determining the
Plan’s “representative matching rate.”

(i) Qualified Nonelective Contributions (as defined in Regulation
Section 1.401(k)-6) cannot be taken into account under the Actual Contribution
Percentage test for a Plan Year for an Non-Highly Compensated Employee to the
extent such contributions exceed the product of that Non-Highly Compensated
Employee’s 414(s) Compensation and the greater of five percent (5%) or two

 

44



--------------------------------------------------------------------------------

(2) times the Plan’s “representative contribution rate.” Any Qualified
Nonelective Contribution taken into account under an Actual Deferral Percentage
test under Regulation Section 1.401(k)-2(a)(6) (including the determination of
the “representative contribution rate” for purposes of Regulation
Section 1.40(k)-2(a)(6)(iv)(B)) is not permitted to be taken into account for
purposes of this subsection (including the determination of the “representative
contribution rate” for purposes of subsection (1) below). For purposes of this
subsection:

( 1) The Plan’s “representative contribution rate” is the lowest “applicable
contribution rate” of any eligible Non-Highly Compensated Employee among a group
of eligible Non-Highly Compensated Employees that consists of half of all
eligible Non-Highly Compensated Employees for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible Non-Highly Compensated
Employee who is in the group of all eligible Non-Highly Compensated Employees
for the Plan Year and who is employed by the Employer on the last day of the
Plan Year), and

(2) The “applicable contribution rate” for an eligible Non-Highly Compensated
Employee is the sum of the matching contributions (as defined in Regulation
Section 1.401(m)-1(a)(2)) taken into account in determining the Applicable
Contribution Rate for the eligible Non-Highly Compensated Employee for the Plan
Year and the Qualified Nonelective Contributions made for that Non-Highly
Compensated Employee for the Plan Year, divided by that Non-Highly Compensated
Employees Code Section 414(s) Compensation for the Plan Year.

Notwithstanding the above, Qualified Nonelective Contributions that are made in
connection with an Employer’s obligation to pay prevailing wages under the
Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of 1965
(79 Stat. 1965), Public Law 89-286, or similar legislation can be taken into
account for a Plan Year for an Non-Highly Compensated Employee to the extent
such contributions do not exceed 10 percent (10%) of that Non-Highly Compensated
Employees 414(s) Compensation.

(j) The Actual Contribution Ratio (ACR) for any Participant who is a Highly
Compensated Employee and who is eligible to have Matching Contributions or
after-tax Employee Contributions allocated to his or her account under two
(2) or more plans described in Code Section 401(a), or arrangements described in
Code Section 401(k) that are maintained by the same Employer, shall be
determined as if the total of such contributions was made under each plan and
arrangement. If a Highly Compensated Employee participates in two (2) or more
such plans or arrangements that have different plan years, then all matching
contributions and after-tax Employee Contributions made during the Plan Year
being tested under all such plans and arrangements shall be aggregated, without
regard to the plan years of the other plans. For Plan Years beginning before the
effective date of this Section 4.7(j), all such plans and arrangements ending
with or within the same calendar year shall be treated as single plan or
arrangement. Notwithstanding the foregoing, certain plans shall be treated as
separate if mandatorily disaggregated under the Regulations of Code
Section 401(m).

 

45



--------------------------------------------------------------------------------

(k) Plans using different testing methods for the Actual Contribution Percentage
and Actual Deferral Percentage test. Except as otherwise provided in this
subsection, the Plan may use the current year testing method or prior year
testing method for the Actual Contribution Percentage test for a Plan Year
without regard to whether the current year testing method or prior year testing
method is used for the ADP test for that Plan Year. However, if different
testing methods are used, then the Plan cannot use:

(1) The recharacterization method of Regulation Section 1.401(k)-2(b)(3) to
correct excess contributions for a Plan Year;

(2) The rules of Regulation Section 1.401(m)-2(a)(6)(ii) to take Elective
Contribution into account under the Actual Contribution Percentage test (rather
than the Actual Deferral Percentage test); or

(3) The rules of Regulation Section 1.401(k)-2(a)(6) to take Qualified Matching
Contributions into account under the Actual Deferral Percentage test (rather
than the Actual Contribution Percentage test).

4.8 ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS

(a) In the event (or if it is anticipated) that the “Actual Contribution
Percentage” for the Highly Compensated Participant group exceeds (or might
exceed) the “Actual Contribution Percentage” for the Non-Highly Compensated
Participant group pursuant to Section 4.7(a), the Administrator (on or before
the fifteenth day of the third month following the end of the Plan Year, but in
no event later than the close of the following Plan Year) shall direct the
Trustee to distribute to the Highly Compensated Participant having the largest
dollar amount of contributions determined pursuant to Section 4.7(b)(1), the
Vested portion of such contributions (and Income allocable to such
contributions) and, if forfeitable, forfeit such non-Vested Excess Aggregate
Contributions attributable to Employer matching contributions (and Income
allocable to such forfeitures) until the total amount of Excess Aggregate
Contributions has been distributed, or until the Participant’s remaining amount
equals the amount of contributions determined pursuant to Section 4.7(b)(1) of
the Highly Compensated Participant having the second largest dollar amount of
contributions. This process shall continue until the total amount of Excess
Aggregate Contributions has been distributed.

Notwithstanding the above, for Plan Years beginning on or after January 1, 2007,
For any Plan Year in which a Participant may make and does elect to make both
Roth Elective Deferrals and Pre-Tax Elective Deferrals, the Administrator
operationally may implement an ordering rule procedure for the distribution of
Excess Aggregate Contributions (Code Section 401(m)). The Plan has designated
that Roth Elective Deferrals are distributed first, to the extent such type of
Elective Deferrals was made for the year.

If the correction of Excess Aggregate Contributions attributable to Employer
matching contributions is not in proportion to the Vested and non-Vested portion
of such contributions, then the Vested portion of the Participant’s Account
attributable to Employer matching contributions after the correction shall be
subject to Section 7.5(i).

 

46



--------------------------------------------------------------------------------

(b) Any distribution and/or forfeiture of less than the entire amount of Excess
Aggregate Contributions (and Income) shall be treated as a pro rata distribution
and/or forfeiture of Excess Aggregate Contributions and Income. Distribution of
Excess Aggregate Contributions shall be designated by the Employer as a
distribution of Excess Aggregate Contributions (and Income). Forfeitures of
Excess Aggregate Contributions shall be treated in accordance with Section 4.4.
However, no such forfeiture may be allocated to a Highly Compensated Participant
whose contributions are reduced pursuant to this Section.

(c) Excess Aggregate Contributions, including forfeited matching contributions,
shall be treated as Employer contributions for purposes of Code Sections 404 and
415 even if distributed from the Plan.

Forfeited matching contributions that are reallocated to Participants’ Accounts
for the Plan Year in which the forfeiture occurs shall be treated as an “annual
addition” pursuant to Section 4.9(b) for the Participants to whose Accounts they
are reallocated and for the Participants from whose Accounts they are forfeited.

(d) The determination of the amount of Excess Aggregate Contributions with
respect to any Plan Year shall be made after first determining the Excess
Contributions, if any, to be treated as after-tax voluntary Employee
contributions due to recharacterization for the plan year of any other qualified
cash or deferred arrangement (as defined in Code Section 401(k)) maintained by
the Employer that ends with or within the Plan Year.

(e) If during a Plan Year the projected aggregate amount of Employer matching
contributions to be allocated to all Highly Compensated Participants under this
Plan would, by virtue of the tests set forth in Section 4.7(a), cause the Plan
to fail such tests, then the Administrator may automatically reduce
proportionately or in the order provided in Section 4.8(a) each affected Highly
Compensated Participant’s projected share of such contributions by an amount
necessary to satisfy one of the tests set forth in Section 4.7(a).

(f) Notwithstanding the above, within twelve (12) months after the end of the
Plan Year, the Employer may make a special Qualified Non-Elective Contribution
in accordance with one of the following provisions which contribution shall be
allocated to the Participant’s Account of each Non-Highly Compensated
Participant eligible to share in the allocation in accordance with such
provision. The Employer shall provide the Administrator with written
notification of the amount of the contribution being made and for which
provision it is being made pursuant to:

(1) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.7.
Such contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant’s 414(s) Compensation for the year (or prior year if the
prior year testing method is being used) bears to the total 414(s) Compensation
of all Non-Highly Compensated Participants for such year.

 

47



--------------------------------------------------------------------------------

(2) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.7.
Such contribution shall be allocated to each Non-Highly Compensated Participant
electing salary reductions pursuant to Section 4.2 in the same proportion that
each such Non-Highly Compensated Participant’s Deferred Compensation (less
Catch-Up Contributions) for the year (or at the end of the prior Plan Year if
the prior year testing method is being used) bears to the total Deferred
Compensation (less Catch-Up Contributions) of all such Non-Highly Compensated
Participants for such year.

(3) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.7.
Such contribution shall be allocated in equal amounts (per capita).

(4) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants electing salary reductions pursuant to
Section 4.2 in an amount sufficient to satisfy (or to prevent an anticipated
failure of) one of the tests set forth in Section 4.7. Such contribution shall
be allocated for the year (or at the end of the prior Plan Year if the prior
year testing method is used) to each Non-Highly Compensated Participant electing
salary reductions pursuant to Section 4.2 in equal amounts (per capita).

(5) A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.7.
Such contribution shall be allocated to the Non-Highly Compensated Participant
having the lowest 414(s) Compensation, until one of the tests set forth in
Section 4.7 is satisfied (or is anticipated to be satisfied), or until such
Non-Highly Compensated Participant has received the maximum “annual addition”
pursuant to Section 4.9. This process shall continue until one of the tests set
forth in Section 4.7 is satisfied (or is anticipated to be satisfied).

Notwithstanding the above, at the Employer’s discretion, Non-Highly Compensated
Participants who are not employed at the end of the Plan Year (or at the end of
the prior Plan Year if the prior year testing method is being used) shall not be
eligible to receive a special Qualified Non-Elective Contribution and shall be
disregarded.

Notwithstanding the above, if the testing method changes from the current year
testing method to the prior year testing method, then for purposes of preventing
the double counting of Qualified Non-Elective Contributions for the first
testing year for which the change is effective, any special Qualified
Non-Elective Contribution on behalf of Non-Highly Compensated Participants used
to satisfy the “Actual Deferral Percentage” or “Actual Contribution Percentage”
test under the current year testing method for the prior year testing year shall
be disregarded.

 

48



--------------------------------------------------------------------------------

(g) Any Excess Aggregate Contributions (and Income) which are distributed on or
after 2 1/2 months after the end of the Plan Year shall be subject to the ten
percent (10%) Employer excise tax imposed by Code Section 4979.

(h) Distributions of Excess Aggregate Contributions must be adjusted for income
(gain or loss), including an adjustment for income for the period between the
end of the Plan Year and the date of the distribution (the “gap period”). For
the purpose of this subsection, “income” shall be determined and allocated in
accordance with the provisions of Section 4.6(e), except that such
subsection shall be applied by substituting “Excess Contributions” with “Excess
Aggregate Contributions” and by substituting amounts taken into account under
the Actual Contribution Percentage test for amounts taken into account under the
Actual Deferral Percentage test.

(i) If a failed Actual Deferral Percentage test is to be corrected by making an
Employer Contribution, then the provisions of the Plan for the corrective
contributions shall be applied by limiting the contribution made on behalf of
any Non-Highly Compensated Employee pursuant to such provisions to an amount
that does not exceed the targeted contribution limits of subsections 4.7(h) and
4.7(i).

4.9 MAXIMUM ANNUAL ADDITIONS

(a) Notwithstanding the foregoing, the maximum “annual additions” credited to a
Participant’s accounts for any “limitation year” shall equal the lesser of:
(1) $40,000 adjusted annually as provided in Code Section 415(d) pursuant to the
Regulations, or (2) one-hundred percent (100%) of the Participant’s “415
Compensation” for such “limitation year.” If the Employer contribution that
would otherwise be contributed or allocated to the Participant’s accounts would
cause the “annual additions” for the “limitation year” to exceed the maximum
“annual additions,” the amount contributed or allocated will be reduced so that
the “annual additions” for the “limitation year” will equal the maximum “annual
additions,” and any amount in excess of the maximum “annual additions,” which
would have been allocated to such Participant may be allocated to other
Participants. For any short “limitation year,” the dollar limitation in
(1) above shall be reduced by a fraction, the numerator of which is the number
of full months in the short “limitation year” and the denominator of which is
twelve (12).

(b) For purposes of applying the limitations of Code Section 415, “annual
additions” means the sum credited to a Participant’s accounts for any
“limitation year” of (1) Employer contributions, (2) Employee contributions,
(3) forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(1)(2) which is part of a pension
or annuity plan maintained by the Employer, (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code
Section 419A(d)(3)) under a welfare benefit plan (as defined in Code
Section 419(e)) maintained by the Employer

 

49



--------------------------------------------------------------------------------

and (6) allocations under a simplified employee pension plan. Except, however,
the “415 Compensation” percentage limitation referred to in paragraph (a)(2)
above shall not apply to: (1) any contribution for medical benefits after
separation from service (within the meaning of Code Sections 401(h) or
419A(f)(2)) which is otherwise treated as an “annual addition,” or (2) any
amount otherwise treated as an “annual addition” under Code Section 415(l)(1).

If the “annual additions” under the Plan would cause the maximum “annual
additions” to be exceeded for any Participant, and all or a portion of the
“excess amount” is treated as a Catch-Up Contribution, then any matching
contributions which relate to such Catch-Up Contribution will be used to reduce
the Employer contribution in the next “limitation year.”

(c) For purposes of applying the limitations of Code Section 415, the following
are not “annual additions”: (1) the transfer of funds from one qualified plan to
another and (2) provided the Employer has not elected to be an S corporation
under Code Section 1362(a) and provided no more than one-third of the Employer
contributions for the year are allocated to Highly Compensated Participants,
Forfeitures of Company Stock purchased with the proceeds of an Exempt Loan and
Employer contributions applied to the payment of interest on an Exempt Loan. In
addition, the following are not Employee contributions for the purposes of
Section 4.9(b): (1) rollover contributions (as defined in Code Sections 402(c),
403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(16)); (2) repayments of loans made to
a Participant from the Plan; (3) repayments of distributions received by an
Employee pursuant to Code Section 411(a)(7)(B) (cash-outs); (4) repayments of
distributions received by an Employee pursuant to Code Section 411(a)(3)(D)
(mandatory contributions); and (5) Employee contributions to a simplified
employee pension excludable from gross income under Code Section 408(k)(6).

(d) For purposes of applying the limitations of Code Section 415, the
“limitation year” shall be the Plan Year.

(e) For the purpose of this Section, all qualified defined contribution plans
(whether terminated or not) ever maintained by the Employer shall be treated as
one defined contribution plan.

(f) For the purpose of this Section, if the Employer is a member of a controlled
group of corporations, trades or businesses under common control (as defined by
Code Section 1563(a) or Code Section 414(b) and (c) as modified by Code
Section 415(h)), is a member of an affiliated service group (as defined by Code
Section 414(m)), or is a member of a group of entities required to be aggregated
pursuant to Regulations under Code Section 414(o), all Employees of such
Employers shall be considered to be employed by a single Employer.

(g) If this is a plan described in Code Section 413(c) (other than a plan
described in Code Section 413(f)), then all of the benefits or contributions
attributable to a Participant from all of the Employers maintaining this Plan
shall be taken into account in applying the limits of this Section with respect
to such Participant. Furthermore, in applying the limitations of this Section
with respect to such a Participant, the total “415 Compensation” received by the
Participant from all of the Employers maintaining the Plan shall be taken into
account.

 

50



--------------------------------------------------------------------------------

(h)(1) If a Participant participates in more than one defined contribution plan
maintained by the Employer which have different Anniversary Dates, the maximum
“annual additions” under this Plan shall equal the maximum “annual additions”
for the “limitation year” minus any “annual additions” previously credited to
such Participant’s accounts during the “limitation year.”

(2) If a Participant participates in both a defined contribution plan subject to
Code Section 412 and a defined contribution plan not subject to Code Section 412
maintained by the Employer which have the same Anniversary Date, “annual
additions” will be credited to the Participant’s accounts under the defined
contribution plan subject to Code Section 412 prior to crediting “annual
additions” to the Participant’s accounts under the defined contribution plan not
subject to Code Section 412.

(3) If a Participant participates in more than one defined contribution plan not
subject to Code Section 412 maintained by the Employer which have the same
Anniversary Date, the maximum “annual additions” under this Plan shall equal the
product of (A) the maximum “annual additions” for the “limitation year” minus
any “annual additions” previously credited under subparagraphs (1) or (2) above,
multiplied by (B) a fraction (i) the numerator of which is the “annual
additions” which would be credited to such Participant’s accounts under this
Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such “annual additions” for all plans described in this
subparagraph.

(i) Notwithstanding anything contained in this Section to the contrary, the
limitations, adjustments and other requirements prescribed in this Section shall
at all times comply with the provisions of Code Section 415 and the Regulations
thereunder.

4.10 ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS

(a) If, as a result of the allocation of Forfeitures, a reasonable error in
estimating a Participant’s Compensation, a reasonable error in determining the
amount of elective deferrals (within the meaning of Code Section 402(g)(3)) that
may be made with respect to any Participant under the limits of Section 4.9 or
other facts and circumstances to which Regulation 1.415-6(b)(6) shall be
applicable, the “annual additions” under this Plan would cause the maximum
“annual additions” to be exceeded for any Participant, the “excess amount” will
be disposed of in one of the following manners, as uniformly determined by the
Administrator for all Participants similarly situated.

(1) Any matched Deferred Compensation and Employer matching contributions which
relate to such Deferred Compensation will be proportionately reduced to the
extent they would reduce the “excess amount.” The Deferred Compensation (and any
gains attributable to such Deferred Compensation) will be distributed to the
Participant and the Employer matching contributions (and any gains attributable
to such matching contributions) will be used to reduce the Employer contribution
in the next “limitation year;”

 

51



--------------------------------------------------------------------------------

(2) If, after the application of paragraph (1) above, an “excess amount” still
exists, and the Participant is covered by the Plan at the end of the “limitation
year,” then the “excess amount” will be used to reduce the Employer contribution
(including allocation of any Forfeitures) for such Participant in the next
“limitation year,” and each succeeding “limitation year” if necessary;

(3) If, after the application of subparagraphs (1) and (2) above, an “excess
amount” still exists, and the Participant is not covered by the Plan at the end
of the “limitation year,” then the “excess amount” will be held unallocated in a
“Section 415 suspense account.” The “Section 415 suspense account” will be
applied to reduce future Employer contributions (including allocation of any
Forfeitures) for all remaining Participants in the next “limitation year,” and
each succeeding “limitation year” if necessary;

(4) If a “Section 415 suspense account” is in existence at any time during the
“limitation year” pursuant to this Section, it will not participate in the
allocation of investment gains and losses of the Trust Fund. If a “Section 415
suspense account” is in existence at any time during a particular “limitation
year,” all amounts in the “Section 415 suspense account” must be allocated and
reallocated to Participants’ accounts before any Employer contributions or any
Employee contributions may be made to the Plan for that “limitation year.”
Except as provided in (1) above, “excess amounts” may not be distributed to
Participants or Former Participants.

(b) For purposes of this Article, “excess amount” for any Participant for a
“limitation year” shall mean the excess, if any, of (1) the “annual additions”
which would be credited to the Participant’s account under the terms of the Plan
without regard to the limitations of Code Section 415 over (2) the maximum
“annual additions” determined pursuant to Section 4.9.

(c) For purposes of this Section, “Section 415 suspense account” shall mean an
unallocated account equal to the sum of “excess amounts” for all Participants in
the Plan during the “limitation year.”

(d) Notwithstanding the above, for Plan Years beginning on or after January 1,
2007, For any Plan Year in which a Participant may make and does elect to make
both Roth Elective Deferrals and Pre-Tax Elective Deferrals, the Administrator
operationally may implement an ordering rule procedure for the distribution of
Excess Annual Additions (Code Section 415). Such ordering rules may specify
whether the Pre-Tax Elective Deferrals or Roth Elective Deferrals are
distributed first, to the extent such type of Elective Deferrals was made for
the year. Furthermore, such procedure may permit the Participant to elect which
type of Elective Deferrals shall be distributed first.

 

52



--------------------------------------------------------------------------------

4.11 PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS

(a) With the consent of the Administrator, amounts may be transferred (within
the meaning of Code Section 414(l)) to this Plan from other tax qualified plans
under Code Section 401(a) by Eligible Employees, provided that the trust from
which such funds are transferred permits the transfer to be made and the
transfer will not jeopardize the tax exempt status of the Plan or Trust or
create adverse tax consequences for the Employer. Prior to accepting any
transfers to which this Section applies, the Administrator may require an
opinion of counsel that the amounts to be transferred meet the requirements of
this Section. The amounts transferred shall be set up in a separate account
herein referred to as a Participant’s Transfer Account. Furthermore, for vesting
purposes, the Participant’s portion of the Participant’s Transfer Account
attributable to any transfer shall be subject to Section 7.4(b).

Except as permitted by Regulations (including Regulation 1.411(d)-4), amounts
attributable to elective contributions (as defined in Regulation
1.401(k)-1(g)(3)), including amounts treated as elective contributions, which
are transferred from another qualified plan in a plan-to-plan transfer (other
than a direct rollover) shall be subject to the distribution limitations
provided for in Regulation 1.401(k)-1(d).

(b) Amounts in a Participant’s Transfer Account shall be held by the Trustee
pursuant to the provisions of this Plan and may not be withdrawn by, or
distributed to the Participant, in whole or in part, except as provided in
Section 7.13 and paragraph (c) of this Section. The Trustee shall have no duty
or responsibility to inquire as to the propriety of the amount, value or type of
assets transferred, nor to conduct any due diligence with respect to such
assets; provided, however, that such assets are otherwise eligible to be held by
the Trustee under the terms of this Plan.

(c) At Normal Retirement Date, or such other date when the Participant or the
Participant’s Beneficiary shall be entitled to receive benefits, the
Participant’s Transfer Account shall be used to provide additional benefits to
the Participant or the Participant’s Beneficiary. Any distributions of amounts
held in a Participant’s Transfer Account shall be made in a manner which is
consistent with and satisfies the provisions of Section 7.5, including, but not
limited to, all notice and consent requirements of Code Section 411(a)(11) and
the Regulations thereunder. Furthermore, such amounts shall be considered as
part of a Participant’s benefit in determining whether an involuntary cash-out
of benefits may be made without Participant consent.

(d) The Administrator may direct that Employee transfers made after a Valuation
Date be segregated into a separate account for each Participant until such time
as the allocations pursuant to this Plan have been made, at which time they may
remain segregated or be invested as part of the general Trust Fund.

(e) This Plan shall not accept any direct or indirect transfers (as that term is
defined and interpreted under Code Section 401(a)(11) and the Regulations
thereunder) from a defined benefit plan, money purchase plan (including a target
benefit plan), stock bonus or profit sharing plan which would otherwise have
provided for a life annuity form of payment to the Participant.

 

53



--------------------------------------------------------------------------------

(f) Notwithstanding anything herein to the contrary, a transfer directly to this
Plan from another qualified plan (or a transaction having the effect of such a
transfer) shall only be permitted if it will not result in the elimination or
reduction of any “Section 411(d)(6) protected benefit” as described in
Section 9.1.

4.12 ROLLOVERS FROM OTHER PLANS

(a) With the consent of the Administrator, the Plan may accept a “rollover” by
Eligible Employees, provided the “rollover” will not jeopardize the tax-exempt
status of the Plan or create adverse tax consequences for the Employer. Prior to
accepting any “rollovers” to which this Section applies, the Administrator may
require the Employee to establish (by providing an opinion of counsel, or
otherwise) that the amounts to be rolled over to this Plan meet the requirements
of this Section. The amounts rolled over shall be set up in a separate account
herein referred to as a Participant’s Rollover Account. Such account shall be
fully Vested at all times and shall not be subject to Forfeiture for any reason.

Notwithstanding anything in this Plan to the contrary, with the consent of the
Administrator, the Plan will accept a “rollover” by an Eligible Employee of an
amount designated as a Roth Elective Deferral only if it is a “direct rollover”
from another Roth Elective Deferral account of an applicable retirement plan as
described in Code Section 402A(e)(1) and only to the extent the rollover is
permitted under the rules of Code Section 402(c). The Employer, operationally
and on a uniform and nondiscriminatory basis, may decide whether to accept any
such rollovers.

(b) Amounts in a Participant’s Rollover Account shall be held by the Trustee
pursuant to the provisions of this Plan and may not be withdrawn by, or
distributed to the Participant, in whole or in part, except as provided in
Section 7.13 and paragraph (c) of this Section. The Trustee shall have no duty
or responsibility to inquire as to the propriety of the amount, value or type of
assets transferred, nor to conduct any due diligence with respect to such
assets; provided, however, that such assets are otherwise eligible to be held by
the Trustee under the terms of this Plan.

(c) At such date when the Participant or the Participant’s Beneficiary shall be
entitled to receive benefits, the Participant’s Rollover Account shall be used
to provide additional benefits to the Participant or the Participant’s
Beneficiary. Furthermore, amounts in the Participant’s Rollover Account, with
respect to distributions made on and after March 28, 2005 shall be considered as
part of a Participant’s benefit in determining whether an involuntary cash-out
of benefits may be made without Participant consent. Any distributions of
amounts held in a Participant’s Rollover Account shall be made in a manner which
is consistent with and satisfies the provisions of Section 7.5, including, but
not limited to, all notice and consent requirements of Code Section 411(a)(11)
and the Regulations thereunder.

 

54



--------------------------------------------------------------------------------

(d) The Administrator may direct that Employee “rollovers” made after a
Valuation Date be segregated into a separate account for each Participant until
such time as the allocations pursuant to this Plan have been made, at which time
they may remain segregated or be invested as part of the general Trust Fund.

(e) For purposes of this Section the following definitions shall apply:

(1) A “rollover” means: (i) amounts transferred to this Plan directly from
another “eligible retirement plan;” (ii) distributions received by an Employee
from other “eligible retirement plans” which are eligible for tax-free rollover
to an “eligible retirement plan” and which are transferred by the Employee to
this Plan within sixty (60) days following receipt thereof; (iii) amounts
transferred to this Plan from a conduit individual retirement account provided
that the conduit individual retirement account has no assets other than assets
which (A) were previously distributed to the Employee by another “eligible
retirement plan,” (B) were eligible for tax-free rollover to an “eligible
retirement plan” and (C) were deposited in such conduit individual retirement
account within sixty (60) days of receipt thereof; (iv) amounts distributed to
the Employee from a conduit individual retirement account meeting the
requirements of clause (iii) above, and transferred by the Employee to this Plan
within sixty (60) days of receipt thereof from such conduit individual
retirement account; and (v) any other amounts which are eligible to be rolled
over to this Plan pursuant to the Code.

(2) An “eligible retirement plan” means an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b) (other than an endowment contract), a qualified trust (an
employees’ trust described in Code Section 401(a) which is exempt from tax under
Code Section 501(a)), an annuity plan described in Code Section 403(a), an
eligible deferred compensation plan described in Code Section 457(b) which is
maintained by an eligible employer described in Code Section 457(e)(1)(A), and
an annuity contract described in Code Section 403(b).

4.13 DIRECTED INVESTMENT ACCOUNT

(a) Each “Qualified Participant” may elect within ninety (90) days after the
close of each Plan Year during the “Qualified Election Period” to direct the
Trustee in writing as to the distribution in cash of 25 percent of the total
number of shares of Company Stock acquired by or contributed to the Plan that
have ever been allocated to such “Qualified Participant’s” Company Stock Account
(reduced by the number of shares of Company Stock previously distributed in cash
pursuant to a prior election). In the case of the election year in which the
last election can be made by the Participant, the preceding sentence shall be
applied by substituting “50 percent” for “25 percent.” If the “Qualified
Participant” elects to direct the Trustee as to the distribution of the
Participant’s Company Stock Account, such direction shall be effective no later
than 180 days after the close of the Plan Year to which such direction applies.

Notwithstanding the above, if the fair market value (determined pursuant to
Section 6.1 at the Plan Valuation Date immediately preceding the first day on
which a “Qualified Participant” is eligible to make an election) of Company
Stock acquired by or

 

55



--------------------------------------------------------------------------------

contributed to the Plan and allocated to a “Qualified Participant’s” Company
Stock Account is 8500 or less, then such Company Stock shall not be subject to
this paragraph. For purposes of determining whether the fair market value
exceeds $500, Company Stock held in accounts of all employee stock ownership
plans (as defined in Code Section 4975(e)(7)) and tax credit employee stock
ownership plans (as defined in Code Section 409(a)) maintained by the Employer
or any Affiliated Employer shall be considered as held by the Plan.

(b) For the purposes of this Section the following definitions shall apply:

(1) “Qualified Participant” means any Participant or Former Participant who has
completed ten (10) Years of Service as a Participant and has attained age 55.

(2) “Qualified Election Period” means the six (6) Plan Year period beginning
with the first Plan Year in which the Participant first became a “Qualified
Participant.”

4.14 QUALIFIED MILITARY SERVICE

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service will be provided in accordance with Code Section 414(u).

4.15 SPECIAL LIMITATION FOR COMMONWEALTH OF PUERTO RICO

With respect to all employees whose taxation is governed by the revenue laws of
Puerto Rico, the limitations set forth in this Article IV shall be reduced to
comply with the limitations as shall from time to time be applicable under the
revenue laws of the Commonwealth of Puerto Rico.

ARTICLE V

FUNDING AND INVESTMENT POLICY

5.1 INVESTMENT POLICY

(a) The Plan is designed to invest primarily in Company Stock. However, Deferred
Compensation shall not be invested in Company Stock.

(b) With due regard to subparagraph (a) above, the Administrator may also direct
the Trustee to invest funds under the Plan in other property described in the
Trust or in life insurance policies to the extent permitted by subparagraph
(c) below, or the Trustee may hold such funds in cash or cash equivalents.

(c) With due regard to subparagraph (a) above, the Administrator may also direct
the Trustee to invest funds under the Plan in insurance policies on the life of
any “keyman” Employee. The proceeds of a “keyman” insurance policy may not be
used for the repayment of any indebtedness owed by the Plan which is secured by
Company Stock. In the event any “keyman” insurance is purchased by the Trustee,
the premiums paid thereon during any Plan Year, net of any policy dividends and
increases in cash surrender values, shall be treated as the cost of Plan
investment and any death benefit or cash surrender value received shall be
treated as proceeds from an investment of the Plan.

 

56



--------------------------------------------------------------------------------

(d) The Plan may not obligate itself to acquire Company Stock from a particular
holder thereof at an indefinite time determined upon the happening of an event
such as the death of the holder.

(e) The Plan may not obligate itself to acquire Company Stock under a put option
binding upon the Plan. However, at the time a put option is exercised, the Plan
may be given an option to assume the rights and obligations of the Employer
under a put option binding upon the Employer.

(f) All purchases of Company Stock shall be made at a price which, in the
judgment of the Administrator, does not exceed the fair market value thereof.
All sales of Company Stock shall be made at a price which, in the judgment of
the Administrator, is not less than the fair market value thereof. The valuation
rules set forth in Article VI shall be applicable.

5.2 APPLICATION OF CASH

Employer contributions in cash, and any earnings on such contributions, shall
first be applied to pay any Current Obligations of the Trust Fund.

5.3 LOANS TO THE TRUST

(a) The Plan may borrow money for any lawful purpose, provided the proceeds of
an Exempt Loan are used within a reasonable time after receipt only for any or
all of the following purposes:

(1) To acquire Company Stock.

(2) To repay such loan.

(3) To repay a prior Exempt Loan.

(b) All loans to the Trust which are made or guaranteed by a disqualified person
must satisfy all requirements applicable to Exempt Loans including but not
limited to the following:

(1) The loan must be at a reasonable rate of interest;

(2) Any collateral pledged to the creditor by the Plan shall consist only of the
Company Stock purchased with the borrowed funds;

(3) Under the terms of the loan, any pledge of Company Stock shall provide for
the release of shares so pledged on a pro-rata basis pursuant to Section 4.4(e);

 

57



--------------------------------------------------------------------------------

(4) Under the terms of the loan, the creditor shall have no recourse against the
Plan except with respect to such collateral, earnings attributable to such
collateral, Employer contributions (other than contributions of Company Stock)
that are made to meet Current Obligations and earnings attributable to such
contributions;

(5) The loan must be for a specific term and may not be payable at the demand of
any person, except in the case of default;

(6) In the event of default upon an Exempt Loan, the value of the Trust Fund
transferred in satisfaction of the Exempt Loan shall not exceed the amount of
default. If the lender is a disqualified person, an Exempt Loan shall provide
for a transfer of Trust Funds upon default only upon and to the extent of the
failure of the Plan to meet the payment schedule of the Exempt Loan;

(7) Exempt Loan payments during a Plan Year must not exceed an amount equal to:
(A) the sum, over all Plan Years, of all contributions and cash dividends paid
by the Employer to the Plan with respect to such Exempt Loan and earnings on
such Employer contributions and cash dividends, less (B) the sum of the Exempt
Loan payments in all preceding Plan Years. A separate accounting shall be
maintained for such Employer contributions, cash dividends and earnings until
the Exempt Loan is repaid.

(c) For purposes of this Section, the term “disqualified person” means a person
who is a Fiduciary, a person providing services to the Plan, an Employer any of
whose Employees are covered by the Plan, an employee organization any of whose
members are covered by the Plan, an owner, direct or indirect, of 50% or more of
the total combined voting power of all classes of voting stock or of the total
value of all classes of the stock, or an officer, director, 10% or more
shareholder, or a highly compensated Employee.

ARTICLE VI

VALUATIONS

6.1 VALUATION OF THE TRUST FUND

The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date. In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund.

 

58



--------------------------------------------------------------------------------

6.2 METHOD OF VALUATION

Valuations must be made in good faith and based on all relevant factors for
determining the fair market value of securities. In the case of a transaction
between a Plan and a disqualified person, value must be determined as of the
date of the transaction. For all other Plan purposes, value must be determined
as of the most recent Valuation Date under the Plan. An independent appraisal
will not in itself be a good faith determination of value in the case of a
transaction between the Plan and a disqualified person. However, in other cases,
a determination of fair market value based on at least an annual appraisal
independently arrived at by a person who customarily makes such appraisals and
who is independent of any party to the transaction will be deemed to be a good
faith determination of value. Company Stock not readily tradeable on an
established securities market shall be valued by an independent appraiser
meeting requirements similar to the requirements of the Regulations prescribed
under Code Section 170(a)(1).

ARTICLE VII

DETERMINATION AND DISTRIBUTION OF BENEFITS

7.1 DETERMINATION OF BENEFITS UPON RETIREMENT

Every Participant may terminate employment with the Employer and retire for the
purposes hereof on the Participant’s Normal Retirement Date. However, a
Participant may postpone the termination of employment with the Employer to a
later date, in which event the participation of such Participant in the Plan,
including the right to receive allocations pursuant to Section 4.4, shall
continue until such Participant’s Late Retirement Date. Upon a Participant’s
Retirement Date, or as soon thereafter as is practicable, the Trustee shall
distribute, at the election of the Participant, all amounts credited to such
Participant’s Combined Account in accordance with Sections 7.5 and 7.6.

7.2 DETERMINATION OF BENEFITS UPON DEATH

(a) Upon the death of a Participant before the Participant’s Retirement Date or
other termination of employment, all amounts credited to such Participant’s
Combined Account shall become fully Vested. If elected, distribution of the
Participant’s Combined Account shall commence not later than one ( 1) year after
the close of the Plan Year in which such Participant’s death occurs. The
Administrator shall direct the Trustee, in accordance with the provisions of
Sections 7.5 and 7.6, to distribute the value of the deceased Participant’s
accounts to the Participant’s Beneficiary.

(b) Upon the death of a Former Participant, the Administrator shall direct the
Trustee, in accordance with the provisions of Sections 7.5 and 7.6, to
distribute any remaining Vested amounts credited to the accounts of a deceased
Former Participant to such Former Participant’s Beneficiary.

(c) Any security interest held by the Plan by reason of an outstanding loan to
the Participant or Former Participant shall be taken into account in determining
the amount of the death benefit.

 

59



--------------------------------------------------------------------------------

(d) The Administrator may require such proper proof of death and such evidence
of the right of any person to receive payment of the value of the account of a
deceased Participant or Former Participant as the Administrator may deem
desirable. The Administrator’s determination of death and of the right of any
person to receive payment shall be conclusive.

(e) The Beneficiary of the death benefit payable pursuant to this Section shall
be the Participant’s spouse. Except, however, the Participant may designate a
Beneficiary other than the spouse if:

(1) the spouse has waived the right to be the Participant’s Beneficiary, or

(2) the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no “qualified domestic relations order” as defined in Code
Section 414(p) which provides otherwise), or

(3) the Participant has no spouse, or

(4) the spouse cannot be located.

In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke a
designation of a Beneficiary or change a Beneficiary by filing written (or in
such other form as permitted by the Internal Revenue Service) notice of such
revocation or change with the Administrator. However, the Participant’s spouse
must again consent in writing (or in such other form as permitted by the
Internal Revenue Service) to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to a
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right.

(f) In the event no valid designation of Beneficiary exists, or if the
Beneficiary is not alive at the time of the Participant’s death, the death
benefit will be paid in the following order of priority to:

(1) the Participant’s surviving spouse;

(2) the Participant’s children, including adopted children, per stirpes;

(3) the Participant’s surviving parents in equal shares; or

(4) the Participant’s estate.

If the Beneficiary does not predecease the Participant, but dies prior to
distribution of the death benefit, the death benefit will be paid to the
Beneficiary’s estate.

(g) Notwithstanding anything in this Section to the contrary, if a Participant
has designated the spouse as a Beneficiary, then a divorce decree or a legal
separation that relates to such spouse shall revoke the Participant’s
designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.

 

60



--------------------------------------------------------------------------------

(h) Any consent by the Participant’s spouse to waive any rights to the death
benefit must be in writing (or in such other form as permitted by the Internal
Revenue Service), must acknowledge the effect of such waiver, and be witnessed
by a Plan representative or a notary public. Further, the spouse’s consent must
be irrevocable and must acknowledge the specific nonspouse Beneficiary.

7.3. DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

In the event of a Participant’s Total and Permanent Disability prior to the
Participant’s Retirement Date or other termination of employment, all amounts
credited to such Participant’s Combined Account shall become fully Vested. In
the event of a Participant’s Total and Permanent Disability, the Administrator,
in accordance with the provisions of Sections 7.5 and 7.6, shall direct the
distribution to such Participant of all Vested amounts credited to such
Participant’s Combined Account. If such Participant elects, distribution shall
commence not later than one (1) year after the close of the Plan Year in which
Total and Permanent Disability occurs.

7.4 DETERMINATION OF BENEFITS UPON TERMINATION

(a) If a Participant’s employment with the Employer is terminated for any reason
other than death, Total and Permanent Disability or retirement, then such
Participant shall be entitled to such benefits as are provided hereinafter
pursuant to this Section 7.4.

If a portion of a Participant’s Account is forfeited, Company Stock allocated to
the Participant’s Company Stock Account must be forfeited only after the
Participant’s Other Investments Account has been depleted. If interest in more
than one class of Company Stock has been allocated to a Participant’s Account,
the Participant must be treated as forfeiting the same proportion of each such
class.

Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in the distribution had the Terminated
Participant remained in the employ of the Employer (upon the Participant’s
death, Total and Permanent Disability or Normal Retirement). However, at the
election of the Participant, the Administrator shall direct the Trustee that the
entire Vested portion of the Terminated Participant’s Combined Account to be
payable to such Terminated Participant as soon as administratively feasible
after termination of employment. Distribution to a Participant shall not include
any Company Stock acquired with the proceeds of an Exempt Loan until the close
of the Plan Year in which such loan is repaid in full. Any distribution under
this paragraph shall be made in a manner which is consistent with and satisfies
the provisions of Section 7.5 and 7.6, including, but not limited to, all notice
and consent requirements of Code Section 411(a)(11) and the Regulations
thereunder.

 

61



--------------------------------------------------------------------------------

If the value of a Terminated Participant’s Vested benefit does not exceed
$1,000, then the Administrator shall direct the Trustee to cause the entire
Vested benefit to be paid to such Participant in a single lump sum as soon as
administratively feasible after termination of employment. The value of the
Participant’s interest in the Plan for such purpose is derived from Employer,
Employee and Rollover contributions, including any rollover contributions (and
earnings thereon) within the meaning of Code Sections 402(c), 403(a)(4),
403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16). The Plan shall not provide for a
direct rollover (including an automatic rollover) for distributions from a
Participant’s Roth Elective Deferral account if the amount of the distributions
that are eligible rollover distributions are reasonably expected to total less
than $200 during a year. In addition, any distribution from a Participant’s Roth
Elective Deferral account are not taken into account in determining whether
distributions from a Participant’s other accounts are reasonably expected to
total less than $200 during a year. However, eligible rollover distributions
from a Participant’s Roth Elective Deferral account are taken into account in
determining whether the total amount of the Participant’s account balances under
the Plan exceed the Plan’s limits for purposes of mandatory distributions from
the Plan.

(b) The Vested portion of any Participant’s Account attributable to
contributions other than Qualified Non-Elective Contributions (including any
matching contributions used to satisfy the Actual Deferral Percentage or Actual
Contribution Percentage tests) shall be a percentage of the total amount
credited to the Participant’s Account determined on the basis of the
Participant’s number of Years of Service according to the following schedule:

 

Vesting Schedule   Years of Service    Percentage   1    20 % 2    40 % 3    60
% 4    80 % 5    100 %

(c) Notwithstanding the above, Company Stock allocated to each Participant’s
Company Stock Account pursuant to Section 4.4(e) must be forfeited only after
other assets.

(d) Notwithstanding the vesting schedule above, the Vested percentage of a
Participant’s Account shall not be less than the Vested percentage attained as
of the later of the effective date or adoption date of this amendment and
restatement, furthermore, the Vested portion of any Participant’s Account will
never be less than the lesser of $25.00 or his/her entire Account balance, even
if the application of the vesting schedule would result in a smaller Vested
Account balance.

 

62



--------------------------------------------------------------------------------

(e) Notwithstanding the vesting schedule above, upon the complete discontinuance
of the Employer contributions to the Plan or upon any full or partial
termination of the Plan, all amounts then credited to the account of any
affected Participant shall become 100% Vested and shall not thereafter be
subject to Forfeiture.

(f) The computation of a Participant’s nonforfeitable percentage of such
Participant’s interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. In the event that the Plan is amended
to change or modify any vesting schedule, or if the Plan is amended in any way
that directly or indirectly affects the computation of the Participant’s
nonforfeitable percentage, or if the Plan is deemed amended by an automatic
change to a top heavy vesting schedule, then each Participant with at least
three (3) Years of Service as of the expiration date of the election period may
elect to have such Participant’s nonforfeitable percentage computed under the
Plan without regard to such amendment or change. If a Participant fails to make
such election, then such Participant shall be subject to the new vesting
schedule. The Participant’s election period shall commence on the adoption date
of the amendment and shall end sixty (60) days after the latest of:

(1) the adoption date of the amendment,

(2) the effective date of the amendment, or

(3) the date the Participant receives written notice of the amendment from the
Employer or Administrator.

7.5 DISTRIBUTION OF BENEFITS

(a) The Administrator, pursuant to the election of the Participant, shall direct
the Trustee to distribute to a Participant or such Participant’s Beneficiary any
amount, subject to Section 7.5(b), to which the Participant is entitled under
the Plan in one or more of the following methods:

(1) One lump-sum payment.

(2) Payments over a period certain in monthly, quarterly, semiannual, or annual
installments. The period over which such payment is to be made shall not extend
beyond the earlier of the Participant’s life expectancy (or the joint life
expectancy of the Participant and the Participant’s “designated Beneficiary”) or
the limited distribution period provided for in Section 7.5(b).

(b) Unless the Participant elects in writing (or such other form as permitted by
the Internal Revenue Service) a longer distribution period, distributions to a
Participant or the Participant’s Beneficiary attributable to Company Stock shall
be in substantially equal monthly, quarterly, semiannual, or annual installments
over a period not longer than five (5) years. In the case of a Participant with
an account balance attributable to Company Stock in excess of $800,000, the five
(5) year period shall be extended one (1) additional year (but not more than
five (5) additional years) for each $160,000 or fraction thereof by which such
balance exceeds $800,000. The dollar limits shall be adjusted at the same time
and in the same manner as provided in Code Section 415(d).

 

63



--------------------------------------------------------------------------------

(c) Any distribution to a Participant who has a benefit which exceeds $1,000,
shall require such Participant’s written (or in such other form as permitted by
the Internal Revenue Service) consent if such distribution commences prior to
the time the benefit is “immediately distributable.” A benefit is “immediately
distributable” if any part of the benefit could be distributed to the
Participant (or surviving spouse) before the Participant attains (or would have
attained if not deceased) the later of the Participant’s Normal Retirement Age
or age 62. With regard to this required consent:

(1) The Participant must be informed of the right to defer receipt of the
distribution. If a Participant fails to consent, it shall be deemed an election
to defer the commencement of payment of any benefit. However, any election to
defer the receipt of benefits shall not apply with respect to distributions
which are required under Section 7.5(f).

(2) Notice of the rights specified under this paragraph shall be provided no
less than thirty (30) days and no more than ninety (90) days before the date the
distribution commences.

(3) Written (or such other form as permitted by the Internal Revenue Service)
consent of the Participant to the distribution must not be made before the
Participant receives the notice and must not be made more than ninety (90) days
before the date the distribution commences.

(4) No consent shall be valid if a significant detriment is imposed under the
Plan on any Participant who does not consent to the distribution.

Any such distribution may commence less than thirty (30) days after the notice
required under Regulation 1.411(a)-11(c) is given, provided that: (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and (2) the Participant, after receiving the
notice, affirmatively elects a distribution.

(d) Notwithstanding anything herein to the contrary, the Administrator may
direct that cash dividends on shares of Company Stock allocable to Participants’
Company Stock Accounts be:

(1) Paid by the Employer directly in cash to the Participants in the Plan or
their Beneficiaries.

(2) Paid to the Plan and distributed in cash to Participants in the Plan or
their Beneficiaries no later than ninety (90) days after the close of the Plan
Year in which paid.

 

64



--------------------------------------------------------------------------------

(3) Used to make payments on an Exempt Loan the proceeds of which were used to
acquire Company Stock (whether or not allocated to Participants’ Company Stock
Accounts) with respect to which the cash dividend is paid.

(4) Allocated to Participants’ Other Investment Accounts.

(e) Any part of a Participant’s benefit which is retained in the Plan after the
Anniversary Date on which the Participant’s participation ends will continue to
be treated as a Company Stock Account or as an Other Investments Account
(subject to Section 7.4(a)) as provided in Article IV. However, neither account
will be credited with any further Employer contributions or Forfeitures.

(f) Notwithstanding any provision in the Plan to the contrary, the distribution
of a Participant’s benefits will be made in accordance with the following
requirements and will otherwise comply with Code Section 401(a)(9) and the
Regulations thereunder, the provisions of which are incorporated herein by
reference:

(1) A Participant’s benefits will be distributed not later than April 1st of the
calendar year following the later of (i) the calendar year in which the
Participant attains age 70 1/2 or (ii) the calendar year in which the
Participant retires, provided, however, that this clause (ii) shall not apply in
the case of a Participant who is a “five (5) percent owner” at any time during
the Plan Year ending with or within the calendar year in which such owner
attains age 70 1/2. Such distribution shall be equal to or greater than any
required distribution.

Alternatively, distributions to a Participant must begin no later than the
applicable April 1st as determined above and must be made over a period certain
measured by the Life Expectancy of the Participant (or joint Life Expectancies
of the Participant and the Participant’s “designated Beneficiary”) in accordance
with Regulations. Such distributions will be equal to or greater than any
required distribution.

(2) Distributions to a Participant and the Participant’s Beneficiaries will only
be made in accordance with the incidental death benefit requirements of Code
Section 401(a)(9)(G) and the Regulations thereunder.

(3) Unless the Participant’s interest is distributed in a single sum on or
before the required beginning date specified in (1) above, the minimum amount
that will be distributed for each Distribution Calendar Year (including the
first Distribution Calendar Year and the Distribution Calendar Year that
includes the Participant’s date of death) is the lesser of:

(i) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Regulation
1.401(a)(9)-9, using the Participant’s age as of the Participant’s birthday in
the Distribution Calendar Year; or

(ii) if the Participant’s sole “designated Beneficiary” for the Distribution
Calendar Year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Regulation 1.401(a)(9)-9, using the Participant’s and spouse’s
attained ages as of the Participant’s and spouse’s birthdays in the Distribution
Calendar Year.

 

65



--------------------------------------------------------------------------------

(g) Notwithstanding any provision in the Plan to the contrary, distributions
upon the death of a Participant will be made in accordance with the following
requirements and will otherwise comply with Code Section 401(a)(9) and the
Regulations thereunder, the provisions of which are incorporated be reference.

(1) If the Participant dies on or after the date distributions begin and there
is a “designated Beneficiary,” then the minimum amount that will be distributed
for each Distribution Calendar Year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s Account Balance by the
longer of the remaining Life Expectancy of the Participant or the remaining Life
Expectancy of the Participant’s “designated Beneficiary,” determined as follows:

(i) The Participant’s remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(ii) If the Participant’s surviving spouse is the Participant’s sole “designated
Beneficiary,” then the remaining Life Expectancy of the surviving spouse is
calculated for each Distribution Calendar Year after the year of the
Participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For Distribution Calendar Years after the year of the surviving
spouse’s death, the remaining Life Expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.

(iii) If the Participant’s surviving spouse is not the Participant’s sole
“designated Beneficiary,” then the “designated Beneficiary’s” remaining Life
Expectancy is calculated using the age of the beneficiary in the year following
the year of the Participant’s death, reduced by one for each subsequent year.

However, if there is no “designated Beneficiary” as of September 30th of the
year after the year of the Participant’s death, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(2) If a Participant dies before the date distributions begin, then the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:

(i) If the Participant’s surviving spouse is the Participant’s sole “designated
Beneficiary,” then distributions to the surviving spouse may begin by
December 31st of the calendar year immediately following the calendar year in
which the Participant died, or by December 31st of the calendar year in which
the Participant would have attained age 70  1/2, if later.

 

66



--------------------------------------------------------------------------------

(ii) If the Participant’s surviving spouse is not the Participant’s sole
“designated Beneficiary,” then distributions to the “designated Beneficiary” may
begin by December 31st of the calendar year immediately following the calendar
year in which the Participant died.

(iii) Participants or Beneficiaries may elect on an individual basis whether the
“5-year rule” or the life expectancy rule in this Section 7.5(g)(2) applies to
distributions after the death of a Participant who has a “designated
Beneficiary.” The election must be made no later than the earlier of
September 30th of the calendar year in which distribution would be required to
begin under Sections 7.5(g)(2)(i) and 7.5(g)(2)(ii), or by September 30th of the
calendar year which contains the fifth anniversary of the Participant’s (or, if
applicable, surviving spouse’s) death. If neither the Participant nor
Beneficiary makes an election under this paragraph, distributions will be made
in accordance with the “5-year rule.”

(iv) If there is no “designated Beneficiary” as of September 30th of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31st of the calendar year containing the fifth
anniversary of the Participant’s death.

(v) If the Participant is survived by a “designated Beneficiary,” then the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s “designated Beneficiary,” determined as provided in
Section 7.5(g)(1).

(vi) If the Participant’s surviving spouse is the Participant’s sole “designated
Beneficiary” and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, then this Section 7.5(g)(2), other
than Section 7.5(g)(2)(i), will apply as if the surviving spouse were the
Participant.

(3) For purposes of this Section 7.5(g), the Participant’s death benefit will be
distributed to the Participant’s Beneficiaries subject to the following rules:

(i) Distributions are considered to begin on the Participant’s required
beginning date. However, if Section 7.5(g)(2)(vi) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse.

(ii) Unless the Participant’s interest is distributed in a single sum on or
before the required beginning date, as of the first Distribution Calendar Year
distributions will be made in accordance with Section 7.5(g).

(h) Except as limited by Sections 7.5 and 7.6, whenever the Trustee is to make a
distribution or to commence a series of payments, the distribution or series of
payments may be made or begun on such date or as soon thereafter as is
practicable. However,

 

67



--------------------------------------------------------------------------------

unless a Former Participant elects in writing to defer the receipt of benefits
(such election may not result in a death benefit that is more than incidental),
the payment of benefits shall begin not later than the sixtieth (60th) day after
the close of the Plan Year in which the latest of the following events occurs:

(1) the date on which the Participant attains the earlier of age 65 or the
Normal Retirement Age specified herein;

(2) the tenth (10th) anniversary of the year in which the Participant commenced
participation in the Plan; or

(3) the date the Participant terminates his service with the Employer.

(i) If a distribution is made to a Participant who has not severed employment
and who is not fully Vested in the Participant’s Account and the Participant may
increase the Vested percentage in such account, then, at any relevant time the
Participant’s Vested portion of the account will be equal to an amount (“X”)
determined by the formula:

X equals P(AB plus D) – D

For purposes of applying the formula: P is the Vested percentage at the relevant
time, AB is the account balance at the relevant time, and D is the amount of
distribution.

7.6 HOW PLAN BENEFIT WILL BE DISTRIBUTED

(a) Distribution of a Participant’s benefit may be made in cash or Company Stock
or both, provided, however, that if a Participant or Beneficiary so demands,
such benefit (other than Deferred Compensation and any Income allocable to such
Deferred Compensation) shall be distributed only in the form of Company Stock.
Prior to making a distribution of benefits, the Administrator shall advise the
Participant or the Participant’s Beneficiary, in writing (or such other form as
permitted by the Internal Revenue Service), of the right to demand that benefits
be distributed solely in Company Stock.

(b) If a Participant or Beneficiary demands that benefits, except as provided
above, be distributed solely in Company Stock, distribution of a Participant’s
benefit will be made entirely in whole shares or other units of Company Stock.
Any balance in a Participant’s Other Investments Account will be applied to
acquire for distribution the maximum number of whole shares or other units of
Company Stock at the then fair market value. Any fractional unit value
unexpended will be distributed in cash. If Company Stock is not available for
purchase by the Trustee, then the Trustee shall hold such balance until Company
Stock is acquired and then make such distribution, subject to Sections 7.5(h)
and 7.5(1).

(c) The Trustee will make distribution from the Trust only on instructions from
the Administrator.

 

68



--------------------------------------------------------------------------------

(d) Notwithstanding anything contained herein to the contrary, if the Employer
charter or by-laws restrict ownership of substantially all shares of Company
Stock to Employees and the Trust Fund, as described in Code
Section 409(h)(2)(B)(ii)(I), then the Administrator shall distribute a
Participant’s Combined Account entirely in cash without granting the Participant
the right to demand distribution in shares of Company Stock.

(e) Except as otherwise provided herein, Company Stock distributed by the
Trustee may be restricted as to sale or transfer by the by-laws or articles of
incorporation of the Employer, provided restrictions are applicable to all
Company Stock of the same class. If a Participant is required to offer the sale
of Company Stock to the Employer before offering to sell Company Stock to a
third party, in no event may the Employer pay a price less than that offered to
the distributee by another potential buyer making a bona fide offer and in no
event shall the Trustee pay a price less than the fair market value of the
Company Stock.

(f) If Company Stock acquired with the proceeds of an Exempt Loan (described in
Section 5.3 hereof) is available for distribution and consists of more than one
class, a Participant or the Participant’s Beneficiary must receive substantially
the same proportion of each such class.

7.7 DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY

In the event a distribution is to be made to a minor or incompetent Beneficiary,
then the Administrator may direct that such distribution be paid to the legal
guardian, or if none in the case of a minor Beneficiary, to a parent of such
Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the Uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides. Such a payment to the legal guardian,
custodian or parent of a minor Beneficiary shall fully discharge the Trustee,
Employer, and Plan from further liability on account thereof.

7.8 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant’s
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable shall be treated as a Forfeiture pursuant to the Plan.
Notwithstanding the foregoing, if the value of a Participant’s Vested benefit
derived from Employer and Employee contributions does not exceed $5,000, then
the amount distributable may, in the sole discretion of the Administrator,
either be treated as a Forfeiture, or be paid directly to an individual
retirement account described in Code Section 408(a) or individual retirement
annuity described in Code Section 408(b) at the time it is determined that the
whereabouts of the Participant or the Participant’s Beneficiary cannot be
ascertained. In the event a Participant or Beneficiary is located subsequent to
the Forfeiture, such benefit shall be restored, first from

 

69



--------------------------------------------------------------------------------

Forfeitures, if any, and then from an additional Employer contribution if
necessary. However, regardless of the preceding, a benefit which is lost by
reason of escheat under applicable state law is not treated as a Forfeiture for
purposes of this Section nor as an impermissible forfeiture under the Code.

 

7.9 RIGHT OF FIRST REFUSALS

(a) If any Participant, the Participant’s Beneficiary or any other person to
whom shares of Company Stock are distributed from the Plan (the “Selling
Participant”) shall, at any time, desire to sell some or all of such shares (the
“Offered Shares”) to a third party (the “Third Party”), the Selling Participant
shall give written notice of such desire to the Employer and the Administrator,
which notice shall contain the number of shares offered for sale, the proposed
terms of the sale and the names and addresses of both the Selling Participant
and Third Party. Both the Trust Fund and the Employer shall each have the right
of first refusal for a period of fourteen (14) days from the date the Selling
Participant gives such written notice to the Employer and the Administrator
(such fourteen (14) day period to run concurrently against the Trust Fund and
the Employer) to acquire the Offered Shares. As between the Trust Fund and the
Employer, the Trust Fund shall have priority to acquire the shares pursuant to
the right of first refusal. The selling price and terms shall be the same as
offered by the Third Party.

(b) If the Trust Fund and the Employer do not exercise their right of first
refusal within the required fourteen (14) day period provided above, the Selling
Participant shall have the right, at any time following the expiration of such
fourteen (14) day period, to dispose of the Offered Shares to the Third Party;
provided, however, that (i) no disposition shall be made to the Third Party on
terms more favorable to the Third Party than those set forth in the written
notice delivered by the Selling Participant above, and (ii) if such disposition
shall not be made to a third party on the terms offered to the Employer and the
Trust Fund, the offered Shares shall again be subject to the right of first
refusal set forth above.

(c) The closing pursuant to the exercise of the right of first refusal under
Section 7.9(a) above shall take place at such place agreed upon between the
Administrator and the Selling Participant, but not later than ten (10) days
after the Employer or the Trust Fund shall have notified the Selling Participant
of the exercise of the right of first refusal. At such closing, the Selling
Participant shall deliver certificates representing the Offered Shares duly
endorsed in blank for transfer, or with stock powers attached duly executed in
blank with all required transfer tax stamps attached or provided for, and the
Employer or the Trust Fund shall deliver the purchase price, or an appropriate
portion thereof, to the Selling Participant.

(d) Except as provided in this paragraph (d), no Company Stock acquired with the
proceeds of an Exempt Loan complying with the requirements of Section 5.3 hereof
shall be subject to a right of first refusal. Company Stock acquired with the
proceeds of an Exempt Loan, which is distributed to a Participant or
Beneficiary, shall be subject to the right of first refusal provided for in
paragraph (a) of this Section only so long as the Company Stock is not publicly
traded. The term “publicly traded” refers to a

 

70



--------------------------------------------------------------------------------

securities exchange registered under Section 6 of the Securities Exchange Act of
1934 (15 U.S.C. 78(f)) or that is quoted on a system sponsored by a national
securities association registered under Section 15A(b) of the Securities
Exchange Act (15 U.S.C. 780). In addition, in the case of Company Stock which
was acquired with the proceeds of a loan described in Section 5.3, the selling
price and other terms under the right must not be less favorable to the seller
than the greater of the value of the security determined under Section 6.2, or
the purchase price and other terms offered by a buyer (other than the Employer
or the Trust Fund), making a good faith offer to purchase the security. The
right of first refusal must lapse no later than fourteen (14) days after the
security holder gives notice to the holder of the right that an offer by a third
party to purchase the security has been made. The right of first refusal shall
comply with the provisions of paragraphs (a), (b) and (c) of this Section,
except to the extent those provisions may conflict with the provisions of this
paragraph.

7.10 STOCK CERTIFICATE LEGEND

Certificates for shares distributed pursuant to the Plan shall contain the
following legend:

“The shares represented by this certificate are transferable only upon
compliance with the terms of PBSJ EMPLOYEE PROFIT SHARING AND STOCK OWNERSHIP
PLAN AND TRUST AGREEMENT effective as of January 1 1985, which grants to Post,
Buckley, Schuh & Jernigan, Inc. a right of first refusal, a copy of said Plan
being on file in the office of the Company.”

7.11 PUT OPTION

(a) If Company Stock which was not acquired with the proceeds of an Exempt Loan
is distributed to a Participant and such Company Stock is not readily tradeable
on an established securities market, a Participant has a right to require the
Employer to repurchase the Company Stock distributed to such Participant under a
fair valuation formula. Such Stock shall be subject to the provisions of
Section 7.11(c).

(b) Company Stock which is acquired with the proceeds of an Exempt Loan and
which is not publicly traded when distributed, or if it is subject to a trading
limitation when distributed, must be subject to a put option. For purposes of
this paragraph, a “trading limitation” on a Company Stock is a restriction under
any Federal or State securities law or any regulation thereunder, or an
agreement (not prohibited by Section 7.12) affecting the Company Stock which
would make the Company Stock not as freely tradeable as stock not subject to
such restriction.

(c) The put option must be exercisable only by a Participant, by the
Participant’s donees, or by a person (including an estate or its distributee) to
whom the Company Stock passes by reason of a Participant’s death. (Under this
paragraph Participant or Former Participant means a Participant or Former
Participant and the beneficiaries of the Participant or Former Participant under
the Plan.) The put option must permit a Participant to put the Company Stock to
the Employer. Under no circumstances may the put option bind

 

71



--------------------------------------------------------------------------------

the Plan. However, it shall grant the Plan an option to assume the rights and
obligations of the Employer at the time that the put option is exercised. If it
is known at the time a loan is made that Federal or State law will be violated
by the Employer honoring such put option, the put option must permit the Company
Stock to be put, in a manner consistent with such law, to a third party (e.g.,
an affiliate of the Employer or a shareholder other than the Plan) that has
substantial net worth at the time the loan is made and whose net worth is
reasonably expected to remain substantial.

The put option shall commence as of the day following the date the Company Stock
is distributed to the Former Participant and end sixty (60) days thereafter and
if not exercised within such sixty (60) day period, an additional sixty (60) day
option shall commence on the first day of the fifth month of the Plan Year next
following the date the stock was distributed to the Former Participant (or such
other sixty (60) day period as provided in Regulations). However, in the case of
Company Stock that is publicly traded without restrictions when distributed but
ceases to be so traded within either of the sixty (60) day periods described
herein after distribution, the Employer must notify each holder of such Company
Stock in writing on or before the tenth day after the date the Company Stock
ceases to be so traded that for the remainder of the applicable sixty (60) day
period the Company Stock is subject to the put option. The number of days
between the tenth day and the date on which notice is actually given, if later
than the tenth day, must be added to the duration of the put option. The notice
must inform distributees of the term of the put options that they are to hold.
The terms must satisfy the requirements of this paragraph.

The put option is exercised by the holder notifying the Employer in writing that
the put option is being exercised; the notice shall state the name and address
of the holder and the number of shares to be sold. The period during which a put
option is exercisable does not include any time when a distributee is unable to
exercise it because the party bound by the put option is prohibited from
honoring it by applicable Federal or State law. The price at which a put option
must be exercisable is the value of the Company Stock determined in accordance
with Section 6.2. Payment under the put option involving a “Total Distribution”
shall be paid in substantially equal monthly, quarterly, semiannual or annual
installments over a period certain beginning not later than thirty (30) days
after the exercise of the put option and not extending beyond five (5) years.
The deferral of payment is reasonable if adequate security and a reasonable
interest rate on the unpaid amounts are provided. The amount to be paid under
the put option involving installment distributions must be paid not later than
thirty (30) days after the exercise of the put option. Payment under a put
option must not be restricted by the provisions of a loan or any other
arrangement, including the terms of the Employer articles of incorporation,
unless so required by applicable state law.

For purposes of this Section, “Total Distribution” means a distribution to a
Participant or the Participant’s Beneficiary within one (1) taxable year of the
entire Vested Participant’s Combined Account.

 

72



--------------------------------------------------------------------------------

(d) An arrangement involving the Plan that creates a put option must not provide
for the issuance of put options other than as provided under this Section. The
Plan (and the Trust Fund) must not otherwise obligate itself to acquire Company
Stock from a particular holder thereof at an indefinite time determined upon the
happening of an event such as the death of the holder.

7.12 NONTERMINABLE PROTECTIONS AND RIGHTS

No Company Stock, except as provided in Section 7.10 and Section 7.11(b),
acquired with the proceeds of a loan described in Section 5.3 hereof may be
subject to a put, call, or other option, or buy-sell or similar arrangement when
held by and when distributed from the Trust Fund, whether or not the Plan is
then an ESOP. The protections and rights granted in this Section are
nonterminable, and such protections and rights shall continue to exist under the
terms of this Plan so long as any Company Stock acquired with the proceeds of a
loan described in Section 5.3 hereof is held by the Trust Fund or by any
Participant or other person for whose benefit such protections and rights have
been created, and neither the repayment of such loan nor the failure of the Plan
to be an ESOP, nor an amendment of the Plan shall cause a termination of said
protections and rights.

7.13 PRE-RETIREMENT DISTRIBUTION

After a Participant attains the age of 65 years or has made Deferred
Compensation contributions to the Plan for at least five (5) years, the
Participant, until he/she retires, has a continuing election to receive all or
any portion of Vested Participant’s Account Balance, but excluding any portion
of the Participant’s Account Balance attributable to Deferred Compensation. A
Participant who has made Deferred Compensation contributions to the Plan for
less than five (5) years, until he/she retires, has a continuing election to
receive all or any portion of his/her Vested Participant’s Account Balance that
has been contributed to the Plan more than two (2) Plan Years prior to the
withdrawal, but excluding any portion of the Participant’s Account Balance
attributable to Deferred Compensation. A Participant only may make one
withdrawal pursuant to this Section 7.13 per Plan Year.

7.14 QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any “alternate payee” under a
“qualified domestic relations order.” Furthermore, a distribution to an
“alternate payee” shall be permitted if such distribution is authorized by a
“qualified domestic relations order,” even if the affected Participant has not
separated from service and has not reached the “earliest retirement age” under
the Plan. For the purposes of this Section, “alternate payee,” “qualified
domestic relations order” and “earliest retirement age” shall have the meaning
set forth under Code Section 414(p).

 

73



--------------------------------------------------------------------------------

ARTICLE VIII

TRUSTEE

8.1 BASIC RESPONSIBILITIES OF THE TRUSTEE

(a) The Trustee shall have the following categories of responsibilities:

(1) Consistent with the “funding policy and method” determined by the Employer,
to invest, manage, and control the Plan assets subject, however, to the
direction of the Employer or an Investment Manager appointed by the Employer or
any agent of the Employer;

(2) At the direction of the Administrator, to pay benefits required under the
Plan to be paid to Participants, or, in the event of their death, to their
Beneficiaries; and

(3) To maintain records of receipts and disbursements and furnish to the
Employer and/or Administrator for each Plan Year a written annual report
pursuant to Section 8.8.

(b) In the event that the Trustee shall be directed by the Employer, or an
Investment Manager or other agent appointed by the Employer with respect to the
investment of any or all Plan assets, the Trustee shall have no liability with
respect to the investment of such assets, but shall be responsible only to
execute such investment instructions as so directed.

(1) The Trustee shall be entitled to rely fully on the written (or other form
acceptable to the Administrator and the Trustee, including, but not limited to,
voice recorded) instructions of the Employer, or any Fiduciary or nonfiduciary
agent of the Employer, in the discharge of such duties, and shall not be liable
for any loss or other liability, resulting from such direction (or lack of
direction) of the investment of any part of the Plan assets.

(2) The Trustee may delegate the duty of executing such instructions to any
nonfiduciary agent, which may be an affiliate of the Trustee or any Plan
representative.

(c) If there shall be more than one Trustee, they shall act by a majority of
their number, but may authorize one or more of them to sign papers on their
behalf.

8.2 INVESTMENT POWERS AND DUTIES OF THE TRUSTEE

(a) The Trustee shall invest and reinvest the Trust Fund to keep the Trust Fund
invested without distinction between principal and income and in such securities
or property, real or personal, wherever situated, as the Trustee shall deem
advisable, including, but not limited to, stocks, common or preferred, open-end
or close-end mutual funds, bonds and other evidences of indebtedness or
ownership, and real estate or any interest therein. The Trustee shall at all
times in making investments of the Trust Fund consider, among other factors, the
short and long-term financial needs of the Plan on the basis of information
furnished by the Employer. In making such investments, the Trustee shall not be
restricted to securities or other property of the character expressly authorized
by the

 

74



--------------------------------------------------------------------------------

applicable law for trust investments; however, the Trustee shall give due regard
to any limitations imposed by the Code or the Act so that at all times the Plan
may qualify as an Employee Stock Ownership Plan and Trust.

(b) The Trustee may employ a bank or trust company pursuant to the terms of its
usual and customary bank agency agreement, under which the duties of such bank
or trust company shall be of a custodial, clerical and record-keeping nature.

(c) In the event the Trustee invests any part of the Trust Fund, pursuant to the
directions of the Administrator, in any shares of stock issued by the Employer,
and the Administrator thereafter directs the Trustee to dispose of such
investment, or any part thereof, under circumstances which, in the opinion of
counsel for the Trustee, require registration of the securities under the
Securities Act of 1933 and/or qualification of the securities under the Blue Sky
laws of any state or states, then the Employer at its own expense, will take or
cause to be taken any and all such action as may be necessary or appropriate to
effect such registration and/or qualification.

8.3 OTHER POWERS OF THE TRUSTEE

The Trustee, in addition to all powers and authorities under common law,
statutory authority, including the Act, and other provisions of the Plan, shall
have the following powers and authorities, to be exercised in the Trustee’s sole
discretion:

(a) To purchase, or subscribe for, any securities or other property and to
retain the same. In conjunction with the purchase of securities, margin accounts
may be opened and maintained;

(b) To sell, exchange, convey, transfer, grant options to purchase, or otherwise
dispose of any securities or other property held by the Trustee, by private
contract or at public auction. No person dealing with the Trustee shall be bound
to see to the application of the purchase money or to inquire into the validity,
expediency, or propriety of any such sale or other disposition, with or without
advertisement;

(c) To vote upon any stocks, bonds, or other securities; to give general or
special proxies or powers of attorney with or without power of substitution; to
exercise any conversion privileges, subscription rights or other options, and to
make any payments incidental thereto; to oppose, or to consent to, or otherwise
participate in, corporate reorganizations or other changes affecting corporate
securities, and to delegate discretionary powers, and to pay any assessments or
charges in connection therewith; and generally to exercise any of the powers of
an owner with respect to stocks, bonds, securities, or other property. However,
the Trustee shall not vote proxies relating to securities for which it has not
been assigned full investment management responsibilities. In those cases where
another party has such investment authority or discretion, the Trustee will
deliver all proxies to said party who will then have full responsibility for
voting those proxies;

 

75



--------------------------------------------------------------------------------

(d) To cause any securities or other property to be registered in the Trustee’s
own name or in the name of one or more of the Trustee’s nominees, in a clearing
corporation, in a depository, or in entry form or in bearer form, but the books
and records of the Trustee shall at all times show that all such investments are
part of the Trust Fund;

(e) To borrow or raise money for the purposes of the Plan in such amount, and
upon such terms and conditions, as the Trustee shall deem advisable; and for any
sum so borrowed, to issue a promissory note as Trustee, and to secure the
repayment thereof by pledging all, or any part, of the Trust Fund; and no person
lending money to the Trustee shall be bound to see to the application of the
money lent or to inquire into the validity, expediency, or propriety of any
borrowing;

(f) To keep such portion of the Trust Fund in cash or cash balances as the
Trustee may, from time to time, deem to be in the best interests of the Plan,
without liability for interest thereon;

(g) To accept and retain for such time as the Trustee may deem advisable any
securities or other property received or acquired as Trustee hereunder, whether
or not such securities or other property would normally be purchased as
investments hereunder;

(h) To make, execute, acknowledge, and deliver any and all documents of transfer
and conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted;

(i) To settle, compromise, or submit to arbitration any claims, debts, or
damages due or owing to or from the Plan, to commence or defend suits or legal
or administrative proceedings, and to represent the Plan in all suits and legal
and administrative proceedings;

(j) To employ suitable agents and counsel and to pay their reasonable expenses
and compensation, and such agent or counsel may or may not be agent or counsel
for the Employer;

(k) To apply for and procure from responsible insurance companies, to be
selected by the Administrator, as an investment of the Trust Fund such annuity,
or other Contracts (on the life of any Participant) as the Administrator shall
deem proper; to exercise, at any time or from time to time, whatever rights and
privileges may be granted under such annuity, or other Contracts; to collect,
receive, and settle for the proceeds of all such annuity or other Contracts as
and when entitled to do so under the provisions thereof;

(l) To invest funds of the Trust in time deposits or savings accounts bearing a
reasonable rate of interest or in cash or cash balances without liability for
interest thereon;

(m) To invest in Treasury Bills and other forms of United States government
obligations;

 

76



--------------------------------------------------------------------------------

(n) To invest in shares of investment companies registered under the Investment
Company Act of 1940;

(o) To deposit monies in federally insured savings accounts or certificates of
deposit in banks or savings and loan associations;

(p) To vote Company Stock as provided in Section 8.5;

(q) To consent to or otherwise participate in reorganizations,
recapitalizations, consolidations, mergers and similar transactions with respect
to Company Stock or any other securities and to pay any assessments or charges
in connection therewith;

(r) To deposit such Company Stock (but only if such deposit does not violate the
provisions of Section 8.5 hereof) or other securities in any voting trust, or
with any protective or like committee, or with a trustee or with depositories
designated thereby;

(s) To sell or exercise any options, subscription rights and conversion
privileges and to make any payments incidental thereto;

(t) To exercise any of the powers of an owner, with respect to such Company
Stock and other securities or other property comprising the Trust Fund. The
Administrator, with the Trustee’s approval, may authorize the Trustee to act on
any administrative matter or class of matters with respect to which direction or
instruction to the Trustee by the Administrator is called for hereunder without
specific direction or other instruction from the Administrator;

(u) To sell, purchase and acquire put or call options if the options are traded
on and purchased through a national securities exchange registered under the
Securities Exchange Act of 1934, as amended, or, if the options are not traded
on a national securities exchange, are guaranteed by a member firm of the New
York Stock Exchange regardless of whether such options are covered; and

(v) To do all such acts and exercise all such rights and privileges, although
not specifically mentioned herein, as the Trustee may deem necessary to carry
out the purposes of the Plan.

8.4 LOANS TO PARTICIPANTS

(a) The Trustee may, in the Trustee’s discretion, make loans to Participants and
Beneficiaries under the following circumstances: (1) loans shall be made
available to all Participants and Beneficiaries on a reasonably equivalent
basis; (2) loans shall bear a reasonable rate of interest; (3) loans shall be
adequately secured; (4) loans shall provide for periodic repayment over a
reasonable period of time; and (5) loans shall not be made available to Highly
Compensated Employees in an amount greater than the amount made available to
other Participants and Beneficiaries.

(b) Loans made pursuant to this Section (when added to the outstanding balance
of all other loans made by the Plan to the Participant) may, in accordance with
a uniform and nondiscriminatory policy established by the Administrator, be
limited to the lesser of:

(1) $50,000 reduced by the excess (if any) of the highest outstanding balance of
loans from the Plan to the Participant during the one year period ending on the
day before the date on which such loan is made, over the outstanding balance of
loans from the Plan to the Participant on the date on which such loan was made,
or

 

77



--------------------------------------------------------------------------------

(2) one-half ( 1/2) of the present value of the non-forfeitable accrued benefit
of the Participant under the Plan.

For purposes of this limit, all plans of the Employer shall be considered one
plan.

(c) Loans shall provide for level amortization with payments to be made not less
frequently than quarterly over a period not to exceed five (5) years. However,
loans used to acquire any dwelling unit which, within a reasonable time, is to
be used (determined at the time the loan is made) as a “principal residence” of
the Participant shall provide for periodic repayment over a reasonable period of
time that may exceed five (5) years. For this purpose, a “principal residence”
has the same meaning as a “principal residence” under Code Section 1034. Loan
repayments may be suspended under this Plan as permitted under Code
Section 414(u)(4).

(d) Any loans granted or renewed shall be made pursuant to a Participant loan
program. Such loan program shall be established in writing and must include, but
need not be limited to, the following:

(1) the identity of the person or positions authorized to administer the
Participant loan program;

(2) a procedure for applying for loans;

(3) the basis on which loans will be approved or denied;

(4) limitations, if any, on the types and amounts of loans offered;

(5) the procedure under the program for determining a reasonable rate of
interest;

(6) the types of collateral which may secure a Participant loan; and

(7) the events constituting default and the steps that will be taken to preserve
Plan assets.

Such Participant loan program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan. Furthermore, such Participant loan program may be modified or
amended in writing from time to time without the necessity of amending this
Section.

 

78



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Plan to the contrary, if a Participant or
Beneficiary defaults on a loan made pursuant to this Section, then the loan
default will be a distributable event to the extent permitted by the Code and
Regulations.

(f) Notwithstanding anything in this Section to the contrary, any loans made
prior to the date this amendment and restatement is adopted shall be subject to
the terms of the plan in effect at the time such loan was made.

8.5 VOTING COMPANY STOCK

All Participants shall have the right to vote all Company Stock which is
allocated to the Participant’s Company Stock Account. The Trustee shall follow
the voting instructions of each Participant. With respect to a Participant who
does not vote Company Stock which is allocated to the Participant’s Company
Stock Account, the Trustee shall not vote such Company Stock. All Company Stock
which is unallocated shall be voted by the Trustees in the same proportion that
the allocated Company Stock are voted by the Plan Participants.

8.6 DUTIES OF THE TRUSTEE REGARDING PAYMENTS

At the direction of the Administrator, the Trustee shall, from time to time, in
accordance with the terms of the Plan, make payments out of the Trust Fund. The
Trustee shall not be responsible in any way for the application of such
payments.

8.7 TRUSTEE’S COMPENSATION AND EXPENSES AND TAXES

The Trustee shall be paid such reasonable compensation as set forth in the
Trustee’s fee schedule (if the Trustee has such a schedule) or as agreed upon in
writing by the Employer and the Trustee. However, an individual serving as
Trustee who already receives full-time pay from the Employer shall not receive
compensation from the Plan. In addition, the Trustee shall be reimbursed for any
reasonable expenses, including reasonable counsel fees incurred by it as
Trustee. Such compensation and expenses shall be paid from the Trust Fund unless
paid or advanced by the Employer. All taxes of any kind whatsoever that may be
levied or assessed under existing or future laws upon, or in respect of, the
Trust Fund or the income thereof, shall be paid from the Trust Fund.

8.8 ANNUAL REPORT OF THE TRUSTEE

(a) Within a reasonable period of time after the later of the Anniversary Date
or receipt of the Employer contribution for each Plan Year, the Trustee, or its
agent, shall furnish to the Employer and Administrator a written statement of
account with respect to the Plan Year for which such contribution was made
setting forth:

(1) the net income, or loss, of the Trust Fund;

(2) the gains, or losses, realized by the Trust Fund upon sales or other
disposition of the assets;

 

79



--------------------------------------------------------------------------------

(3) the increase, or decrease, in the value of the Trust Fund;

(4) all payments and distributions made from the Trust Fund; and

(5) such further information as the Trustee and/or Administrator deems
appropriate.

(b) The Employer, promptly upon its receipt of each such statement of account,
shall acknowledge receipt thereof in writing and advise the Trustee and/or
Administrator of its approval or disapproval thereof. Failure by the Employer to
disapprove any such statement of account within thirty (30) days after its
receipt thereof shall be deemed an approval thereof. The approval by the
Employer of any statement of account shall be binding on the Employer and the
Trustee as to all matters contained in the statement to the same extent as if
the account of the Trustee had been settled by judgment or decree in an action
for a judicial settlement of its account in a court of competent jurisdiction in
which the Trustee, the Employer and all persons having or claiming an interest
in the Plan were parties. However, nothing contained in this Section shall
deprive the Trustee of its right to have its accounts judicially settled if the
Trustee so desires.

8.9 AUDIT

(a) If an audit of the Plan’s records shall be required by the Act and the
regulations thereunder for any Plan Year, the Administrator shall direct the
Trustee to engage on behalf of all Participants an independent qualified public
accountant for that purpose. Such accountant shall, after an audit of the books
and records of the Plan in accordance with generally accepted auditing
standards, within a reasonable period after the close of the Plan Year, furnish
to the Administrator and the Trustee a report of the audit setting forth the
accountant’s opinion as to whether any statements, schedules or lists that are
required by Act Section 103 or the Secretary of Labor to be filed with the
Plan’s annual report, are presented fairly in conformity with generally accepted
accounting principles applied consistently.

(b) All auditing and accounting fees shall be an expense of and may, at the
election of the Employer, be paid from the Trust Fund.

(c) If some or all of the information necessary to enable the Administrator to
comply with Act Section 103 is maintained by a bank, insurance company, or
similar institution, regulated, supervised, and subject to periodic examination
by a state or federal agency, then it shall transmit and certify the accuracy of
that information to the Administrator as provided in Act Section 103(b) within
one hundred twenty (120) days after the end of the Plan Year or by such other
date as may be prescribed under regulations of the Secretary of Labor.

 

80



--------------------------------------------------------------------------------

8.10 RESIGNATION, REMOVAL AND SUCCESSION OF TRUSTEE

(a) Unless otherwise agreed to by both the Trustee and the Employer, a Trustee
may resign at any time by delivering to the Employer, at least thirty (30) days
before its effective date, a written notice of resignation.

(b) Unless otherwise agreed to by both the Trustee and the Employer, the
Employer may remove a Trustee at any time by delivering to the Trustee, at least
thirty (30) days before its effective date, a written notice of such Trustee’s
removal.

(c) Upon the death, resignation, incapacity, or removal of any Trustee, a
successor may be appointed by the Employer; and such successor, upon accepting
such appointment in writing and delivering same to the Employer, shall, without
further act, become vested with all the powers and responsibilities of the
predecessor as if such successor had been originally named as a Trustee herein.
Until such a successor is appointed, the remaining Trustee or Trustees shall
have full authority to act under the terms of the Plan.

(d) The Employer may designate one or more successors prior to the death,
resignation, incapacity, or removal of a Trustee. In the event a successor is so
designated by the Employer and accepts such designation, the successor shall,
without further act, become vested with all the powers and responsibilities of
the predecessor as if such successor had been named as Trustee herein
immediately upon the death, resignation, incapacity, or removal of the
predecessor.

(e) Whenever any Trustee hereunder ceases to serve as such, the Trustee shall
furnish to the Employer and Administrator a written statement of account with
respect to the portion of the Plan Year during which the individual or entity
served as Trustee. This statement shall be either (i) included as part of the
annual statement of account for the Plan Year required under Section 8.8 or
(ii) set forth in a special statement. Any such special statement of account
should be rendered to the Employer no later than the due date of the annual
statement of account for the Plan Year. The procedures set forth in Section 8.8
for the approval by the Employer of annual statements of account shall apply to
any special statement of account rendered hereunder and approval by the Employer
of any such special statement in the manner provided in Section 8.8 shall have
the same effect upon the statement as the Employer’s approval of an annual
statement of account. No successor to the Trustee shall have any duty or
responsibility to investigate the acts or transactions of any predecessor who
has rendered all statements of account required by Section 8.8 and this
subparagraph.

8.11 TRANSFER OF INTEREST

Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Administrator shall transfer the Vested interest, if any, of a
Participant to another trust forming part of a pension, profit sharing or stock
bonus plan maintained by such Participant’s new employer and represented by said
employer in writing as meeting the requirements of Code Section 401(a), provided
that the trust to which such transfers are made permits the transfer to be made.

 

81



--------------------------------------------------------------------------------

8.12 TRUSTEE INDEMNIFICATION

The Employer agrees to indemnify and hold harmless the Trustee against any and
all claims, losses, damages, expenses and liabilities the Trustee may incur in
the exercise and performance of the Trustee’s power and duties hereunder, unless
the same are determined to be due to gross negligence or willful misconduct.

8.13 DIRECT ROLLOVER

(a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a “distributee’s” election under this Section, a “distributee”
may elect, at the time and in the manner prescribed by the Administrator, to
have any portion of an “eligible rollover distribution” that is equal to at
least $500 paid directly to an “eligible retirement plan” specified by the
“distributee” in a “direct rollover.” For purposes of the $500 limitation in the
immediately preceding sentence, any amount distributed from the Participant’s
Roth Elective Deferral Account shall be treated as a separate distribution from
any amount distributed from the Participant’s other Accounts in the Plan, even
if the amounts are distributed at the same time. Furthermore, “direct rollover”
of a distribution from a Roth Elective Deferral Account under the Plan will only
be made to another Roth Elective Deferral Account under a qualified retirement
plan described in Code Section 402A (e)(1) or to a Roth IRA described in Code
Section 408A, and only to the extent the “direct rollover” is permitted under
the rules of Code Section 402(c) and that the recipient plan accepts such
rollovers.

(b) For purposes of this Section the following definitions shall apply:

(1) An “eligible rollover distribution” is any distribution of all or any
portion of the balance to the credit of the “distributee,” except that an
“eligible rollover distribution” does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the “distributee” or the
joint lives (or joint life expectancies) of the “distributee” and the
“distributee’s” designated beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); the portion of any other distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); any hardship distribution
described in Code Section 401(k)(2)(B)(i)(IV); and any other distribution that
is reasonably expected to total less than 5200 during a year.

(2) An “eligible retirement plan” is an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), (other than an endowment contract), a qualified trust (an
employees’ trust) described in Code Section 401(a) which is exempt from tax
under Code Section 501(a), an annuity plan described in Code Section 403(a), an
eligible deferred compensation plan described in Code Section 457(b) which is
maintained by an eligible employer described in Code

 

82



--------------------------------------------------------------------------------

Section 457(e)(1)(A), and an annuity contract described in Code Section 403(b),
that accepts the “distributee’s” “eligible rollover distribution.” However, in
the case of an “eligible rollover distribution” to the surviving spouse, an
“eligible retirement plan” is an individual retirement account or individual
retirement annuity.

(3) A “distributee” includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are “distributees”
with regard to the interest of the spouse or former spouse.

(4) A “direct rollover” is a payment by the Plan to the “eligible retirement
plan” specified by the “distributee.”

ARTICLE IX

AMENDMENT, TERMINATION AND MERGERS

9.1 AMENDMENT

(a) The Employer shall have the right at any time to amend this Plan subject to
the limitations of this Section. However, any amendment which affects the
rights, duties or responsibilities of the Trustee or Administrator, may only be
made with the Trustee’s or Administrator’s written consent. Any such amendment
shall become effective as provided therein upon its execution. The Trustee shall
not be required to execute any such amendment unless the amendment affects the
duties of the Trustee hereunder.

(b) No amendment to the Plan shall be effective if it authorizes or permits any
part of the Trust Fund (other than such part as is required to pay taxes and
administration expenses) to be used for or diverted to any purpose other than
for the exclusive benefit of the Participants or their Beneficiaries or estates;
or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.

(c) Except as permitted by Regulations (including Regulation 1.411(d)-4) or
other IRS guidance, no Plan amendment or transaction having the effect of a Plan
amendment (such as a merger, plan transfer or similar transaction) shall be
effective if it eliminates or reduces any “Section 411(d)(6) protected benefit”
or adds or modifies conditions relating to “Section 411(d)(6) protected
benefits” which results in a further restriction on such benefit unless such
“Section 411(d)(6) protected benefits” are preserved with respect to benefits
accrued as of the later of the adoption date or effective date of the amendment.
“Section 411(d)(6) protected benefits” are benefits described in Code
Section 411(d)(6)(A), early retirement benefits and retirement-type subsidies,
and optional forms of benefit. A Plan amendment that eliminates or restricts the
ability of a Participant to receive payment of the Participant’s interest in the
Plan under a particular optional form of benefit will be permissible if the
amendment satisfies the conditions in (1) and (2) below:

(1) The amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purposes
of this condition (1), a single-sum distribution form is otherwise identical
only if it is identical in all respects to the eliminated or restricted optional
form of benefit (or would be identical except that it provides greater rights to
the Participant) except with respect to the timing of payments after
commencement.

 

83



--------------------------------------------------------------------------------

(2) The amendment is not effective unless the amendment provides that the
amendment shall not apply to any distribution with an annuity starting date
earlier than the earlier of: (i) the ninetieth (90th) day after the date the
Participant receiving the distribution has been furnished a summary that
reflects the amendment and that satisfies the Act requirements at 29 CFR
2520.104b-3 (relating to a summary of material modifications) or (ii) the first
day of the second Plan Year following the Plan Year in which the amendment is
adopted.

In addition, no such amendment shall have the effect of terminating the
protections and rights set forth in Section 7.12, unless such termination shall
then be permitted under the applicable provisions of the Code and Regulations;
such a termination is currently expressly prohibited by Regulation
54.4975-11(a)(3)(ii).

9.2 TERMINATION

(a) The Employer shall have the right at any time to terminate the Plan by
delivering to the Trustee and Administrator written notice of such termination.
Upon any full or partial termination, all amounts credited to the affected
Participants’ Combined Accounts shall become 100% Vested as provided in
Section 7.4 and shall not thereafter be subject to forfeiture, and all
unallocated amounts, including Forfeitures, shall be allocated to the accounts
of all Participants in accordance with the provisions hereof.

(b) Upon the full termination of the Plan, the Employer shall direct the
distribution of the assets of the Trust Fund to Participants in a manner which
is consistent with and satisfies the provisions of Sections 7.5 and 7.6. Except
as permitted by Regulations, the termination of the Plan shall not result in the
reduction of “Section 411(d)(6) protected benefits” in accordance with
Section 9.1(c).

9.3 MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

This Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer, merger or consolidation does not otherwise
result in the elimination or reduction of any “Section 411(d)(6) protected
benefits” in accordance with Section 9.1(c).

 

84



--------------------------------------------------------------------------------

ARTICLE X

TOP HEAVY

10.1 TOP HEAVY PLAN REQUIREMENTS

For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 7.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.4 of the Plan.

10.2 DETERMINATION OF TOP HEAVY STATUS

(a) This Plan shall be a Top Heavy Plan for any Plan Year in which, as of the
“determination date,” (1) the Present Value of Accrued Benefits of Key Employees
and (2) the sum of the Aggregate Accounts of Key Employees under this Plan and
all plans of an Aggregation Group, exceeds sixty percent (60%) of the Present
Value of Accrued Benefits and the Aggregate Accounts of all Key and Non-Key
Employees under this Plan and all plans of an Aggregation Group.

If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant’s Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any Aggregation Group which includes this Plan is a Top Heavy Group). In
addition, if a Participant or Former Participant has not performed any services
for any Employer maintaining the Plan at any time during the one-year period
ending on the “determination date,” any accrued benefit for such Participant or
Former Participant shall not be taken into account for the purposes of
determining whether this Plan is a Top Heavy Plan.

(b) Aggregate Account: A Participant’s Aggregate Account as of the
“determination date” is the sum of:

(1) the Participant’s Combined Account balance as of the most recent valuation
occurring within a twelve (12) month period ending on the “determination date.”
However, with respect to Employees not performing services for the Employer
during the year ending on the “determination date,” the Participant’s Combined
Account balance as of the most recent valuation occurring within a twelve
(12) month period ending on the “determination date” shall not be taken into
account for purposes of this Section.

(2) an adjustment for any contributions due as of the “determination date.” Such
adjustment shall be the amount of any contributions actually made after the
Valuation Date but due on or before the “determination date,” except for the
first Plan Year when such adjustment shall also reflect the amount of any
contributions made after the “determination date” that are allocated as of a
date in that first Plan Year.

(3) any Plan distributions made within the Plan Year that includes the
“determination date” or, with respect to distributions made for a reason other
than separation from service, disability or death, within the five (5) preceding
Plan Years. The preceding sentence

 

85



--------------------------------------------------------------------------------

shall also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code
Section 416(g)(2)(A)(i). In the case of distributions made after the Valuation
Date and prior to the “determination date,” such distributions are not included
as distributions for top heavy purposes to the extent that such distributions
are already included in the Participant’s Aggregate Account balance as of the
Valuation Date.

(4) any Employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified voluntary employee contributions shall
not be considered to be a part of the Participant’s Aggregate Account balance.

(5) with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Employee and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides the
rollovers or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance.

(6) with respect to related rollovers and plan-to-plan transfers (ones either
not initiated by the Employee or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s Aggregate
Account balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.

(7) For the purposes of determining whether two employers are to be treated as
the same employer in (5) and (6) above, all employers aggregated under Code
Section 414(b), (c), (m) and (o) are treated as the same employer.

(c) “Aggregation Group” means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.

(1) Required Aggregation Group: In determining a Required Aggregation Group
hereunder, each plan of the Employer in which a Key Employee is a participant in
the Plan Year containing the Determination Date or any of the four preceding
Plan Years, and each other plan of the Employer which enables any plan in which
a Key Employee participates to meet the requirements of Code Sections 401(a)(4)
or 410, will be required to be aggregated. Such group shall be known as a
Required Aggregation Group.

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

 

86



--------------------------------------------------------------------------------

(2) Permissive Aggregation Group: The Employer may also include any other plan
not required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a Permissive
Aggregation Group.

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.

(3) Only those plans of the Employer in which the Determination Dates fall
within the same calendar year shall be aggregated in order to determine whether
such plans are Top Heavy Plans.

(4) An Aggregation Group shall include any terminated plan of the Employer if it
was maintained within the last five (5) years ending on the Determination Date.

(d) “Determination date” means (a) the last day of the preceding Plan Year, or
(b) in the case of the first Plan Year, the last day of such Plan Year.

(e) Present Value of Accrued Benefit: In the case of a defined benefit plan, the
Present Value of Accrued Benefit for a Participant other than a Key Employee,
shall be as determined using the single accrual method used for all plans of the
Employer and Affiliated Employers, or if no such single method exists, using a
method which results in benefits accruing not more rapidly than the slowest
accrual rate permitted under Code Section 411(b)(1)(C). The determination of the
Present Value of Accrued Benefit shall be determined as of the most recent
valuation date that falls within or ends with the 12-month period ending on the
Determination Date except as provided in Code Section 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan.

(f) “Top Heavy Group” means an Aggregation Group in which, as of the
Determination Date, the sum of:

(1) the Present Value of Accrued Benefits of Key Employees under all defined
benefit plans included in the group, and

(2) the Aggregate Accounts of Key Employees under all defined contribution plans
included in the group, exceeds sixty percent (60%) of a similar sum determined
for all Participants.

 

87



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.1 PARTICIPANT’S RIGHTS

This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this Plan.

11.2 ALIENATION

(a) Subject to the exceptions provided below, and as otherwise permitted by the
Code and Act, no benefit which shall be payable out of the Trust Fund to any
person (including a Participant or the Participant’s Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject to attachment or legal process for or against such person, and the
same shall not be recognized by the Trustee, except to such extent as may be
required by law.

(b) Subsection (a) shall not apply to the extent a Participant or Beneficiary is
indebted to the Plan by reason of a loan made pursuant to Section 8.4, as a
result of a loan from the Plan. At the time a distribution is to be made to or
for a Participant’s or Beneficiary’s benefit, such proportion of the amount to
be distributed as shall equal such indebtedness shall be paid to the Plan, to
apply against or discharge such indebtedness. Prior to making a payment,
however, the Participant or Beneficiary must be given written notice by the
Administrator that such indebtedness is to be so paid in whole or part from the
Participant’s Combined Account. If the Participant or Beneficiary does not agree
that the indebtedness is a valid claim against the Vested Participant’s Combined
Account, the Participant or Beneficiary shall be entitled to a review of the
validity of the claim in accordance with procedures provided in Sections 2.8 and
2.9.

(c) Subsection (a) shall not apply to a “qualified domestic relations order”
defined in Code Section 414(p), and those other domestic relations orders
permitted to be so treated by the Administrator under the provisions of the
Retirement Equity Act of 1984. The Administrator shall establish a written
procedure to determine the qualified status of domestic relations orders and to
administer distributions under such qualified orders. Further, to the extent
provided under a “qualified domestic relations order,” a former spouse of a
Participant shall be treated as the spouse or surviving spouse for all purposes
under the Plan.

 

88



--------------------------------------------------------------------------------

(d) Subsection (a) shall not apply to an offset to a Participant’s accrued
benefit against an amount that the Participant is ordered or required to pay the
Plan with respect to a judgment, order, or decree issued, or a settlement
entered into in accordance with Code Sections 401(a)(13)(C) and (D).

11.3 CONSTRUCTION OF PLAN

This Plan and Trust shall be construed and enforced according to the Code, the
Act and the laws of the State of Florida, other than its laws respecting choice
of law, to the extent not pre-empted by the Act.

11.4 GENDER AND NUMBER

Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.

11.5 LEGAL ACTION

In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employer or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employer or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney’s fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.

11.6 PROHIBITION AGAINST DIVERSION OF FUNDS

(a) Except as provided below and otherwise specifically permitted by law, it
shall be impossible by operation of the Plan or of the Trust, by termination of
either, by power of revocation or amendment, by the happening of any
contingency, by collateral arrangement or by any other means, for any part of
the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Former Participants, or their
Beneficiaries.

(b) In the event the Employer shall make an excessive contribution under a
mistake of fact pursuant to Act Section 403(c)(2)(A), the Employer may demand
repayment of such excessive contribution at any time within one (1) year
following the time of payment and the Trustees shall return such amount to the
Employer within the one (1) year period. Earnings of the Plan attributable to
the contributions may not be returned to the Employer but any losses
attributable thereto must reduce the amount so returned.

(c) Except for Sections 3.5, 3.6, and 4.1(e), any contribution by the Employer
to the Trust Fund is conditioned upon the deductibility of the contribution by
the Employer under the Code and, to the extent any such deduction is disallowed,
the Employer

 

89



--------------------------------------------------------------------------------

may, within one (1) year following the final determination of the disallowance,
whether by agreement with the Internal Revenue Service or by final decision of a
competent jurisdiction, demand repayment of such disallowed contribution and the
Trustee shall return such contribution within one (1) year following the
disallowance. Earnings of the Plan attributable to the contribution may not be
returned to the Employer, but any losses attributable thereto must reduce the
amount so returned.

11.7 EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE

The Employer, Administrator and Trustee, and their successors, shall not be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.

11.8 INSURER’S PROTECTIVE CLAUSE

Except as otherwise agreed upon in writing between the Employer and the insurer,
an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.

11.9 RECEIPT AND RELEASE FOR PAYMENTS

Any payment to any Participant, the Participant’s legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.

11.10 ACTION BY THE EMPLOYER

Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.

11.11 NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

The “named Fiduciaries” of this Plan are (1) the Employer, (2) the Administrator
and (3) the Trustee, and (4) any Investment Manager appointed hereunder. The
named Fiduciaries shall have only those specific powers, duties,
responsibilities, and obligations

 

90



--------------------------------------------------------------------------------

as are specifically given them under the Plan including, but not limited to, any
agreement allocating or delegating their responsibilities, the terms of which
arc incorporated herein by reference. In general, the Employer shall have the
sole responsibility for making the contributions provided for under Section 4.1;
and shall have the authority to appoint and remove the Trustee and the
Administrator; to formulate the Plan’s “funding policy and method;” and to amend
or terminate, in whole or in part, the Plan. The Administrator shall have the
sole responsibility for the administration of the Plan, including, but not
limited to, the items specified in Article II of the Plan, as the same may be
allocated or delegated thereunder. The Trustee shall have the sole
responsibility of management of the assets held under the Trust, except to the
extent directed pursuant to Article II or with respect to those assets, the
management of which has been assigned to an Investment Manager, who shall be
solely responsible for the management of the assets assigned to it, all as
specifically provided in the Plan. Each named Fiduciary warrants that any
directions given, information furnished, or action taken by it shall be in
accordance with the provisions of the Plan, authorizing or providing for such
direction, information or action. Furthermore, each named Fiduciary may rely
upon any such direction, information or action of another named Fiduciary as
being proper under the Plan, and is not required under the Plan to inquire into
the propriety of any such direction, information or action. It is intended under
the Plan that each named Fiduciary shall be responsible for the proper exercise
of its own powers, duties, responsibilities and obligations under the Plan as
specified or allocated herein. No named Fiduciary shall guarantee the Trust Fund
in any manner against investment loss or depreciation in asset value. Any person
or group may serve in more than one Fiduciary capacity.

11.12 HEADINGS

The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof.

11.13 APPROVAL BY INTERNAL REVENUE SERVICE

Notwithstanding anything herein to the contrary, if, pursuant to an application
for qualification filed by or on behalf of the Plan by the time prescribed by
law for filing the Employer’s return for the taxable year in which the Plan is
adopted, or such later date that the Secretary of the Treasury may prescribe,
the Commissioner of Internal Revenue Service or the Commissioner’s delegate
should determine that the Plan does not initially qualify as a tax-exempt plan
under Code Sections 401 and 501, and such determination is not contested, or if
contested, is finally upheld, then if the Plan is a new plan, it shall be void
ab initio and all amounts contributed to the Plan by the Employer, less expenses
paid, shall be returned within one (1) year and the Plan shall terminate, and
the Trustee shall be discharged from all further obligations. If the
disqualification relates to an amended plan, then the Plan shall operate as if
it had not been amended.

 

91



--------------------------------------------------------------------------------

11.14 UNIFORMITY

All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner. In the event of any conflict between the terms of this
Plan and any Contract purchased hereunder, the Plan provisions shall control.

11.15 SECURITIES AND EXCHANGE COMMISSION APPROVAL

The Employer may request an interpretative letter from the Securities and
Exchange Commission stating that the transfers of Company Stock contemplated
hereunder do not involve transactions requiring a registration of such Company
Stock under the Securities Act of 1933. In the event that a favorable
interpretative letter is not obtained, the Employer reserves the right to amend
the Plan and Trust retroactively to their Effective Dates in order to obtain a
favorable interpretative letter or to terminate the Plan.

ARTICLE XII

PARTICIPATING EMPLOYERS

12.1 ADOPTION BY OTHER EMPLOYERS

Notwithstanding anything herein to the contrary, with the consent of the
Employer and Trustee, any other corporation or entity, whether an affiliate or
subsidiary or not, may adopt this Plan and all of the provisions hereof, and
participate herein and be known as a Participating Employer, by a properly
executed document evidencing said intent and will of such Participating
Employer.

12.2 REQUIREMENTS OF PARTICIPATING EMPLOYERS

(a) Each such Participating Employer shall be required to use the same Trustee
as provided in this Plan.

(b) The Trustee may, but shall not be required to, commingle, hold and invest as
one Trust Fund all contributions made by Participating Employers, as well as all
increments thereof.

(c) Any expenses of the Plan which are to be paid by the Employer or borne by
the Trust Fund shall be paid by each Participating Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by such Employer bears to the total standing to the credit of all
Participants.

12.3 DESIGNATION OF AGENT

Each Participating Employer shall be deemed to be a party to this Plan;
provided, however, that with respect to all of its relations with the Trustee
and Administrator for the purpose of this Plan, each Participating Employer
shall be deemed to have designated irrevocably the Employer as its agent. Unless
the context of the Plan clearly indicates the contrary, the word “Employer”
shall be deemed to include each Participating Employer as related to its
adoption of the Plan.

 

92



--------------------------------------------------------------------------------

12.4 EMPLOYEE TRANSFERS

In the event an Employee is transferred between Participating Employers,
accumulated service and eligibility shall be carried with the Employee involved.
No such transfer shall effect a termination of employment hereunder, and the
Participating Employer to which the Employee is transferred shall thereupon
become obligated hereunder with respect to such Employee in the same manner as
was the Participating Employer from whom the Employee was transferred.

12.5 PARTICIPATING EMPLOYER CONTRIBUTION AND FORFEITURES

Any contribution or Forfeiture subject to allocation during each Plan Year shall
be allocated only among those Participants of the Employer or Participating
Employer making the contribution or by which the forfeiting Participant was
employed. However, if the contribution is made, or the forfeiting Participant
was employed, by an Affiliated Employer, in which event such contribution or
Forfeiture shall be allocated among all Participants of all Participating
Employers who are Affiliated Employers in accordance with the provisions of this
Plan. On the basis of the information furnished by the Administrator, the
Trustee may keep separate books and records concerning the affairs of each
Participating Employer hereunder and as to the accounts and credits of the
Employees of each Participating Employer. The Trustee may, but need not,
register Contracts so as to evidence that a particular Participating Employer is
the interested Employer hereunder, but in the event of an Employee transfer from
one Participating Employer to another, the employing Participating Employer
shall immediately notify the Trustee thereof.

12.6 AMENDMENT

Amendment of this Plan by the Employer at any time when there shall be a
Participating Employer hereunder shall only be by the written action of each and
every Participating Employer and with the consent of the Trustee where such
consent is necessary in accordance with the terms of this Plan.

12.7 DISCONTINUANCE OF PARTICIPATION

Any Participating Employer shall be permitted to discontinue or revoke its
participation in the Plan at any time. At the time of any such discontinuance or
revocation, satisfactory evidence thereof and of any applicable conditions
imposed shall be delivered to the Trustee. The Trustee shall thereafter
transfer, deliver and assign Contracts and other Trust Fund assets allocable to
the Participants of such Participating Employer to such new trustee as shall
have been designated by such Participating Employer, in the event that it has
established a separate qualified retirement plan for its Employees provided,
however, that no such transfer shall be made if the result is the elimination or
reduction of any “Section 411(d)(6) protected benefits” as described in
Section 9.1(c). If no successor is designated, the Trustee shall retain such
assets for the Employees of said Participating Employer pursuant to the
provisions of

 

93



--------------------------------------------------------------------------------

Article VII hereof. In no such event shall any part of the corpus or income of
the Trust as it relates to such Participating Employer be used for or diverted
for purposes other than for the exclusive benefit of the Employees of such
Participating Employer.

12.8 ADMINISTRATOR’S AUTHORITY

The Administrator shall have authority to make any and all necessary rules or
regulations, binding upon all Participating Employers and all Participants, to
effectuate the purpose of this Article.

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan has been executed the day and year first above
written.

 

EMPLOYER/PLAN SPONSOR: THE PBSJ CORPORATION By  

 

Its:  

 

PARTICIPATING EMPLOYERS: POST, BUCKLEY, SCHUH & JERNIGAN, INC. By  

 

Its:  

 

PBS&J CONSTRUCTORS, INC. By  

 

Its:  

 

PBS & J CONSTRUCTION SERVICES, INC. By  

 

Its:  

 

TRUSTEES:

 

MICHAEL E. DOZZI

 

MARK A. RAMSEUR

 

SARA MAPLES

 

WAYNE J. OVERMAN

 

REYNALDO A. CORTEZ

 

95



--------------------------------------------------------------------------------

 

CHARLES D. NOSTRA

 

DONALD R. VOGT

 

WADE C. KELLY

 

SHARON M. PHILLIPS

 

CHARLES R. REDDING, III

 

BARRY J. SCHULZ

 

96



--------------------------------------------------------------------------------

PBSJ EMPLOYEE PROFIT SHARING AND

STOCK OWNERSHIP PLAN AND TRUST

AGREEMENT

Exhibit A

Church Engineering

The Nelson Corporation

Coastal Environmental Services, Inc.

Frank Coleman and Associates, Inc.

Espey, Huston & Associates, Inc.

Kercheval and Associates, Inc.

J. Powell & Associates, Inc.

Durham Technologies, Inc.

Welker & Associates, Inc.

TriLine Associates, Inc.

W. Koo and Associates Structural Engineers, Inc.

Croslin Associates, Inc.

Land & Water Consulting, Inc.

EIP Associates

 

97